EXHIBIT 10.1

EXECUTION COPY

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

among

CONN- SELMER, INC.

STEINWAY, INC.

BOSTON PIANO COMPANY, INC.,

Borrowers,

Those Signatories

Party Hereto and Identified

on Schedule I (as may be amended from time to time),

Guarantors,

The Several Lenders

from Time to Time Parties Hereto,

and

GMAC COMMERCIAL FINANCE LLC

as Administrative Agent

Dated as of September 29, 2006

 

 


--------------------------------------------------------------------------------


 

SECTION 1.

DEFINITIONS

2

 

 

 

1.1

Defined Terms

2

1.2

Other Definitional Provisions

21

 

 

 

SECTION 2.

[RESERVED]

21

 

 

 

SECTION 3.

AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS

21

 

 

 

3.1

Revolving Credit Commitments

21

3.2

Revolving Credit Notes

23

3.3

Procedure for Revolving Credit Borrowing

23

3.4

Commitment Fee

24

3.5

Termination or Reduction of Revolving Credit Commitments; Early Termination Fee

24

3.6

All Revolving Credit Loans by the Lenders to Constitute One Loan

24

3.7

Repayment of Loans

24

 

 

 

SECTION 4.

LETTERS OF CREDIT

25

 

 

 

4.1

Letter of Credit Facility

25

4.2

L/C Participations

28

 

 

 

SECTION 5.

GENERAL PROVISIONS APPLICABLE TO LOANS

29

 

 

 

5.1

Interest Rates and Payment Dates

29

5.2

Conversion

30

5.3

[Reserved]

30

5.4

Mandatory Prepayments

30

5.5

Computation of Interest and Fees

30

5.6

Agent’s Advances; Settlement; Pro Rata Treatment and Payments

31

5.7

Taxes

32

5.8

[Reserved]

33

5.9

Changes to Advance Rates, Standards of Eligibility and Reserves

35

5.10

Increased Costs

35

 

 

 

SECTION 6.

REPRESENTATIONS AND WARRANTIES

35

 

 

 

6.1

Financial Condition

36

6.2

No Change

36

6.3

Existence; Compliance with Law

36

6.4

Power; Authorization; Enforceable Obligations

37

6.5

No Legal Bar

37

6.6

No Material Litigation

37

6.7

No Default

37

i


--------------------------------------------------------------------------------




 

6.8

No Burdensome Restrictions

37

6.9

Taxes

38

6.10

Federal Regulations

38

6.11

ERISA

38

6.12

Investment Company Act; Other Regulations

38

6.13

Subsidiaries

39

6.14

Accuracy and Completeness of Information

39

6.15

No Labor Disputes

39

6.16

Solvency

39

6.17

Indebtedness

39

6.18

[Reserved]

40

6.19

First Priority Security Interest

40

6.20

O.S.H.A. and Environmental Compliance

40

6.21

Accounts

41

6.22

Documents

41

6.23

Securities Laws

41

6.24

Survival of Representations and Warranties

41

 

 

 

SECTION 7.

CONDITIONS PRECEDENT

41

 

 

 

7.1

Conditions to Effectiveness of Agreement

41

7.2

Conditions to Each Loan

44

 

 

 

SECTION 8.

AFFIRMATIVE COVENANTS

45

 

 

 

8.1

Financial Statements

45

8.2

Certificates; Other Information

47

8.3

Payment of Indebtedness

49

8.4

Conduct of Business and Maintenance of Existence and Assets

49

8.5

Perfection of Security Interest/Intercreditor Agreements

50

8.6

Collateral

52

8.7

Defense of Lenders’ Interests

52

8.8

Books and Records

52

8.9

Financial Disclosure

53

8.10

Compliance with Laws

53

8.11

Inspection of Premises; Audits and Examinations

54

8.12

Payment of Taxes

54

8.13

Payment of Leasehold Obligations

55

8.14

Government Receivables

55

8.15

Guarantees/General Security Agreements

55

8.16

Purpose of Loans

55

8.17

Additional Notes and Refinancing Documents

55

8.18

Environmental Laws

55

8.19

Additional Assurances

56

 

 

 

SECTION 9.

NEGATIVE COVENANTS

56

ii


--------------------------------------------------------------------------------




 

9.1

Fixed Charge Coverage

56

9.2

Limitation on Indebtedness

56

9.3

Limitation on Liens

57

9.4

Limitation on Guarantee Obligations

57

9.5

Limitation on Fundamental Changes

58

9.6

Limitation on Leases

58

9.7

Limitation on Dividends

58

9.8

[Reserved]

58

9.9

Limitation on Investments; Acquisitions

58

9.10

Loans

59

9.11

Limitation on Optional Payments and Modifications of Debt Instruments

59

9.12

[Reserved]

60

9.13

Limitation on Transactions with Affiliates

60

9.14

Fiscal Year and Accounting Changes

60

9.15

Limitation on Negative Pledge Clauses

60

9.16

Nature or Location(s) of Business

60

9.17

Partnership, Etc

61

9.18

[Reserved]

61

9.19

Pledge of Credit

61

9.20

Amendments to Documents

61

9.21

Limitations Applicable to SMI

61

9.22

Governing Documents

61

9.23

Limitation on Securities Issuances by Subsidiaries

61

9.24

Disposition of Collateral

61

 

 

 

SECTION 10.

EVENTS OF DEFAULT

62

 

 

 

SECTION 11.

THE ADMINISTRATIVE AGENT

65

 

 

 

11.1

Appointment

65

11.2

Delegation of Duties

65

11.3

Exculpatory Provisions

65

11.4

Reliance by Administrative Agent

66

11.5

Notice of Default

66

11.6

Non-Reliance on Administrative Agent and Other Lenders

66

11.7

Indemnification

67

11.8

Administrative Agent in Its Individual Capacity

67

11.9

Successor Administrative Agent

67

 

 

 

SECTION 12.

MISCELLANEOUS

68

 

 

 

12.1

Amendments and Waivers

68

12.2

Term

69

12.3

[Reserved]

69

12.4

Application of Payments

69

12.5

Limitation on Guarantee

70

iii


--------------------------------------------------------------------------------




 

12.6

Notices

70

12.7

No Waiver; Cumulative Remedies

71

12.8

Payment of Expenses and Taxes

71

12.9

Additional Indemnity

73

12.10

Successors and Assigns; Participations and Assignments

73

12.11

Adjustments; Set-off

75

12.12

Counterparts

76

12.13

Severability

76

12.14

Amendment and Restatement; Integration

76

12.15

GOVERNING LAW

77

12.16

Submission To Jurisdiction; Waivers

77

12.17

Acknowledgements

77

12.18

WAIVERS OF JURY TRIAL

78

12.19

Confidentiality

78

 

iv


--------------------------------------------------------------------------------


THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 29, 2006,
among (i) CONN-SELMER, INC., f/k/a THE SELMER COMPANY, INC., a Delaware
corporation, and the surviving corporation of the merger of United Musical
Instruments USA, Inc., United Musical Instruments Holdings, Inc. and The SMI
Trust with and into Conn-Selmer, Inc. (“Conn-Selmer”), (ii) STEINWAY, INC., a
Delaware corporation (“Steinway”), (iii) BOSTON PIANO COMPANY, INC., a
Massachusetts corporation (“Boston Piano Co.”, and together with Conn-Selmer and
Steinway, the “Borrowers”), (iv) those signatories hereto and identified on
Schedule I (as may be amended from time to time) as “Guarantors” (the
“Guarantors”), (v) the lenders from time to time parties to this Agreement (the
“Lenders”), and (vi) GMAC COMMERCIAL FINANCE LLC (successor by merger to GMAC
Commercial Credit, LLC), a Delaware limited liability company, as administrative
agent for the Lenders hereunder (in such capacity, the “Administrative Agent”).

BACKGROUND

This Agreement is based on the following background facts which are incorporated
into and made a part of this Agreement:

A.            Conn-Selmer, Steinway, Boston Piano Co., Steinway Musical
Instruments, Inc. (“SMI”), The Steinway Piano Company, Inc. (“SPC”), S&B Retail,
Inc. (“S&B Retail”), The O.S. Kelly Company (“O.S. Kelly”), the Administrative
Agent and the Lender’s Party thereto, are parties to the Second Amended and
Restated Credit Agreement, dated as of September 14, 2000 (as amended,
supplemented or otherwise modified from time to time, the “Existing Credit
Agreement”) and related documents and agreements (collectively, with the
Existing Credit Agreement, the “Existing Loan Documents”).

B.            As part of the Existing Credit Agreement, the Lenders made
available to Borrowers a term loan under the Existing Credit Agreement in the
principal amount of $22,500,000 (the “Term Loan”).

C.            Borrowers have requested certain amendments to the Existing Credit
Agreement, including among other things, increasing the maximum amount of
Revolving Credit Loans (as defined below) that may be outstanding at any one
time hereunder to $110,000,000, with a Revolving Credit Loan, to be made upon
execution of this Agreement, with a portion of the proceeds to be used to repay
the Term Loan in full.

D.            Lenders have agreed to make such amendments, subject to amending
and restating the Existing Credit Agreement as set forth in this Agreement

NOW, THEREFORE, the parties hereto hereby agree that the Existing Credit
Agreement shall be amended and restated in its entirety as provided above and as
follows:


DEFINITIONS


DEFINED TERMS.

As used in this Agreement, the following terms shall have the following
meanings:

“Account”:  all of the accounts, contract rights, instruments, documents,
chattel paper, general intangibles relating to accounts, drafts and acceptances,
and all other forms of obligations owing to the Loan Parties, arising out of or
in connection with the sale or lease of Inventory or the rendition of services,
all guarantees and other security therefor, whether secured or unsecured,

2


--------------------------------------------------------------------------------




now existing or hereafter created, and whether or not specifically sold or
assigned to the Administrative Agent on behalf of the Lenders hereunder.

“Accountants”:  as set forth in Section 8.1(a) hereof.

“Additional Notes”:  unsecured or subordinated secured notes (and if such notes
are subordinated secured notes, subject to an Intercreditor Agreement, in form
and substance reasonably acceptable to the Administrative Agent) issued by a
Loan Party for the purpose of financing Permitted Acquisitions in an aggregate
principal amount not to exceed $25,000,000 and any guarantees of such Additional
Notes by any of the Loan Parties, any Refinancing of the same and any subsequent
refinancing thereof that complies with the terms hereof, provided that (i) such
Refinancing is on such customary terms and conditions as are then available in
the market for issuers of similar credit profile and (ii) the amount of such
Refinancing is in a principal amount not to exceed (1) the principal amount of
indebtedness so Refinanced plus (2) unpaid accrued interest on such indebtedness
being Refinanced plus (3) premiums, penalties, fees and expenses actually
incurred by such Loan Party or the guarantors in connection with the repayment
and refinancing thereof.  Such Additional Notes shall be issued pursuant to
separate documentation on customary terms and conditions.  For the avoidance of
doubt, the issuance of any Additional Notes shall not decrease the amount of any
Senior Notes that may be issued by SMI.

“Administrative Agent”:  as set forth in the preamble of this Agreement.

“Affiliate”:  of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities or by agreement or otherwise.

“Agent’s Advance”:  the making or deemed making by the Administrative Agent of
any advance to the Borrowers in connection with the borrowing of a Revolving
Credit Loan (including, without limitation, Deemed Borrowings).

“Aggregate Maximum Revolving Credit Commitment Amount”:  $110,000,000; subject
to reduction by the Borrowers in accordance with Section 3.5 hereof.

“Agreement”:  this Credit Agreement, as amended, supplemented or
otherwise-modified from time to time.

“Alternate Base Rate”:  for any day, a rate per annum equal to the higher of:
(a) the Prime Rate in effect on such day; or (b) the Federal Funds Effective
Rate in effect on such day plus one-half of one percent (0.5%).

“Alternate Base Rate Loans”:  Loans the rate of interest with respect to which
is based upon the Alternate Base Rate.

“Alternate Settlement Date”:  as defined in Section 5.6(c).

“Applicable Margin”: for any Revolving Credit Loan of any Type, the applicable
interest rates per annum (prior to an Event of Default) are set forth below
based on the applicable Average Excess Availability:

 

 

Level I

 

Level II

 

Level III

Average Excess Availability

 

>$50,000,000

 

>$25,000,000 <$50,000,000

 

<$25,000,000

Alternate Base Rate Margin

 

-0-

 

-0-

 

0.25%

LIBOR Rate Margin

 

1.25%

 

1.50%

 

1.75%

 

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

3


--------------------------------------------------------------------------------




“Assignee”:  as defined in Section 12.11(c).

“Assignment and Acceptance”: as defined in Section 12.10(c).

“Available RC Commitment”:  as to any Lender at any time, an amount equal to the
excess, if any, of (a) the amount of such Lender’s Revolving Credit Commitment
at such time less (b) the Outstanding RC Extensions of Credit by such Lender at
such time.

“Average Excess Availability” as to the Borrowers, for any calendar quarter, the
average Excess Availability for such calendar quarter.

“Basic Documents”:  the collective reference to the Loan Documents and the Other
Documents.

“Borrowers’’:  as defined in the heading to this Agreement; each Borrower is
referred to individually as a “Borrower”.

“Borrowing Base Certificate”:  with respect to each Borrower a certificate,
substantially in the form of Exhibit B-1, with appropriate insertions, reporting
the status of such Borrower’s Eligible Inventory and Eligible Accounts as of the
date set forth therein, and executed on behalf of such Borrower by a duly
authorized officer thereof.

“Borrowing Date”:  any Business Day specified in a notice pursuant to Sections
2.3 or 3.3 as a date on which the Borrower requests the Lenders to make Loans
hereunder.

“Boston Piano Co.”:  as set forth in the preamble to this Agreement.

“Boston Pianos”:  pianos designed by Steinway, manufactured by an OEM and
marketed under the Boston piano line.

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
and, if such day relates to a borrowing of, a payment or prepayment of principal
of or interest on, or an Interest Period for, a LIBOR Loan or a notice by a
Borrower with respect to any such borrowing, payment, prepayment, Interest
Period, which is also a day on which dealings in Dollar deposits are carried out
in the London interbank market.

“Capital Expenditure”:  for any period, each expenditure made or committed to be
made by a Loan Party during such period which, in conformity with GAAP, is
included in “additions to property, plant and equipment” or comparable items
reflected in the consolidated statement of cash flows of SMI and its
consolidated Subsidiaries, excluding expenditures made or committed to be made
in respect of Concert and Artist Bank Pianos.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
similar ownership interests in a Person (other than a corporation) and any and
all warrants or options to purchase any of the foregoing.

“Cash Management Agreement”:  the Cash Management and Distribution Agreement
dated as of March 30, 1999 by and among 111 West 57th Street Associates, L.P.,
Steinway, GMAC Commercial Credit, LLC and The Prudential Insurance Company of
America.

“CERCLA”:  the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, 42 U.S.C. 9601 et seq.

“Change in Control”:  any time that (i) a Borrower fails to be a wholly-owned
Subsidiary of a Loan Party, (ii) any Person or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended) shall
have acquired after the Closing Date the voting power to elect a majority of the
Board of Directors of a Loan Party; or (iii) any event or condition that would
constitute a “Change of Control” as defined in the Senior Notes Indenture.

“Closing Date”:  the date on which the conditions precedent set forth in Section
7.1 shall be satisfied.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all property and interests in property of the Loan Parties, now
owned or hereinafter acquired, upon which a Lien is purported to be created by
any Security Document,

4


--------------------------------------------------------------------------------




notwithstanding the foregoing, Steinway Hall shall not constitute Collateral
even though it is subject to the Steinway Hall Mortgage and the Steinway Hall
ALR.

“Commercial Letter of Credit”: a commercial letter of credit issued in respect
of the purchase of goods or services by the Borrowers in the ordinary course of
business.

“Commitments”:  the collective reference to the Revolving Credit Commitments.

“Concert and Artist Bank Pianos”:  all pianos held by Steinway, or a Steinway
dealer, which are available for rental by performers.

“Conn-Selmer”:  as set forth in the preamble hereto.

“Conn-Selmer Dealer Notes”:  notes made by Conn-Selmer dealers in favor of
Conn-Selmer, that evidence indebtedness owing by such dealers to Conn-Selmer for
extensions of credit made by Conn-Selmer to dealers to acquire Conn-Selmer’s
musical instruments.

“Consolidated Cash Flow”:  for SMI and its consolidated Subsidiaries,
consolidated net income determined in accordance with GAAP (A) before deducting
the following items (without any duplication): (i) Interest Expenses and
financing charges, (ii) income taxes, (iii) depreciation, (iv) amortization, (v)
gains or losses from early extinguishment of debt or other infrequent and
unusual items, (vi) cost of sales associated with the step-up of inventory upon
acquisition, (vii) stock based compensation and all other non-cash charges; and
(B) minus Capital Expenditures, in each case determined in accordance with
GAAP.  Notwithstanding the foregoing, Interest Income shall not be included in
Consolidated Cash Flow.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Convert”, “Conversion” and “Converted”:  a conversion of Alternate Base Rate
Loans into LIBOR Loans or of LIBOR Loans into Alternate Base Rate Loans.

“Credit Exposure”:  as to any Lender at any time, its Revolving Credit
Commitment (or, if the Revolving Credit Commitments shall have expired or been
terminated, the sum of (i) the aggregate unpaid principal amount of its
Revolving Credit Loans and (ii) its Revolving Credit Commitment Percentage of
the aggregate outstanding L/C Obligations).

“Credit Exposure Percentage”:  as to any Lender at any time, the fraction
(expressed as a percentage), the numerator of which is the Credit Exposure of
such Lender at such time and the denominator of which is the aggregate Credit
Exposures of all of the Lenders at such time.

“Current Wholesale Value”:  for any piano at any time, the wholesale price of
such piano as published in good faith by SMI or its Subsidiaries at such time,
or if such price is not so published, the wholesale price of such piano as
reasonably determined by the Administrative Agent.

“Customer”:  the account debtor with respect to any Account and/or the
prospective purchaser of goods, services or both or with respect to any contract
or other arrangement with a Loan Party pursuant to which such Loan Party is to
deliver any personal property or perform any services in the ordinary course of
business.

“Dealer Note Purchase Party”:  any entity that purchases any of the Dealer Notes
from Conn-Selmer or Steinway pursuant to a Dealer Note Purchase Agreement, and
its successors assigns or any replacement party for such entity pursuant to
Section 6.17 of this Agreement.

“Dealer Note Purchase Agreement”:  any note purchase and repurchase agreements,
or similar agreements entered into between a Dealer Note Purchase Party and
Conn-Selmer or Steinway, in form and substance acceptable to the Administrative
Agent (which consent shall not be unreasonably withheld), which provide for
principal Indebtedness in an amount not to exceed $15,000,000, in the aggregate.

5


--------------------------------------------------------------------------------




“Dealer Notes”: the collective reference to the Conn-Selmer Dealer Notes and the
Steinway Dealer Notes.

“Deemed Borrowing”:  a Revolving Credit Loan deemed to have been requested by a
Borrower in connection with the charging of an Obligation (including, without
limitation, interest, principal, fees or other amounts owed by the Borrowers
hereunder) to an account of the Borrowers by the Administrative Agent pursuant
to Section 3.7 hereof.

“Default”:  any of the events specified in Section 10, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Documents”  as defined in Section 4.1(c)(v) of this Agreement.

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

“Eligible Accounts”:  all Accounts of a Loan Party, arising in the ordinary
course of its business, evidencing the sale of goods and services by such Loan
Party and which the Administrative Agent, in its sole discretion exercised in
good faith, shall deem to be an Eligible Account, based upon such considerations
as the Administrative Agent may from time to time deem appropriate. Without in
any way limiting the foregoing, (i) in general, unless otherwise determined by
the Administrative Agent as aforesaid, an Account shall not constitute an
Eligible Account unless it is subject to a perfected, first priority Lien in
favor of the Administrative Agent for the ratable benefit of the Lenders, is
free and clear of all Liens other than Permitted Encumbrances and is evidenced
by an invoice or other document satisfactory to the Administrative Agent, and
(ii) no Account of a Customer shall be an Eligible Account if:

(a)                                  such Account arises out of a sale made by a
Loan Party to an Affiliate of such Loan Party or to a Person controlled by an
Affiliate of such Loan Party or such Customer is such Loan Party’s creditor or
supplier;

(b)                                 more than sixty (60) days have elapsed from
the due date of such Account;

(c)                                  more than three hundred and five (305) days
have elapsed from the invoice date of such Account;

(d)                                 fifty percent (50%) or more of the aggregate
account balance of Accounts due from such Customer is more than sixty (60) days
past due;

(e)                                  any covenant, representation or warranty
contained in this Agreement with respect to such Account has been breached in a
material manner;

(f)                                    the Administrative Agent is not and
continues not to be satisfied with the credit standing of such Customer, or the
Administrative Agent otherwise believes, in its sole judgment exercised in good
faith, that collection of such Account is insecure or that such Account may not
be paid by reason of such Customer’s financial inability to pay (and in the
absence of an Event of Default which is continuing, at the related Loan Party’s
request therefor, the Administrative Agent agrees to make a good faith effort to
advise such Loan Party of the reasons for its making any such judgment);

(g)                                 such Customer has asserted any dispute,
offset or counterclaim against the related Loan Party, such Account or any other
Account due from such Customer to such Loan Party, or such Account is or could
reasonably be expected to become subject to any offset, deduction, defense,
dispute, or

6


--------------------------------------------------------------------------------




counterclaim, or is contingent in any respect or for any reason, but only to the
extent of the amount in dispute;

(h)                                 such Customer resides outside the
continental United States, Alaska, Hawaii, the U.S. Virgin Islands and/or Puerto
Rico, unless the sale is covered by a letter of credit or credit insurance in
form and substance acceptable to the Administrative Agent in its sole discretion
exercised in good faith, or unless such Account (in U.S. Dollars) is due from an
entity located in Canada or a territory of the United States;

(i)                                     the sale to such Customer is on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment
or any other repurchase or return basis or is evidenced by chattel paper;

(j)                                     such Customer is the United States of
America, any state or any department, agency or instrumentality of any of them,
unless the related Loan Party assigns its right to payment of such Account to
the Administrative Agent for the ratable benefit of the Lenders pursuant to the
Federal Assignment of Claims Act of 1940, as amended, or has otherwise complied
with all other applicable statutes or ordinances;

(k)                                  any of the following events occur or
conditions exist with respect to the goods giving rise to such Account: (i) if
such goods have not been shipped to such Customer, or (ii) if so shipped, have
subsequently not been delivered to such Customer, or (iii) if so delivered, have
not been accepted by such Customer, or (iv) if such Account otherwise does not
represent a final sale, or (v) such goods have been repossessed;

(l)                                     the amount of all Accounts of such
Customer exceeds any credit limit determined by the Administrative Agent, in its
sole discretion exercised in good faith, to the extent that the amount of such
Account exceeds such limit;

(m)                               such Customer has commenced or has had
commenced against it a case under any federal, state or other bankruptcy or
insolvency laws, as now constituted or hereafter amended, or made an assignment
for the benefit of creditors, or if a decree or order for relief has been
entered by a court having jurisdiction in the premises in respect of such
Customer in an involuntary case under any state or federal bankruptcy laws, as
now constituted or hereafter amended, or if any other petition or other
application for relief under any state or federal bankruptcy law has been filed
against such Customer, or if such Customer has failed, suspended business,
ceased to be solvent, called a meeting of its creditors (in order to discuss
financial insolvency or lack of liquidity), or consented to or suffered a
receiver, trustee, liquidator or custodian to be appointed for it or for all or
a significant portion of its assets or affairs;

(n)                                 the related Loan Party has made any
agreement with such Customer for any deduction therefrom, except for discounts
or allowances made in the

7


--------------------------------------------------------------------------------




ordinary course of business for prompt payment, all of which discounts or
allowances shall be reflected in the calculation of the face value of each
respective invoice related thereto; or

(o)                                 such Account is not payable to the related
Loan Party;

notwithstanding the foregoing, Eligible Accounts may include in addition to any
Account of any Borrower constituting an Eligible Account hereunder, Dealer Notes
pledged to the Administrative Agent, satisfactory to the Administrative Agent in
its sole discretion, and otherwise qualifying as Eligible Accounts hereunder
having an aggregate outstanding principal amount at any time of up to
$20,000,000, that mature up to two years from the execution thereof. 
Notwithstanding anything to the contrary herein, the Steinway Dealer Notes shall
not constitute Eligible Accounts until such time that such notes are deemed
Eligible Accounts by the Administrative Agent, in its sole reasonable
discretion.  The Administrative Agent shall require that the Steinway Dealer
Notes, among other things, be subject to a field examination and audit (and such
examination and audit be reasonably acceptable to the Required Lenders) in order
to determine whether such notes shall be considered Eligible Accounts.

“Eligible Inventory”:  all Inventory of a Loan Party consisting of (i) Boston
Pianos, Essex Pianos, Steinway Pianos, Factory Returns, Concert and Artist Bank
Pianos, Near-Finished Pianos, raw materials of Steinway, (ii) raw materials,
work-in-process and finished goods of Conn-Selmer in each case which is in good
and saleable condition and which is not, in the Administrative Agent’s opinion,
obsolete, damaged, slow moving or unmerchantable, located at such Loan Party’s
places of business or at the Collateral locations described on Schedule 4.5
(except when in transit to or from such locations) and which the Administrative
Agent, in its sole discretion, exercised in good faith, shall deem Eligible
Inventory, based upon such considerations as the Administrative Agent may from
time to time deem appropriate. In general, unless otherwise determined by the
Administrative Agent as referenced above, Inventory shall not constitute
Eligible Inventory unless it is subject to a perfected, first priority Lien in
favor of the Administrative Agent for the ratable benefit of the Lenders, is
free and clear of all Liens other than Permitted Encumbrances and conforms to
all standards imposed by any governmental agency, division or department thereof
which has regulatory authority over such goods or the use or sale thereof.

“Eligible Person”:  (i) any commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $250,000,000, (ii) a commercial bank organized under the laws of any
other country that is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of any such country, and
having a combined capital and surplus in a dollar equivalent amount of at least
$250,000,000; provided however, that such bank is acting through a branch or
agency located in the United States; (iii) an insurance company, mutual fund or
bank fund which is regularly engaged in the making, purchasing or investing in
loans or securities, or other financial institution organized under the laws of
the United States, any state thereof, any other country that is a member of the
OECD or a political subdivision of any such country with assets, or assets under
management, in a dollar equivalent amount of at least $250,000,000; and (iv) any
affiliate of any Lender.

“Environmental Law”:  any federal, state or local law, statute, ordinance or
code now in effect or hereafter enacted, governing or regulating in any way the
use, storage, treatment, generation, transportation, processing, handling,
production or disposal of Hazardous Waste, and the rules,

8


--------------------------------------------------------------------------------




regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.

“Equipment”:  all of the equipment, machinery and goods (excluding Inventory) of
the Loan Parties, wherever located whether now owned or hereafter acquired,
including, without limitation, all apparatus, motor vehicles, fittings,
furniture, furnishings, fixtures, pans, accessories and all replacements and
substitutions therefor or accessions thereto.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”:  each trade or business (whether or not incorporated and
whether or not foreign) which is or may hereafter become a member of a group of
which any Borrower is a member and which, together with any Borrower, is treated
as a single-employer under ERISA 4001(b)(1) or IRC Section 414.

“Essex Pianos”  pianos designed by Steinway, manufactured by an OEM and marketed
under the Essex piano line all of which are finished goods or Factory Returns.

“Event of Default”:  any of the events specified in Section 10; provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

“Excess Availability”:  at any time, the amount equal to the Revolver Borrowing
Base minus the amount of the aggregate of all Outstanding RC Extensions of
Credit.

“Existing Credit Agreement”:  as set forth in the recitals to this Agreement.

“Factory Returns”:  pianos bearing the Steinway, Steinway & Sons, Essex or
Boston name brands that have been returned to Steinway or Boston Piano Co. and
are in near-new, good and merchantable condition.

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day (or if such day is not a Business Day, for the next preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
for such transactions received by the Administrative Agent from three federal
funds brokers of recognized standing selected by it.

“Fee Letter”:  the Fee Letter, dated September 29, 2006 between the Loan Parties
and the Administrative Agent.

“Financing Lease”:  any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

“Fixed Charges”:  for any period, with respect to SMI and its Subsidiaries on a
consolidated basis, an amount equal to the sum of (i) Interest Expenses for such
period, plus (ii) taxes paid by any of them during such period, plus (iii) all
regularly scheduled payments of principal on any Indebtedness of the Loan
Parties existing on or after the Closing Date, excluding, to the extent that the
Senior Notes or Additional Notes are redeemed or repurchased pursuant to Section
9.2(f) of 9.2(g), all payments of principal on the Senior Notes and any
Financing Leases, payable by any of them during such period.

“Fixed Charge Coverage Ratio”:  for any period, with respect to SMI and its
Subsidiaries on a consolidated basis, the ratio of Consolidated Cash Flow for
such period to Fixed Charges for such period.

“Funds Transfer Agreements”:  those certain agreements, dated as of September
29, 2006, among the Borrowers and the Lender pertaining to the transfer of funds
for the Borrowers’ account, substantially in the form attached hereto as
Exhibits C-1, and C-2, as amended supplemented or otherwise modified from time
to time.

9


--------------------------------------------------------------------------------




“GAAP”:  generally accepted accounting principles in the United States of
America in effect from time to time.

“GMAC/CF”:  GMAC Commercial Finance LLC, a Delaware limited liability company.

“Goods” as defined in Section 4.1(c)(v) of this Agreement.

“Governing Documents”:  as to any Person, its articles or certificate of
incorporation and by-laws, its partnership agreement, its certificate of
formation and operating agreement, and/or the other organizational or governing
documents of such Person.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantee”:  the Third Amended and Restated Guarantee to be executed and
delivered by the Loan Parties other than the Borrowers, substantially in the
form of Exhibit D, as the same may be amended, supplemented or otherwise
modified from time to time.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the tangible net worth or solvency of
the primary obligor, (iii) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include (i) guarantees by any Loan Party of an
obligation of another Loan Party or (ii) endorsements of instruments for deposit
or collection in the ordinary course of business. The terms “Guarantee” and
“Guaranteed” used as a verb shall have a correlative meaning. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guarantor”:  any Person delivering a Guarantee pursuant to this Agreement.

“Hazardous Waste”:  any toxic or hazardous substances, materials, emissions or
waste including, without limitation, any PCB, radioactive substance, methane,
volatile hydrocarbons, industrial solvents or any other materials, substance or
waste identified as toxic or hazardous under any Environmental Law now in effect
or hereafter enacted.

“Indebtedness”:  of any person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money (whether by loan or the issuance
and sale of debt securities) or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (b) any

10


--------------------------------------------------------------------------------




other indebtedness of such Person which is evidenced by a note, bond, debenture
or similar instrument, (c) all obligations of such Person under Financing
Leases, (d) all obligations of such Person in respect of letters of credit,
acceptances or similar instruments issued or created for the account of such
Person and (e) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Intercompany Indebtedness”:  Indebtedness of any Loan Party to any other Loan
Party at any time, and any Refinancing of the same and any subsequent
refinancing thereof between the Loan Parties.

“Intercreditor Agreements”:  any intercreditor agreements which the
Administrative Agent may at any time and from time to time require, with any
Person(s) who has (have) or who the Administrative Agent, in its sole discretion
exercised in good faith, believes may have or assert any Claims, or who may
impede or interfere with, or be in a position to impede or interfere with, any
of the Administrative Agent’s or the Lenders’ rights or remedies under or in
connection with this Agreement and/or any of the Loan Documents, or the
Administrative Agent’s ability to deal with the Collateral in the manner
permitted under this Agreement.

“Interest Expenses”:  for the relevant period(s) of time, any and all interest
expenses and finance charges which SMI and its Subsidiaries, on a consolidated
basis has, in accordance with GAAP, paid in cash or cash equivalents or is
obligated to pay in cash or cash equivalents during any future period, including
without limitation any such amounts under this Agreement, and less Interest
Income and service charge income; provided, that as to this last category the
Administrative Agent in its sole discretion exercised in good faith is satisfied
with the accounting treatment afforded to such interest income and service
charge income thereof and that such treatment is consistent with SMI’s prior
practices.

“Interest Income”:  for the relevant period(s) of time, any interest income as
recognized by a Loan Party in accordance with GAAP.

“Interest Payment Date”:  the last Business Day of each month or such LIBOR
Maturity Date.

“Inventory”:  all now owned or hereafter acquired goods, merchandise and other
personal property, wherever located, to be furnished under any contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any and every kind, nature or description
which are or might be used or consumed in a Loan Party’s business or used in
selling or furnishing such goods, merchandise and other personal property, and
all documents of title or other documents representing them, used or which might
be used in connection with the manufacture, packing, shipping, advertising,
selling, leasing or furnishing of such goods or otherwise used or consumed in a
Loan Party’s business.

“Investments”: with respect to any Person (a) any purchase or other acquisition
by that Person of (i) Capital Stock issued by, or (ii) a beneficial interest in
any Capital Stock issued by, any other Person (b) any purchase by that Person,
outside the ordinary course of business, of any of the assets of a business
conducted by another Person and (c) any loan or advance, outside the ordinary
course of business, or capital contribution by that Person to any other Person,
including all Indebtedness of any other Person to that Person arising from a
sale of property by that Person other than in the ordinary course of business
and (d) any Guarantee Obligation incurred by that Person in respect of
Indebtedness of any other Person.

“Issuing Bank”:  any bank issuing a Letter of Credit in accordance with Section
4.

11


--------------------------------------------------------------------------------




“Issuing Lender”:  GMAC/CF or any successor thereto and any other Lender
approved by the Required Lenders who agree to issue one or more Letters of
Credit.

“ITT”:  Deutsche Financial Services, as successor to ITT Commercial Finance,
Inc., a Delaware corporation.

“ITT Guarantees”:  guarantees in favor of ITT by Steinway on behalf of certain
dealers to permit such dealers to obtain inventory floor financing from ITT.

“Lenders”:  as defined in the heading hereto, which shall include in any event
the Issuing Lender.

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn amount of the then outstanding Letters of Credit and (b) the
aggregate amount of drawings under Letters of Credit which have not then been
reimbursed.

“L/C Participants”:  the collective reference to all the Lenders other than the
bank issuing the Letter of Credit.

“Letter of Credit”: as defined in Section 4.1(a) of this Agreement.

“Letters of Credit Documents”:  the collective reference to each Letter of
Credit and any other agreements, instruments, guarantees or other documents
(whether general in application or applicable only to such Letter of Credit)
governing or providing for (a) the rights and obligations of the parties
concerned or at risk with respect to such Letter of Credit or (b) any collateral
security for any such obligations, as each may be modified and supplemented and
in effect from time to time.

“Letter of Credit Facility”:  at any time, the obligation of the Lender to join
in applications for a Letter of Credit and/or guarantee payment or performance
thereunder in an aggregate principal amount at any one time outstanding not to
exceed $10,000,000, as such obligation may be reduced from time to time in
accordance with the provisions of this Agreement.

“Letter of Credit Liability”:  in respect of any Letter of Credit at any time,
the sum, without duplication at any time, of (a) the undrawn face amount of such
Letter of Credit at such time, plus (b) the aggregate unpaid principal amount of
all obligations of the Borrowers at such time due and payable in respect of all
drawings made under such Letter of Credit.

“LIBOR Interest Period” is defined as a 30, 60 or 90 day period.

“LIBOR Loan Tranches” a particular portion of the LIBOR Loans for a particular
LIBOR Interest Period.

“LIBOR Loans” that portion of the Revolving Loans on which interest accrues at
the LIBOR Rate.

“LIBOR Maturity Date” the end of the LIBOR Interest Period or such alternative
Business Day as determined in accordance with Section 5.6(b)

“LIBOR Rate” means an annual rate of interest determined by the Administrative
Agent as being the rate available at approximately 11:00 a.m. London time in the
London Interbank Market, as referenced by Reuters Screen “LIBOR”, in accordance
with the usual practice in such market, for a particular LIBOR Interest Period
in effect two Business Days prior to the first day of a particular LIBOR
Interest Period.  LIBOR Loans (including those requested in connection with the
conversion of a Alternate Base Rate Loan to a LIBOR Loan or in accordance with
Section  5.2), or for a LIBOR Loan which Borrower has elected to continue as a
LIBOR Based Loan beyond the expiration of the then-current LIBOR Interest Period
with respect thereto, for deposits of dollars in amounts equal (as nearly as may
be estimated) to the amount of the LIBOR Based Loan which shall then be loaned
by the Lenders to Borrowers as of the time of such determination, as such rate
may be adjusted by the reserve percentage applicable during the LIBOR Interest
Period in effect (or if more than one such percentage shall be applicable, the
daily average of such percentages for those days in such LIBOR Interest Period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the

12


--------------------------------------------------------------------------------




Board of Governors of the Federal Reserve System (or an successor) for
determining the maximum reserve requirement (including without limitation, any
emergency, supplemental or other marginal reserve requirement) for a national
bank with respect to liabilities or assets consisting of or including
“Eurocurrency Liabilities” as such term is defined in Regulation D of the Board
of Governors of the Federal Reserve System, as in effect from time to time,
having a term equal to such LIBOR Interest Period (“Eurocurrency Reserve
Requirement”), as reasonably applied to loans of this type.  Such adjustment
shall be effectuated by calculating, and the LIBOR Rate shall be equal to, the
quotient of (i) the offered rate divided by (ii) one minus the Eurocurrency
Reserve Requirement.

“Lien”:  any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Financing Lease
having substantially the same economic effect as any of the foregoing), and the
filing of any financing statement under the Uniform Commercial Code or
comparable law of any jurisdiction in respect of any of the foregoing.

“Loan”:  the Revolving Credit Loans, together with any loan made by any Lender
to any Borrower pursuant to this Agreement, including any Agent’s Advances.

“Loan Documents”:  this Agreement, the Notes, the Guarantee and the Security
Documents.

“Loan Parties”:  the Borrowers, the Parent and each Subsidiary of the Borrowers
which is a party to a Loan Document.

“Material Adverse Effect”:  (a) a material adverse effect on the business,
operations, results in operations, assets, liabilities, property, condition
(financial or otherwise) of SMI and its Subsidiaries taken as a whole on a
consolidated basis, including, without limitation, a material adverse change in
the business, operations, results of operations, assets, or liabilities since
December 31, 2005, (b) a material impairment of Loan Parties’ ability to perform
their obligations under the Loan Documents, or (c) a material adverse effect on
the validity or enforceability of this or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder, in each case except as disclosed in writing after December 31, 2005
in (i) any publicly available document filed by SMI or any of its Subsidiaries
with the Securities Exchange Commission on or before the Closing Date, or (ii)
any notice given by Borrowers under the Existing Credit Agreement, or (iii) the
Schedules to this Agreement on the Closing Date

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Sections 3 (37) or 4001(a)(3) of ERISA or IRC Section 414(f) which covers
employees of Borrowers or any ERISA Affiliate.

“Non-Guarantor Subsidiaries”:  Vincent Bach, Steinway & Sons and its
subsidiaries, and Boston Piano GmbH and its Subsidiaries, and any other
Subsidiary of Conn-Selmer or Steinway that is not required to become a Guarantor
pursuant to Section 8.15 hereof.

“Non-Excluded Taxes”:  as defined in Section 5.7(a).

“Notes”:  the Revolving Credit Notes.

“NYCIDA”: the New York City Industrial Development Agency.

“Obligations”:  the unpaid principal amount of, and interest (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrowers,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) on the Loans, and all other obligations and liabilities of the
Loan Parties to the Administrative Agent and the Lenders, whether direct or
indirect,

13


--------------------------------------------------------------------------------




absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, or out of or in connection with this Agreement,
the Notes, the Guarantees, the Security Documents and any other Loan Documents
and any other document made, delivered or given in connection therewith or
herewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by a Loan Party pursuant to the terms of the Loan Documents)
or otherwise.

“OEM”: an original equipment manufacturer.

“Other Documents”:  the collective reference to the Accountant Access Letters
executed by the Borrowers and their accountants substantially in the form of
Exhibit A attached hereto, the Tradestyle/Division Agreements, the Funds
Transfer Agreement, the Senior Notes Documents, and any and all other
agreements, instruments and documents, including, without limitation, powers of
attorney, consents, and all other writings heretofore, now or hereafter executed
by any Loan Party and delivered to the Lender in respect of the transactions
contemplated by this Agreement.

“Outstanding RC Extensions of Credit”:  as to any Lender at any time, an amount
equal to the sum of (i) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding (including any Agent’s Advances) and
(ii) such Lender’s Revolving Credit Commitment Percentage of the L/C Obligations
then outstanding.

“O.S. Kelly”:  The O.S. Kelly Company, Inc., an Ohio corporation.

“Overadvance”  if at any time and for any reason, the aggregate Outstanding RC
Extensions of Credit exceed the Revolver Borrowing Base.

“Parent”:  any of the Parents.

“Parents”:  the collective reference to SMI and SPC.

“Participant”:  as defined in Section 12.10(b).

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Permitted Acquisitions”:  any Proposed Acquisition (a) subject to each of the
following conditions:


(I)          THE ADMINISTRATIVE AGENT SHALL RECEIVE AT LEAST THIRTY (30) DAYS
PRIOR WRITTEN NOTICE OF SUCH PROPOSED ACQUISITION, WHICH NOTICE SHALL INCLUDE,
WITHOUT LIMITATION, A REASONABLY DETAILED DESCRIPTION OF SUCH PROPOSED
ACQUISITION;


(II)         SUCH PROPOSED ACQUISITION SHALL COMPRISE A BUSINESS, OR THOSE
ASSETS OF A BUSINESS, OF THE TYPE ENGAGED IN BY SMI AND ITS SUBSIDIARIES AS OF
THE CLOSING DATE;


(III)        THE SUM OF ALL AMOUNTS PAYABLE IN CONNECTION WITH EACH CONSUMMATED
PROPOSED ACQUISITION SHALL NOT EXCEED $15,000,000, AND THE SUM OF ALL AMOUNTS
PAYABLE (INCLUDING WITHOUT LIMITATION OR DUPLICATION, ANY ADDITIONAL NOTES
EXECUTED IN CONNECTION THEREWITH) IN CONNECTION WITH ALL PROPOSED ACQUISITIONS
UNDER THIS SUBSECTION (A) WHICH HAVE BEEN CONSUMMATED, FROM AND AFTER THE DATE
OF THIS AGREEMENT SHALL NOT EXCEED (X) $50,000,000 IN THE AGGREGATE LESS (Y) THE
AMOUNT OF ALL INVESTMENTS MADE PURSUANT TO SECTION 9.9(B)(Y) OF THIS AGREEMENT;

14


--------------------------------------------------------------------------------





(IV)       AT OR PRIOR TO THE CLOSING OF ANY PROPOSED ACQUISITION, THE
APPLICABLE LOAN PARTY AND THE PROPOSED ACQUISITION TARGET SHALL HAVE EXECUTED
SUCH DOCUMENTS AND TAKEN SUCH ACTIONS AS MAY BE REQUIRED UNDER SECTION 8.15;


(V)        ON OR PRIOR TO THE DATE OF SUCH PROPOSED ACQUISITION, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES OF THE ACQUISITION AGREEMENT,
RELATED AGREEMENTS AND INSTRUMENTS AND ALL OPINIONS AND CERTIFICATES;


(VI)       AT THE TIME OF SUCH PROPOSED ACQUISITION AND AFTER GIVING EFFECT
THERETO (A) NO DEFAULT OF EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING; AND (B) ALL CONDITIONS PRECEDENT SET FORTH IN SECTION 7.2 SHALL HAVE
BEEN MET; AND


(VII)      THE EXCESS AVAILABILITY (AFTER GIVING EFFECT TO SUCH PROPOSED
TRANSACTION) SHALL NOT BE LESS THAN $25,000,000; OR

(b)           approved in advance by the Administrative Agent with the consent
of the Required Lenders.

“Permitted Encumbrances”:  the following only:


LIENS (OTHER THAN ANY LIEN IMPOSED UNDER ERISA OR ANY ENVIRONMENTAL LAWS) FOR
TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR LEVIES NOT YET DELINQUENT, OR
THEREAFTER PAYABLE WITHOUT PENALTY OR INTEREST NOT IN EXCESS OF $500,000 IN THE
AGGREGATE, IF BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS
PROMPTLY INITIATED AND DILIGENTLY CONDUCTED, IF SUCH RESERVE OR OTHER
APPROPRIATE PROVISION, IF ANY, AS SHALL BE REQUIRED BY GAAP, SHALL HAVE BEEN
MADE THEREFOR AND ENFORCEMENT THEREOF IS STAYED;


LIENS (OTHER THAN ANY LIEN IMPOSED UNDER ERISA) OF CARRIERS, WAREHOUSEMEN,
MECHANICS AND MATERIALMEN INCURRED IN THE ORDINARY COURSE OF BUSINESS FOR SUMS
NOT YET DUE OR BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS
PROMPTLY INITIATED AND DILIGENTLY CONDUCTED, IF SUCH RESERVE OR OTHER
APPROPRIATE PROVISION, IF ANY, AS SHALL BE REQUIRED BY GAAP SHALL HAVE BEEN MADE
THEREFOR AND ENFORCEMENT THEREOF IS STAYED;


LIENS (OTHER THAN ANY LIEN IMPOSED UNDER ERISA) INCURRED OR DEPOSITS MADE IN THE
ORDINARY COURSE OF BUSINESS (INCLUDING WITHOUT LIMITATION SURETY BONDS AND
APPEAL BONDS), IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE
AND OTHER TYPES OF SOCIAL SECURITY BENEFITS, OR TO SECURE THE PERFORMANCE OF
TENDERS, BIDS, LEASES, CONTRACTS, STATUTORY OBLIGATIONS, SURETY AND APPEAL
BONDS, PERFORMANCE AND RETURN-OF-MONEY BONDS AND SIMILAR OBLIGATIONS (EXCLUSIVE
OF INDEBTEDNESS FOR MONEY BORROWED) OR ARISING AS A RESULT OF PROGRESS PAYMENTS
UNDER GOVERNMENT CONTRACTS;


SUBJECT TO ALL OF THE PERTINENT LIMITATIONS CONTAINED IN THIS AGREEMENT, LIENS
FIRST ARISING SUBSEQUENT TO THE CLOSING DATE OF THIS AGREEMENT, ON ASSETS
EXISTING AT THE TIME OF A LOAN PARTY’S ACQUISITION OF SUCH ASSETS, TO SECURE THE
PAYMENT OF ALL OR ANY PART OF THE PURCHASE PRICE OF SUCH ASSETS, PROVIDED THAT
ANY SUCH LIEN DOES NOT EXTEND TO ANY OTHER ASSET;


EASEMENTS (INCLUDING WITHOUT LIMITATION RECIPROCAL EASEMENT AGREEMENTS AND
UTILITY AGREEMENTS), RIGHTS OF WAY, COVENANTS, CONSENTS, RESERVATIONS,
ENCROACHMENTS, VARIATIONS AND OTHER SIMILAR RESTRICTIONS, CHARGES AND
ENCUMBRANCES (WHETHER OR NOT RECORDED), BUILDING RESTRICTIONS, ZONING LAWS AND
OTHER STATUTES, LAWS, RULES, REGULATIONS, ORDINANCES AND RESTRICTIONS AND OTHER
SIMILAR ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF BUSINESS, WHICH DO NOT
SECURE

15


--------------------------------------------------------------------------------





INDEBTEDNESS OR THE DEFERRED PURCHASE PRICE OF ANY ASSET AND WHICH DO NOT
INTERFERE WITH THE ORDINARY CONDUCT OF THE BUSINESS OF ANY OF THE LOAN PARTIES
OR ANY OF THEIR SUBSIDIARIES AND WHICH DO NOT MATERIALLY DETRACT, IN THE
ADMINISTRATIVE AGENT’S SOLE DISCRETION EXERCISED IN GOOD FAITH, FROM THE VALUE
OF THE PROPERTY TO WHICH THEY ATTACH OR MATERIALLY IMPAIR THE UTILITY OR USE
THEREOF BY A LOAN PARTY OR ITS SUBSIDIARIES;


LIENS ON FILE IN THE UNIFORM COMMERCIAL CODE RECORDS TO THE LIMITED EXTENT AND
TO THOSE PERSONS SPECIFICALLY LISTED ON SCHEDULE 1.1 HERETO, EACH OF WHICH ARE
TO BE LIMITED TO SECURING ONLY OBLIGATIONS OF A LOAN PARTY TO THE PERTINENT
LIENHOLDER OUTSTANDING AS OF THE CLOSING DATE, IN AN AMOUNT IN EACH INSTANCE NOT
TO EXCEED THE DOLLAR LIMITATION ALSO SET FORTH ON SAID SCHEDULE;


LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE
LENDERS;


THE RIGHTS OF ANY DEALER NOTE PURCHASE PARTY WITH RESPECT TO ANY ACCOUNTS
FINANCED BY IT PURSUANT TO ANY DEALER NOTE PURCHASE AGREEMENT; AND


THE RIGHT, TITLE AND INTEREST OF NYCIDA TO THE PROPERTY LOCATED AT 19TH AND
STEINWAY PLACE PURSUANT TO (I) THE GUARANTY AGREEMENT, DATED AS OF JUNE 1, 1999
FROM STEINWAY TO THE NYCIDA, (II) THE PILOT ESCROW AGREEMENT, DATED AS OF JUNE
1, 1999, BY AND AMONG STEINWAY, THE NYCIDA AND THE UNITED STATES TRUST COMPANY
AND (III) THE LEASE AGREEMENT, DATED AS OF JUNE 1, 1999 BETWEEN STEINWAY AND THE
NYCIDA.

Nothing contained in this definition, in this Agreement or elsewhere, however,
shall or shall be deemed, however, to recognize or establish any Lien priority
or any other right or entitlement of any Person claiming or entitled to a
Permitted Encumbrance hereunder. Wherever it appears, the term “Permitted
Encumbrances” shall only signify that the existence thereof does not breach this
Agreement. Notwithstanding any such permitted item(s), the Administrative Agent
for the ratable benefit of the Lenders shall therefore at all times have a first
and paramount Lien in all Collateral.

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  any employee benefit plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA, Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
each plan were terminated would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement”:  the Third Amended and Restated Pledge Agreement to be
executed and delivered by the Loan Parties, substantially in the form of Exhibit
E, as the same may be amended, supplemented or otherwise modified from time to
time.

“Prime Rate”:   means the variable rate of interest, per annum, which is quoted
from time to time in The Wall Street Journal as the base “prime rate” on
corporate loans posted as of such time by at least 75% of the nation’s 30
largest banks, adjusted daily.  The Prime Rate is nothing more nor less than an
index for determining the interest rate payable under the terms of this
Agreement.  The Prime Rate is not necessarily the rate, or any other definitions
of rates, offered by Lenders.

“Proposed Acquisition”:  the proposed acquisition by any Loan Party of a portion
of, all, or substantially all of the assets or a portion of, all, or
substantially all of the stock of any Proposed Acquisition Target, or the merger
of any Proposed Acquisition Target with or into any Loan

16


--------------------------------------------------------------------------------




Party with the Loan Party being the surviving corporation or such surviving
corporation becoming a Loan Party.

“Proposed Acquisition Target”:  any Person, other than a Loan Party, the
proposed assets to be acquired or any operating division thereof subject to a
Proposed Acquisition.

“Qualified Appraiser”:  a generally-recognized appraisal company selected by the
Borrowers which is unaffiliated with the parties hereto and acceptable to the
Administrative Agent in its sole discretion.

“RCRA”:  the Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section
6901 et. seq., as same may be amended from time to time.

“Real Estate”: with respect to each Loan Party, each parcel of real property and
all rights in real property, whether owned or leased by such Loan Party,
including without limitation, Steinway Hall.

“Refinance”: means, in respect of any indebtedness, to refinance, extend, renew,
defease, redeem, amend, modify, supplement, restructure, replace, refund, prepay
or repay, or to issue other indebtedness, in exchange or replacement for, such
indebtedness in whole or in part.  “Refinanced” and “Refinancing” shall have
correlative meanings.

“Register”:  as defined in Section 12.10(d).

“Regulation U:  Regulation U of the Board of Governors of the Federal Reserve
System as in effect from time to time.

“Reimbursement Obligation”:  the obligation of the Borrowers to reimburse
amounts paid by the Administrative Agent in respect of the Letter of Credit,
including without limitation all amounts due or which may become due under the
Letters of Credit, guarantees or any drafts or acceptances thereunder, all
amounts charged or chargeable to the Borrowers or to the Administrative Agent by
any bank, other financial institution or correspondent bank which opens, issues
or is involved with such Letter of Credit; any other bank charges, fees and
commissions, duties and taxes, costs of insurance; all such other charges and
expenses which may pertain either directly or indirectly to such Letter of
Credit, drafts, acceptances, guarantees or to the goods or documents relating
thereto, and the Administrative Agent’s charges as herein provided.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived that
could reasonably be expected to have a Material Adverse Effect.

“Required Lenders”:  (i) at any time there are three (3) or fewer Lenders, all
of the Lenders, and (ii) at any time there are four (4) or more Lenders, three
(3) or more Lenders holding in aggregate at least 66-2/3% Credit Exposure
Percentage.

“Requirement of Law”:  as to any Person, the Governing Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Reserves”:  shall mean reserves for Collateral chargeable to a Borrower’s
account, as determined by the Administrative Agent in its sole judgment
exercised in good faith, representing the ability of the Administrative Agent to
effectively lower the advance rate for Loans under Section 5.9 in the sole
discretion of the Administrative Agent exercised in good faith.

“Responsible Officer”:  the Chief Executive Officer, President or Executive Vice
President of a Loan Party or additionally, with respect to financial maters the
Chief Financial Officer or Controller.

17


--------------------------------------------------------------------------------




“Revolver Borrowing Base”:  at any time, an amount equal to the lesser of (I)
Aggregate Maximum Revolving Credit Commitment Amount and (II) the sum of:


UP TO EIGHTY PERCENT (80%) OF THE THEN ELIGIBLE ACCOUNTS OF CONN-SELMER, BOSTON
PIANO CO. AND STEINWAY, OTHER THAN ACCOUNTS CONSTITUTING DEALER NOTES;


UP TO 50% OF THE THEN ELIGIBLE ACCOUNTS OF CONN-SELMER AND STEINWAY,
CONSTITUTING DEALER NOTES;


UP TO THE SUM OF (A) IN THE CASE OF STEINWAY GRAND PIANOS, THE SUM OF (1)
EIGHTY-FIVE PERCENT (85%) OF THE CURRENT WHOLESALE VALUE OF ALL FINISHED AND
NEAR-FINISHED PIANOS, (2) SEVENTY-FIVE PERCENT (75%) OF THE CURRENT WHOLESALE
VALUE OF CONCERT AND ARTIST BANK PIANOS, AND (3) SEVENTY PERCENT (70%) OF THE
CURRENT WHOLESALE VALUE OF ALL FACTORY RETURNS; (B) IN THE CASE OF STEINWAY
UPRIGHT PIANOS, THE SUM OF (1) SIXTY-FIVE PERCENT (65%) OF THE CURRENT WHOLESALE
VALUE OF ALL FINISHED AND NEAR-FINISHED PIANOS, AND (2) FIFTY PERCENT (50%) OF
THE CURRENT WHOLESALE VALUE OF ALL FACTORY RETURNS; (C) IN THE CASE OF BOSTON
AND ESSEX GRAND PIANOS, THE SUM OF (1) SIXTY-FIVE PERCENT (65%) OF THE STANDARD
COST VALUE OF ALL FINISHED PIANOS, AND (2) FIFTY PERCENT (50%) OF THE STANDARD
COST VALUE OF ALL FACTORY RETURNS; AND (D) IN THE CASE OF BOSTON AND ESSEX
UPRIGHT PIANOS, THE SUM OF (1) FIFTY PERCENT (50%) OF STANDARD COST VALUE OF ALL
FINISHED PIANOS, AND (2) FORTY PERCENT (40%) OF THE STANDARD COST VALUE OF ALL
FACTORY RETURNS;


UP TO FIFTY PERCENT (50%) OF THE COST OF THE ELIGIBLE INVENTORY OF STEINWAY
CONSTITUTING RAW MATERIALS;


UP TO SIXTY-FIVE PERCENT (65%) OF THE COST OF ELIGIBLE INVENTORY OF CONN-SELMER
CONSTITUTING FINISHED GOODS;


UP TO TWENTY-FIVE PERCENT (25%) OF THE COST OF ELIGIBLE INVENTORY OF CONN-SELMER
CONSTITUTING RAW MATERIALS; AND


UP TO THE LESSER OF $7,500,000 AND TWENTY-FIVE PERCENT (25%) OF THE COST OF
ELIGIBLE INVENTORY OF CONN-SELMER CONSTITUTING WORK-IN-PROCESS.

In each instance less such Reserves as the Administrative Agent may reasonably
deem proper and necessary in accordance with Section 5.9. The Revolver Borrowing
Base in effect at any time shall be the Revolver Borrowing Base as shown on the
Borrowing Base Certificate and the reconciliation reports delivered by the
Borrower pursuant to Section 8.2(a) of this Agreement; provided, however, that
(i) if a Borrower shall fail to deliver a Borrowing Base Certificate when
required pursuant to Section 8.2(a), the amounts calculated with respect to the
Eligible Inventory of such Borrower shall be zero until such Borrowing Base
Certificate is delivered.

“Revolving Credit Commitment”:  as to any Lender, the obligation of such Lender
to make Revolving Credit Loans to the Borrowers pursuant to Section 3.1 and/or
to issue or participate in Letters of Credit issued on behalf of the Borrowers
hereunder in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.1 under
the caption “Revolving Credit Commitment” or in an Assignment and

18


--------------------------------------------------------------------------------




Acceptance, as such amount may be reduced from time to time in accordance with
the provisions of this Agreement.

“Revolving Credit Commitment Percentage”:  as to any Lender at any time, the
percentage which such Lender’s Revolving Credit Commitment then constitutes of
the aggregate Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitment shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Credit Loans then
outstanding constitutes of the aggregate principal amount of the Revolving
Credit Loans then outstanding).

“Revolving Credit Commitment Period”:  the period from and including the date
hereof to but not including the Termination Date or such earlier date on which
the Revolving Credit Commitments shall terminate as provided herein.

“Revolving Credit Loans”:  as defined in Section 3.1(a); for greater certainty,
such term includes any Agent’s Advances made pursuant to Section 5.6(a).

“Revolving Credit Note”:  as defined in Section 3.2.

“Security Agreement”:  the Third Amended and Restated General Security Agreement
to be executed and delivered by the Loan Parties, substantially in the form of
Exhibit H, as the same may be amended, supplemented or otherwise modified from
time to time.

“Security Documents”:  the collective reference to the Steinway Hall Mortgage,
the Steinway Hall ALR, the Pledge Agreement, the Security Agreement, the Cash
Management Agreement, any other mortgage, pledge agreement, security agreement
or other security document executed and delivered by a Subsidiary of SMI which
becomes a Loan Party pursuant to Section 8.15 of this Agreement, and all other
security documents hereafter delivered to the Administrative Agent granting a
Lien on any asset or assets of any Person to secure any of the Obligations or to
secure any guarantee of any such Obligations.

“Senior Notes”:  those certain unsecured senior notes issued by SMI in the
aggregate principal face amount of  $175,000,000 pursuant to the Senior Notes
Indenture, and any guarantees of the Senior Notes and any Refinancing of the
same with senior notes or subordinated notes that are issued by SMI, and any
subsequent Refinancings thereof that comply with the terms hereof, provided that
(i) such Refinancing is on such customary terms and conditions as are then
available in the market for issuers of similar credit profile, (ii) the amount
of such Refinancing is in a principal amount not to exceed (A) $306,000,000 plus
(B) unpaid accrued interest on such indebtedness being Refinanced plus (C)
premiums, penalties, fees and expenses actually incurred by SMI or the
guarantors in connection with the Refinancing thereof, and (iii) such Refinanced
notes shall have a final stated maturity, that is no earlier than the date that
is twelve (12) months after the Termination Date of this Agreement.

“Senior Notes Documents”:  the collective reference to the Senior Notes and the
Senior Notes Indenture.

“Senior Notes Holders”:  the holders of the Senior Notes.

“Senior Notes Indenture”:  that certain Indenture, dated as of February 23,
2006, among the Senior Notes Parties and the Senior Notes Trustee, as amended,
supplemented or otherwise modified from time to time, including any Indenture
executed in connection with a Refinancing of the Senior Notes issued thereunder.

“Senior Notes Parties”  SMI, Conn-Selmer, SPC, Steinway, S&B Retail, Boston
Piano Co. and O.S. Kelly.

“Senior Notes Trustee”: The Bank of New York Trust Company, N.A., as Trustee for
the Senior Note Holders pursuant to the Senior Indenture, and any successors or
assigns of such Trustee.

“Settlement Date”:  with respect to (i) each Agent’s Advance, (ii) each
repayment (including any prepayment) of any Revolving Credit Loan, and (iii)
each payment by the Borrowers to the

19


--------------------------------------------------------------------------------




Administrative Agent for the account of the Lenders of interest on the Loans,
commitment fees or other amounts due the Lenders hereunder, the first Friday
occurring after the date of such Agent’s Advance, repayment or payment (or, if
such Friday shall not be a Business Day, then the Business Day next succeeding
such Friday) and any Alternate Settlement Date.

“SMI”:  as set forth in the heading hereto.

“SPC” as set forth in the heading hereto.

“Standby Letter of Credit”: a standby letter of credit issued to support
obligations of any or all of the Loan Parties, contingent or otherwise, in
respect of insurance obligations, to workman’s compensation board or similar
Governmental Authority for workman’s compensation liabilities of a Loan Parties,
and for such other purposes as may be approved by the Administrative Agent (such
consent not to be unreasonably withheld).

“Standard Cost Value”:  shall mean, the standard invoice cost paid by SPC or its
Subsidiaries to an OEM for a Boston Piano and/or an Essex Piano, excluding (a)
inventory revaluation, if any, and (b) freight and delivery charges.

“Steinway”:  shall have the meaning set forth in the heading hereto.

“Steinway & Sons”:  Steinway and Sons, a New York corporation.

“Steinway Dealer Loans” Loans made by Steinway to Steinway dealers for start-up
costs or for other purposes (other than those of the type evidenced by the
Steinway Dealer Notes) in an aggregate amount not to exceed $5,000,000 in the
aggregate for all Steinway dealers

“Steinway Dealer Notes”: notes made by Steinway dealers in favor of Steinway,
that evidence the indebtedness owing by such dealer to Steinway, for extensions
of credit made by Steinway to dealers in an amount not to exceed $10,000,000 in
the aggregate for all such Steinway dealers, to acquire Steinway’s pianos and
other musical instruments.

“Steinway Hall”:  any and all buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter located on the real property encumbered by the Steinway Hall
Mortgage or any part thereof.

“Steinway Hall ALR”:  the Assignment of Leases and Rents, dated as of April 1,
1999, from Steinway to GMAC/CF.

“Steinway Hall Mortgage”:  the Mortgage, Leasehold Mortgage, Assignment of
Leases and Rents and Security Agreement, dated as of April 1, 1999 from Steinway
to GMAC/CF, as amended by that certain First Amendment to Mortgage, Leasehold
Mortgage, Assignment of Leases and Rents and Security Agreement dated September
14, 2000.

“Steinway Pianos”:  all finished and near-finished Steinway pianos, which term
shall exclude Factory Returns, Concert and Artist Bank Pianos, Boston Pianos and
Essex Pianos.

“Subsidiary”:  as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrowers.

“Term Loan”:  as defined in the recitals to this Agreement.

“Termination Date”:  as defined in Section 12.2.

“Tradestyle/Division Agreements”:  those certain letter agreement(s) between
each of Steinway and Conn-Selmer, and the Administrative Agent, pertaining to
the utilization of divisions and/or tradestyles in the operation of the business
of the Loan Parties, substantially in the form of

20


--------------------------------------------------------------------------------




Exhibits G-1 and G-2, to this Agreement, as amended, supplemented or otherwise
modified from time to time.

“Transferee”:  as defined in Section 12.10(f).

“Trigger Event”: the occurrence of any of the following (i) Excess Availability
is less than $20,000,000 or (ii) an Event of Default.

“Trustee”:  the Senior Notes Trustee.

“Type”:  as to any Loan, its nature as a Alternate Base Rate Loan or a LIBOR
Loan.

““Vincent Bach” shall mean Vincent Bach International, Ltd., an English
corporation.


OTHER DEFINITIONAL PROVISIONS.


UNLESS OTHERWISE SPECIFIED THEREIN, ALL TERMS DEFINED IN THIS AGREEMENT SHALL
HAVE THE DEFINED MEANINGS WHEN USED IN ANY NOTES OR ANY CERTIFICATE OR OTHER
DOCUMENT MADE OR DELIVERED PURSUANT HERETO.


AS USED HEREIN AND IN ANY NOTES, AND ANY CERTIFICATE OR OTHER DOCUMENT MADE OR
DELIVERED PURSUANT HERETO, ACCOUNTING TERMS RELATING TO EACH BORROWER AND ITS
SUBSIDIARIES NOT DEFINED IN SECTION 1.1 AND ACCOUNTING TERMS PARTLY DEFINED IN
SECTION 1.1, TO THE EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN
TO THEM UNDER GAAP.


THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN
USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY
PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND EXHIBIT
REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


ALL TERMS USED HEREIN AND DEFINED IN THE UNIFORM COMMERCIAL CODE AS ADOPTED IN
THE STATE OF NEW YORK SHALL HAVE THE MEANING GIVEN THEREIN UNLESS OTHERWISE
DEFINED HEREIN.


THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO BOTH
THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


[RESERVED].


AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS


REVOLVING CREDIT COMMITMENTS.


SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH LENDER SEVERALLY AGREES TO MAKE
REVOLVING CREDIT LOANS (“REVOLVING CREDIT LOANS”) TO THE BORROWERS FROM TIME TO
TIME DURING THE REVOLVING CREDIT COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL
AMOUNT AT ANY ONE TIME OUTSTANDING AS TO ALL BORROWERS, TOGETHER WITH SUCH
LENDER’S REVOLVING CREDIT COMMITMENT PERCENTAGE OF ANY L/C OBLIGATIONS THEN
OUTSTANDING, NOT TO EXCEED THE LESSER OF (A) THE AMOUNT OF SUCH LENDER’S
REVOLVING CREDIT COMMITMENT THEN IN EFFECT AND (B) SUCH LENDER’S REVOLVING
CREDIT COMMITMENT PERCENTAGE OF THE REVOLVER BORROWING BASE THEN IN EFFECT.
DURING THE REVOLVING CREDIT COMMITMENT PERIOD THE BORROWERS MAY USE THE
REVOLVING CREDIT COMMITMENTS BY BORROWING, PREPAYING THE REVOLVING CREDIT LOANS
IN WHOLE OR IN PART, AND REBORROWING, ALL IN ACCORDANCE WITH THE TERMS AND
CONDITIONS HEREOF.

21


--------------------------------------------------------------------------------





THE BORROWERS HAVE THE OPTION TO ELECT THE LIBOR RATE OR THE ALTERNATE BASE RATE
FOR ALL OR A PORTION OF THE LOANS.


IF BORROWERS ELECT ANY PORTION OF THE LOANS TO BEAR INTEREST AT THE LIBOR RATE
(EACH A LIBOR LOAN TRANCHE), EACH SUCH LOAN SHALL NOT BE IN A PRINCIPAL AMOUNT
LESS THAN $1,000,000.  BORROWERS SHALL NOT HAVE MORE THAN FIVE (5) LIBOR LOAN
TRANCHES OUTSTANDING AT ANY TIME.


BORROWERS SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS ADMINISTRATIVE AGENTS AND
THE LENDERS AGAINST ANY AND ALL LOSS, LIABILITY, COST OR EXPENSE WHICH
ADMINISTRATIVE AGENT OR LENDERS MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF ANY
PAYMENT, PREPAYMENT, TERMINATION OR CONVERSION OF A LIBOR LOAN MADE FOR ANY
REASON ON A DATE OTHER THAN THE LAST DAY OF THE APPLICABLE LIBOR INTEREST PERIOD
AND BORROWERS SHALL PAY THE FULL AMOUNT THEREOF TO ADMINISTRATIVE AGENT OR
LENDER, AS APPLICABLE, ON DEMAND.  SUCH STATEMENT SHALL SET FORTH A BRIEF
EXPLANATION OF THE AMOUNT AND THE ADMINISTRATIVE AGENT’S OR LENDER’S, AS
APPLICABLE,  CALCULATION OF THE AMOUNT (IN DETERMINING SUCH AMOUNT SUCH PARTY
MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS), WHICH STATEMENT SHALL
BE CONCLUSIVELY DEEMED CORRECT ABSENT MANIFEST ERROR.


THE BORROWERS MAY, AT ANY TIME, REQUEST THE LENDERS TO PROVIDE ADDITIONAL
REVOLVING CREDIT COMMITMENTS IN AN AGGREGATE AMOUNT OF UP TO $25,000,000 (THE
“FACILITY INCREASE”); PROVIDED, HOWEVER, THAT (I) THE BORROWERS SHALL HAVE GIVEN
THE ADMINISTRATIVE AGENT AT LEAST 60 DAYS PRIOR WRITTEN NOTICE OF ITS INTENTION
TO EFFECT A FACILITY INCREASE AND THE DESIRED AMOUNT OF SUCH FACILITY INCREASE,
(II) THE CONDITIONS PRECEDENT TO A LOAN SET FORTH IN SECTION 7.2 ARE SATISFIED
AS OF THE FACILITY INCREASE EFFECTIVE DATE AND (III) AN OPINION OF COUNSEL TO
THE LOAN PARTIES IN FORM AND SUBSTANCE AND FROM COUNSEL REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT AND ADDRESSED TO THE ADMINISTRATIVE AGENT, THE
ISSUERS AND THE LENDERS AND ADDRESSING SUCH MATTERS AS ANY LENDER THROUGH THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST SHALL BE DELIVERED TO THE
ADMINISTRATIVE AGENT.  THE BORROWERS SHALL HAVE THE RIGHT TO OFFER SUCH INCREASE
TO THE LENDERS, AND EACH LENDER WILL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO
COMMIT TO ALL OR A PORTION OF THE PROPOSED FACILITY INCREASE AND SUCH LENDER
EXECUTES AN AMENDMENT TO THIS AGREEMENT PURSUANT TO WHICH SUCH LENDER AGREES TO
COMMIT TO ALL OR A PORTION OF SUCH FACILITY INCREASE.  IN THE EVENT THE EXISTING
LENDERS DO NOT SUBSCRIBE TO THE FULL AMOUNT OF THE REQUESTED FACILITY INCREASE,
THE BORROWERS AND THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO CAUSE THE
UNSUBSCRIBED PORTION TO BE ASSIGNED TO A NEW LENDER IDENTIFIED BY THE BORROWERS
OR THE ADMINISTRATIVE AGENT, PROVIDED THAT (A) SUCH NEW LENDER IS ACCEPTABLE TO
EACH OF THE BORROWERS AND THE ADMINISTRATIVE AGREEMENT, AND (B) SUCH NEW LENDER
COMPLIES IN ALL RESPECTS WITH SECTION 12.10(C) OF THE THIS AGREEMENT.  ON THE
EFFECTIVE DATE PROVIDED FOR IN THE AMENDMENT PROVIDING FOR A FACILITY INCREASE
(THE “FACILITY INCREASE EFFECTIVE DATE”), THE REVOLVING CREDIT COMMITMENTS SHALL
BE INCREASED BY THE AMOUNT COMMITTED TO BY EACH LENDER ON THE FACILITY INCREASE
DATE.  IN THE EVENT THERE ARE LENDERS THAT HAVE COMMITTED TO A FACILITY INCREASE
IN EXCESS OF THE MAXIMUM AMOUNT REQUESTED (OR PERMITTED), THEN THE
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO ALLOCATE SUCH COMMITMENTS, ON
WHATEVER BASIS THE ADMINISTRATIVE AGENT DETERMINES IS APPROPRIATE IN
CONSULTATION WITH THE BORROWERS.  ONLY ONE FACILITY INCREASE MAY BE EFFECTED
PURSUANT TO THIS CLAUSE (E).

22


--------------------------------------------------------------------------------





REVOLVING CREDIT NOTES.

The Revolving Credit Loans made by each Lender shall be evidenced by a
promissory note of the Borrowers, substantially in the form of Exhibit J with
appropriate insertions as to payee, date and principal amount (a “Revolving
Credit Note”), payable to the order of such Lender and evidencing the obligation
of the Borrowers to pay a principal amount equal to the lesser of (a) the amount
of the Revolving Credit Commitment of such Lender and (b) the aggregate unpaid
principal amount of all Revolving Credit Loans made by such Lender. Each Lender
is hereby authorized to record the date, Type and amount of each Revolving
Credit Loan made or Converted by such Lender, the date and amount of each
payment or prepayment of principal thereof, and, in the case of LIBOR Loans, the
Interest Period with respect thereto, on the schedule annexed to and
constituting a part of its Revolving Credit Note, and any such recordation shall
constitute prima facie evidence of the accuracy of the information so recorded.
Each Revolving Credit Note shall (x) be dated the Closing Date, (y) be stated to
mature on the Revolving Credit Termination Date and (z) bear interest on the
unpaid principal amount thereof from time to time outstanding at the applicable
interest rate per annum determined as provided in Section 5.1. Interest on each
Revolving Credit Note shall be payable on the dates specified in Section 5.1(e).


PROCEDURE FOR REVOLVING CREDIT BORROWING.


THE BORROWERS MAY BORROW UNDER THE REVOLVING CREDIT COMMITMENTS DURING THE
REVOLVING CREDIT COMMITMENT PERIOD ON ANY BUSINESS DAY IN AN AGGREGATE PRINCIPAL
AMOUNT NOT EXCEEDING THE LESSER OF (A) THE AGGREGATE AVAILABLE RC COMMITMENTS
THEN IN EFFECT AND (B) THE REVOLVER BORROWING BASE THEN IN EFFECT MINUS THE
AGGREGATE OUTSTANDING RC EXTENSIONS OF CREDIT; PROVIDED, THAT THE BORROWERS
SHALL GIVE THE ADMINISTRATIVE AGENT IRREVOCABLE NOTICE (WHICH NOTICE MUST BE
RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 1:00 P.M., NEW YORK CITY TIME, (I)
ON THE REQUESTED BORROWING DATE, IN THE CASE OF ALTERNATE BASE RATE LOANS, OR
(II) THREE (3) BUSINESS DAYS PRIOR TO THE REQUESTED BORROWING DATE, IN THE CASE
OF LIBOR RATE LOANS SPECIFYING (A) THE AMOUNT TO BE BORROWED, AND (B) THE DATE
OF SUCH PROPOSED BORROWING, (C) WHAT PORTION OF THE PROPOSED BORROWING WILL
CONSIST OF ALTERNATE BASE RATE LOANS AND WHAT PORTION OF THE PROPOSED BORROWING
WILL CONSIST OF LIBOR LOANS AND (D) THE INTEREST PERIOD, IF APPLICABLE.  UPON
RECEIPT OF ANY SUCH NOTICE FROM THE BORROWERS, THE ADMINISTRATIVE AGENT MAY
ELECT, IN THE ADMINISTRATIVE AGENT’S DISCRETION, (I) TO HAVE THE TERMS OF
SECTION 3.3(B) APPLY TO SUCH REQUESTED BORROWING OR (II) MAKE AN AGENT’S ADVANCE
UNDER SECTION 5.6(A) IN THE AMOUNT OF THE REQUESTED BORROWING ON BEHALF OF THE
LENDERS.


IN THE EVENT AGENT ELECTS TO HAVE THE TERMS OF THIS SECTION 3.3(B) APPLY TO A
REQUESTED BORROWING, THEN PROMPTLY AFTER RECEIPT OF ANY BORROWING NOTICE MADE
PURSUANT TO SECTION 3.3(A) ABOVE, THE AGENT WILL PROMPTLY NOTIFY THE LENDERS. 
EACH LENDER WILL MAKE THE AMOUNT OF ITS PRO RATA SHARE OF SUCH BORROWING
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE BORROWERS AT THE
OFFICE OF THE ADMINISTRATIVE AGENT SPECIFIED IN SECTION 12.6 PRIOR TO 2:00 P.M,
NEW YORK CITY TIME, ON THE BORROWING DATE REQUESTED BY THE BORROWERS IN FUNDS
IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT.


IN EITHER CASE, SUCH BORROWING WILL THEN BE MADE AVAILABLE TO THE BORROWERS ON
THE DAY SO REQUESTED BY WAY OF CREDIT TO THE BORROWERS’ OPERATING ACCOUNT AT
SUCH BANK AS THE BORROWERS MAY DESIGNATE FOLLOWING A NOTICE TO THE
ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS.  DEEMED BORROWINGS SHALL BE
MADE AVAILABLE TO THE BORROWERS BY DISBURSEMENT OF THE PROCEEDS THEREOF TO THE
OBLIGEES OF THE OBLIGATIONS GIVING RISE TO SUCH BORROWINGS.

23


--------------------------------------------------------------------------------





COMMITMENT FEE.

Borrowers agree to pay to the Administrative Agent for the account of the
Lenders a commitment fee for the period from and including the first day of the
Revolving Credit Commitment Period to the Termination Date, computed at the rate
of 1/4 of 1% (0.25%) per annum on the average daily amount of the Aggregate
Maximum Revolving Credit Commitment Amount less (i) the outstanding principal
amount of the Revolving Credit Loans and (ii) the outstanding principal amount
of the L/C Obligations, during the period for which payment is made, payable on
the last Business Day of each month in arrears and on the Termination Date or
such earlier date as the Revolving Credit Commitments shall terminate as
provided herein, commencing on the first of such dates to occur after the date
hereof.


TERMINATION OR REDUCTION OF REVOLVING CREDIT COMMITMENTS; EARLY TERMINATION FEE.

(a)           The Borrowers shall have the right, upon not less than five
Business Days’ notice to the Administrative Agent, to terminate or reduce the
Aggregate Maximum Revolving Credit Commitment Amount provided, that no such
termination or reduction shall be permitted if, after giving effect thereto and
to any prepayments of the Revolving Credit Loans made on the effective date
thereof, the aggregate Outstanding RC Extensions of Credit would exceed the
Revolving Credit Commitments then in effect. Any such reduction shall be in an
amount equal to $100,000 or a whole multiple thereof and shall reduce
permanently the Revolving Credit Commitments then in effect. Any reductions of
the Aggregate Maximum Revolving Credit Commitment Amount by the Borrowers
pursuant to this Section 3.5 shall be without penalty or charge.

(b)           Notwithstanding anything to the contrary in Section 3.5(a) above,
if Borrowers voluntarily terminate this Agreement in accordance with Section
12.2 prior to the first anniversary of the Closing Date, Borrowers must pay an
early termination fee in an amount equal to $1,100,000 (the product of 1% and
the Aggregate Maximum Revolving Credit Commitment Amount existing on the date of
this Agreement) (the “Early Termination Fee”).  The Early Termination Fee is
presumed to be a reasonable estimate of the amount of damages sustained by the
Lenders as a result of the early termination of this Agreement and the Loan
Parties agree that such amount is reasonable under the circumstances currently
existing.  The Early Termination Fee shall be part of the Obligations and shall
be secured by the Collateral.


ALL REVOLVING CREDIT LOANS BY THE LENDERS TO CONSTITUTE ONE LOAN.

All Revolving Credit Loans to the Borrowers under this Agreement shall
constitute a single, joint and several obligation of the Borrowers secured by
the Administrative Agent’s Lien for the ratable benefit of the Lenders in all
the Collateral granted under the Security Documents and by all other Liens
heretofore, now or at any time or times hereafter granted by the Loan Parties to
the Administrative Agent for the ratable benefit of the Lenders.


REPAYMENT OF LOANS.


THE ADMINISTRATIVE AGENT MAY CHARGE TO A BORROWER’S ACCOUNT ANY AND ALL
OBLIGATIONS. UNLESS OTHERWISE SPECIFIED, ALL OBLIGATIONS, INCLUDING ALL
REVOLVING CREDIT LOANS UNDER SECTION 3.1 OF THIS AGREEMENT AND ANY DEBIT
BALANCE(S) IN THE APPLICABLE BORROWERS’ ACCOUNT, SHALL BE PAYABLE ON THE
EFFECTIVE TERMINATION DATE OF THIS AGREEMENT. RECOURSE TO COLLATERAL WILL NOT BE
REQUIRED AT ANY TIME. ALL CREDIT BALANCES OR OTHER SUMS AT ANY TIME OUTSTANDING
TO THE BORROWERS’ CREDIT AND ALL RESERVES ON THE ADMINISTRATIVE AGENT’S BOOKS,
AND ALL OF THE LOAN PARTIES’ PROPERTY IN THE ADMINISTRATIVE AGENT’S POSSESSION
AT ANY TIME OR IN THE

24


--------------------------------------------------------------------------------





POSSESSION OF ANY PARENT, AFFILIATE OR SUBSIDIARY OF THE ADMINISTRATIVE AGENT,
OR IN WHICH THE ADMINISTRATIVE AGENT OR ANY OF THEM HAVE A LIEN OR SECURITY
INTEREST, MAY BE HELD AND RESERVED BY ADMINISTRATIVE AGENT AS SECURITY FOR ALL
OBLIGATIONS.


EACH OF THE BORROWERS RECOGNIZE THAT THE AMOUNTS EVIDENCED BY CHECKS, NOTES,
DRAFTS OR ANY OTHER ITEMS OF PAYMENT RELATING TO AND/OR PROCEEDS OF COLLATERAL
MAY NOT BE COLLECTIBLE BY THE LENDER ON THE DATE RECEIVED. THE ADMINISTRATIVE
AGENT SHALL CONDITIONALLY CREDIT THE APPLICABLE BORROWERS’ ACCOUNT ON THE
ADMINISTRATIVE AGENT’S BOOKS AT SUCH TIME AS THE ADMINISTRATIVE AGENT RECEIVES
SUCH PAYMENT; PROVIDED THAT SUCH ITEMS OF PAYMENT HAVE BEEN COLLECTED IN GOOD
FUNDS AND FINALLY CREDITED TO THE ADMINISTRATIVE AGENT ACCOUNT. THE
ADMINISTRATIVE AGENT SHALL NOT, HOWEVER, BE REQUIRED TO CREDIT THE BORROWERS’
ACCOUNT FOR THE AMOUNT OF ANY ITEM OF PAYMENT WHICH IS UNSATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT MAY CHARGE THE BORROWERS’
ACCOUNT FOR THE AMOUNT OF ANY ITEM OF PAYMENT WHICH IS RETURNED TO THE
ADMINISTRATIVE AGENT UNPAID. THE PARTIES HERETO HEREBY AGREE THAT THE BORROWERS
WILL NOT BE CHARGED FOR ANY COLLECTION DAYS WITH RESPECT TO SUCH AMOUNTS
RECEIVED.


LETTERS OF CREDIT


LETTER OF CREDIT FACILITY.


SUBJECT TO THE TERMS AND CONDITIONS HEREOF, AND IN THE ADMINISTRATIVE AGENT’S
SOLE AND ABSOLUTE DISCRETION, THE ADMINISTRATIVE AGENT, UPON THE REQUEST OF A
BORROWER, MAY FROM TIME TO TIME APPLY FOR, JOIN IN THE APPLICATION FOR, OR
GUARANTEE PAYMENT OR PERFORMANCE OF, ONE OR MORE LETTERS OF CREDIT (EACH, A
“LETTER OF CREDIT”) AND ANY DRAFTS OR ACCEPTANCES THEREUNDER; PROVIDED, HOWEVER,
WITHOUT IN ANY WAY LIMITING THE DISCRETION OF THE ADMINISTRATIVE AGENT, THAT IN
NO EVENT SHALL (I) THE AGGREGATE AMOUNT OF THE LETTER OF CREDIT LIABILITIES
EXCEED $10,000,000 (II) THE AGGREGATE AMOUNT OF THE LETTER OF CREDIT
LIABILITIES, PLUS THE AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING CREDIT LOANS
THEN OUTSTANDING EXCEED AT ANY TIME THE LESSER OF THE AGGREGATE MAXIMUM
REVOLVING CREDIT COMMITMENT AMOUNT AND THE REVOLVER BORROWING BASE AS IN EFFECT
AT SUCH TIME, (III) THE FACE AMOUNT OF ANY LETTER OF CREDIT BE LESS THAN
$50,000, OR (IV) THE EXPIRATION DATE OF ANY LETTER OF CREDIT EXTEND BEYOND THE
EARLIER OF (X) THE FIFTH BUSINESS DAY PRECEDING THE TERMINATION DATE AND (Y) THE
DATE 364 DAYS FROM THE DATE OF ISSUANCE FOLLOWING THE DATE OF SUCH ISSUANCE,
UNLESS THE ADMINISTRATIVE AGENT HAS APPROVED SUCH EXPIRY DATE IN WRITING (BUT
NEVER BEYOND THE FIFTH BUSINESS DAY PRIOR TO THE TERMINATION DATE), PROVIDED,
HOWEVER, THAT EACH LETTER OF CREDIT MAY BE AUTOMATICALLY EXTENDIBLE FOR PERIODS
OF UP TO ONE YEAR (BUT NEVER BEYOND THE FIFTH BUSINESS DAY PRECEDING THE
TERMINATION DATE) SO LONG AS SUCH LETTER OF CREDIT PROVIDES THAT THE LENDERS
RETAIN AN OPTION SATISFACTORY TO THE LENDERS TO REFUSE TO EXTEND SUCH LETTER OF
CREDIT PRIOR TO SUCH AUTOMATIC EXTENSION.


EACH LETTER OF CREDIT SHALL BE DENOMINATED IN DOLLARS AND SHALL BE EITHER (A) A
STANDBY LETTER OF CREDIT OR (B) A COMMERCIAL LETTER OF CREDIT.


THE FOLLOWING ADDITIONAL PROVISIONS SHALL APPLY TO EACH LETTER OF CREDIT:


(I)          THE AMOUNT AND EXTENT OF EACH LETTER OF CREDIT AND THE TERMS AND
CONDITIONS THEREOF AND OF ANY DRAFTS OR ACCEPTANCES THEREUNDER, SHALL IN ALL
RESPECTS BE DETERMINED SOLELY BY OR WITH THE CONSENT OF THE ADMINISTRATIVE AGENT
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD) AND SHALL BE SUBJECT TO

25


--------------------------------------------------------------------------------





CHANGE, MODIFICATION AND REVISION BY THE ADMINISTRATIVE AGENT, AT ANY TIME AND
FROM TIME TO TIME.


(II)         EACH BORROWER HEREBY JOINTLY, SEVERALLY AND UNCONDITIONALLY AGREES
TO PAY AND REIMBURSE THE ADMINISTRATIVE AGENT ON DEMAND FOR THE AMOUNT OF EACH
PAYMENT MADE BY THE ADMINISTRATIVE AGENT TO THE ISSUING BANK OR OTHERWISE
CONSTITUTING A REIMBURSEMENT OBLIGATION, TOGETHER WITH INTEREST THEREON AT THE
LIBOR RATE FROM THE DATE PAYMENT WAS MADE TO THE DATE ON WHICH PAYMENT IS
DEMANDED BY THE ADMINISTRATIVE AGENT. ANY SUCH PAYMENT DUE FROM THE BORROWERS
AND NOT PAID ON THE REQUIRED DATE SHALL BEAR INTEREST AT RATES SPECIFIED IN
SECTION 5.1(D). THE ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED, BUT SHALL NOT BE
OBLIGATED, TO MAKE ANY SUCH PAYMENT TO ITSELF ON BEHALF OF THE BORROWERS IN
WHOLE OR IN PART BY MAKING A REVOLVING CREDIT LOAN OR BY OTHERWISE CHARGING THE
ACCOUNT OF A BORROWER.


(III)        THE REQUESTING BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR
THE BENEFIT OF THE LENDERS, WITH RESPECT TO EACH LETTER OF CREDIT ISSUED FOR THE
ACCOUNT OF SUCH BORROWER, LETTER OF CREDIT COMMISSIONS IN AN AMOUNT EQUAL TO THE
PRODUCT OF (I) THE APPLICABLE MARGIN FOR REVOLVING CREDIT LOANS THAT ARE LIBOR
RATE LOANS AND (II) THE MAXIMUM AVAILABLE FROM TIME TO TIME TO BE DRAWN UNDER
SUCH LETTER OF CREDIT, PAYABLE ON THE LAST BUSINESS DAY OF EACH MONTH IN ARREARS
AND ON THE TERMINATION DATE OR SUCH EARLIER DATE AS THE REVOLVING CREDIT
COMMITMENTS SHALL TERMINATE AS PROVIDED HEREIN.


(IV)        ALL REIMBURSEMENT OBLIGATIONS SHALL BE REPAID TO THE ADMINISTRATIVE
AGENT FOR THE BENEFIT OF THE LENDERS SOLELY IN DOLLARS.


(V)         IN ADDITION TO ANY INDEMNIFICATION HEREUNDER EACH BORROWER JOINTLY,
SEVERALLY AND UNCONDITIONALLY AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT AND
EACH LENDER AND HOLD THE ADMINISTRATIVE AGENT AND EACH LENDER HARMLESS FROM AND
AGAINST ANY AND ALL LOSS, CLAIM OR LIABILITY ARISING FROM ANY TRANSACTIONS,
OCCURRENCES, ERRORS OR OMISSIONS RELATING TO ANY LETTER OF CREDIT; THE GOODS
ACQUIRED THEREUNDER (THE “GOODS”); THE DOCUMENTS EVIDENCING THE GOODS (THE
“DOCUMENTS”); ANY DISCREPANT OR NONCONFORMING PROVISIONS THEREOF; STEAMSHIP OR
AIRWAY GUARANTIES, RELEASES, INDEMNITIES OR DELIVERY ORDERS OR SIMILAR
DOCUMENTS; ANY DRAFTS OR ACCEPTANCES; AND ALL REIMBURSEMENT OBLIGATIONS
HEREUNDER, INCLUDING, BUT NOT LIMITED TO, ANY SUCH LOSS, CLAIM OR LIABILITY DUE
TO ANY ACTION, ERRORS OR OMISSIONS ATTRIBUTABLE TO THE ISSUER, THE
ADMINISTRATIVE AGENT OR ANY LENDER, ANY OTHER ENTITY, OR ANY OTHER CAUSE, EACH
BORROWER’S UNCONDITIONAL OBLIGATION TO THE ADMINISTRATIVE AGENT AND EACH LENDER
HEREUNDER SHALL NOT BE MODIFIED OR DIMINISHED FOR ANY REASON OR IN ANY MANNER
WHATSOEVER. EACH BORROWER AGREES THAT ANY CHARGES MADE BY THE ADMINISTRATIVE
AGENT AND EACH LENDER FOR SUCH BORROWER’S ACCOUNT SHALL BE CONCLUSIVE ON THE
ADMINISTRATIVE AGENT AND EACH LENDER AND MAY BE REPAID BY THE CREATION BY THE
ADMINISTRATIVE AGENT OF A REVOLVING CREDIT LOAN OTHERWISE CHARGED TO SUCH
BORROWER’S ACCOUNT.


(VI)        THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR: THE
EXISTENCE, CHARACTER, QUALITY, QUANTITY, CONDITION, PACKING, VALUE OR DELIVERY
OF THE GOODS PURPORTING TO BE REPRESENTED BY ANY DOCUMENTS; ANY DIFFERENCE OR
VARIATION

26


--------------------------------------------------------------------------------





IN THE CHARACTER, QUALITY, QUANTITY, CONDITION, PACKING, VALUE OR DELIVERY OF
THE GOODS FROM THAT EXPRESSED IN THE DOCUMENTS; THE VALIDITY, SUFFICIENCY, OR
GENUINENESS OF ANY DOCUMENTS OR OF ANY ENDORSEMENTS THEREON, EVEN IF SUCH
DOCUMENTS SHOULD IN FACT PROVE TO BE IN ANY OR ALL RESPECTS INVALID,
INSUFFICIENT, FRAUDULENT OR FORGED; ANY DISCREPANT OR NONCONFORMING PROVISIONS
IN ANY DOCUMENTS; THE TIME, PLACE, MANNER OR ORDER IN WHICH SHIPMENT IS MADE;
PARTIAL OR INCOMPLETE SHIPMENT, OR FAILURE OR OMISSION TO SHIP ANY OR ALL OF THE
GOODS REFERRED TO IN ANY LETTER OF CREDIT OR DOCUMENTS; ANY DEVIATION FROM
INSTRUCTIONS; DELAY, DEFAULT, OR FRAUD BY THE SHIPPER AND/OR ANYONE ELSE IN
CONNECTION WITH THE GOODS OR THE SHIPPING THEREOF; OR ANY BREACH OF CONTRACT
BETWEEN THE SHIPPER OR VENDORS AND SUCH BORROWER. FURTHERMORE, WITHOUT BEING
LIMITED BY THE FOREGOING, THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR
ANY ACT OR OMISSION TAKEN OR MADE IN GOOD FAITH WITH RESPECT TO OR IN CONNECTION
WITH ANY OF THE GOODS OR THE DOCUMENTS.


(VII)       EACH BORROWER AGREES THAT ANY ACTION TAKEN BY THE ADMINISTRATIVE
AGENT, OR ANY ACTION TAKEN BY THE ISSUER IF TAKEN IN GOOD FAITH, UNDER OR IN
CONNECTION WITH ANY LETTER OF CREDIT, THE GUARANTEES, THE DRAFTS OR ACCEPTANCES,
OR THE GOODS OR THE DOCUMENTS, SHALL BE BINDING ON THE BORROWERS AND SHALL NOT
PUT THE ADMINISTRATIVE AGENT IN ANY RESULTING LIABILITY TO THE BORROWERS. IN
FURTHERANCE THEREOF, THE ADMINISTRATIVE AGENT SHALL HAVE THE FULL RIGHT AND
AUTHORITY TO TAKE ANY OF THE FOLLOWING ACTIONS IN THE NAME OF THE ADMINISTRATIVE
AGENT OR ANY BORROWER (AND SUCH BORROWER AGREES THAT IT SHALL NOT HAVE THE RIGHT
TO TAKE ANY SUCH ACTION WITHOUT THE ADMINISTRATIVE AGENT’S EXPRESS ENDORSEMENT
IN WRITING): TO CLEAR AND RESOLVE ANY QUESTIONS OF NON-COMPLIANCE OF DOCUMENTS;
TO GIVE ANY INSTRUCTIONS AS TO ACCEPTANCE OR REJECTION OF ANY DOCUMENTS OR
GOODS; TO EXECUTE ANY AND ALL APPLICATIONS FOR STEAMSHIP OR AIRWAYS GUARANTEES,
RELEASES, INDEMNITIES OR DELIVERY ORDERS OR SIMILAR DOCUMENTS; TO GRANT ANY
EXTENSIONS OF THE MATURITY OF, TIME OF PAYMENT FOR, OR TIME OF PRESENTATION OF,
ANY DRAFTS, ACCEPTANCES, OR DOCUMENTS; AND TO AGREE TO ANY AMENDMENTS, RENEWALS,
EXTENSIONS, MODIFICATIONS, CHANGES OR CANCELLATIONS OF ANY OF THE TERMS OR
CONDITIONS OF ANY OF THE APPLICATIONS, LETTERS OF CREDIT, DRAFTS OR ACCEPTANCES,
ALL IN THE ADMINISTRATIVE AGENT’S SOLE NAME; AND THE ISSUER SHALL BE ENTITLED TO
COMPLY WITH AND HONOR ANY AND ALL SUCH DOCUMENTS OR INSTRUCTIONS EXECUTED BY OR
RECEIVED SOLELY FROM THE ADMINISTRATIVE AGENT, ALL WITHOUT ANY NOTICE TO OR ANY
CONSENT FROM THE BORROWERS.


(VIII)      EACH BORROWER AGREES THAT ANY NECESSARY IMPORT, EXPORT OR OTHER
LICENSES OR CERTIFICATES FOR THE IMPORT OR HANDLING OF THE GOODS WILL HAVE BEEN
PROMPTLY PROCURED; ALL FOREIGN AND DOMESTIC GOVERNMENTAL LAWS AND REGULATIONS IN
REGARD TO THE SHIPMENT AND IMPORTATION OF THE GOODS, OR THE FINANCING THEREOF
WILL HAVE BEEN PROMPTLY AND FULLY COMPILED WITH; AND ANY CERTIFICATES IN THAT
REGARD THAT THE ADMINISTRATIVE AGENT MAY AT ANY TIME REQUEST WILL BE PROMPTLY
FURNISHED. IN THIS CONNECTION, EACH BORROWER WARRANTS AND REPRESENTS THAT ALL
SHIPMENTS MADE UNDER ANY SUCH LETTER OF CREDIT WILL BE IN ACCORDANCE WITH THE
GOVERNMENTAL LAWS AND REGULATIONS OF THE COUNTRIES IN WHICH THE SHIPMENTS
ORIGINATE AND TERMINATE, AND ARE NOT PROHIBITED BY ANY SUCH LAWS AND
REGULATIONS. EACH BORROWER ASSUMES ALL RISK AND LIABILITY FOR, AND AGREES TO PAY
AND DISCHARGE, ALL PRESENT AND FUTURE

27


--------------------------------------------------------------------------------





LOCAL, STATE, FEDERAL OR FOREIGN TAXES, DUTIES OR LEVIES. ANY EMBARGO,
RESTRICTION, LAWS, CUSTOMS OR REGULATIONS OF ANY COUNTRY, STATE, CITY OR OTHER
POLITICAL SUBDIVISION, WHERE THE GOODS ARE OR MAY BE LOCATED, OR WHEREIN
PAYMENTS ARE TO BE MADE, OR WHEREIN DRAFTS MAY BE DRAWN, NEGOTIATED, ACCEPTED,
OR PAID, SHALL BE SOLELY SUCH BORROWER’S RISK, LIABILITY AND RESPONSIBILITY.


(IX)         ANY RIGHTS, REMEDIES, DUTIES OR OBLIGATIONS GRANTED OR UNDERTAKEN
BY EACH BORROWER TO THE ISSUER IN ANY APPLICATION FOR ANY LETTER OF CREDIT, OR
ANY STANDING AGREEMENT RELATING TO ANY LETTER OF CREDIT OR OTHERWISE, SHALL BE
DEEMED TO HAVE BEEN GRANTED TO THE ADMINISTRATIVE AGENT AND APPLY IN ALL
RESPECTS TO THE ADMINISTRATIVE AGENT AND SHALL BE IN ADDITION TO ANY RIGHTS,
REMEDIES, DUTIES OR OBLIGATIONS CONTAINED HEREIN.


(X)          THE OBLIGATIONS OF EACH BORROWER UNDER THIS AGREEMENT AND ANY
LETTER OF CREDIT DOCUMENT TO REIMBURSE THE ADMINISTRATIVE AGENT OR ANY L/C
PARTICIPANT FOR A PAYMENT MADE BY THE ADMINISTRATIVE AGENT OR AN L/C PARTICIPANT
TO THE ISSUER OF A LETTER OF CREDIT OR OTHERWISE CONSTITUTING A REIMBURSEMENT
OBLIGATION, AND TO REPAY ANY REVOLVING CREDIT LOAN MADE IN RESPECT THEREOF,
SHALL BE UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT AND EACH SUCH OTHER LETTER OF CREDIT DOCUMENT
UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING: (I) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY LETTER OF CREDIT DOCUMENT; (II) THE
EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT THAT SUCH BORROWER MAY
HAVE AT ANY TIME AGAINST ANY ISSUER, BENEFICIARY, OR ANY TRANSFEREE OF THE
LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH ISSUER, BENEFICIARY OR ANY
SUCH TRANSFEREE MAY BE ACTING), THE ADMINISTRATIVE AGENT OR ANY OTHER PERSON,
WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY
OR BY THE LETTER OF CREDIT DOCUMENTS OR ANY UNRELATED TRANSACTION; (III) ANY
DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER THE LETTER OF
CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT
OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT, OR ANY LOSS
OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN ORDER TO
MAKE A DRAWING UNDER THE LETTER OF CREDIT, OR ANY DEFENSE BASED UPON THE FAILURE
OF ANY DRAWING UNDER THE LETTER OF CREDIT TO CONFORM TO THE TERMS OF THE LETTER
OF CREDIT OR ANY NON-APPLICATION OR MISAPPLICATION BY THE BENEFICIARY OF THE
PROCEEDS OF SUCH DRAWING; OR (IV) ANY OTHER CIRCUMSTANCE OR HAPPENING
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER
CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, THE BORROWERS. TO THE EXTENT THAT ANY PROVISION OF ANY LETTER OF
CREDIT DOCUMENT IS INCONSISTENT WITH THE PROVISIONS OF THIS SECTION 4, THE
PROVISIONS OF THIS SECTION 4 SHALL CONTROL.


L/C PARTICIPATIONS.


EACH L/C PARTICIPANT IRREVOCABLY AGREES TO ACCEPT AND PURCHASE AND HEREBY
ACCEPTS AND PURCHASES FROM THE ISSUING BANK, ON THE TERMS AND CONDITIONS
HEREINAFTER STATED, FOR SUCH L/C PARTICIPANT’S OWN ACCOUNT AND RISK, AN
UNDIVIDED INTEREST EQUAL TO SUCH L/C PARTICIPANT’S REVOLVING CREDIT COMMITMENT
PERCENTAGE IN THE ISSUING BANK’S OBLIGATIONS AND RIGHTS UNDER EACH LETTER OF
CREDIT ISSUED HEREUNDER AND THE AMOUNT OF EACH DRAFT PAID BY THE ISSUING BANK
THEREUNDER. EACH L/C PARTICIPANT UNCONDITIONALLY AND IRREVOCABLY AGREES THAT, IF
A DRAFT IS PAID

28


--------------------------------------------------------------------------------



UNDER ANY LETTER OF CREDIT FOR WHICH THE ISSUING BANK IS NOT REIMBURSED IN FULL
BY THE BORROWER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, SUCH L/C
PARTICIPANT SHALL PAY TO THE ADMINISTRATIVE AGENT FOR FORWARDING TO THE ISSUING
BANK UPON DEMAND AN AMOUNT EQUAL TO SUCH L/C PARTICIPANT’S REVOLVING CREDIT
COMMITMENT PERCENTAGE OF THE AMOUNT OF SUCH DRAFT, OR ANY PART THEREOF, WHICH IS
NOT SO REIMBURSED.


IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO THE ISSUING BANK
PURSUANT TO SECTION 4.2(A) IN RESPECT OF ANY UNREIMBURSED PORTION OF ANY PAYMENT
MADE BY THE ISSUING BANK UNDER ANY LETTER OF CREDIT IS PAID TO THE
ADMINISTRATIVE AGENT WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS
DUE, SUCH L/C PARTICIPANT SHALL PAY TO THE ADMINISTRATIVE AGENT ON DEMAND AN
AMOUNT EQUAL TO THE PRODUCT OF (I) SUCH AMOUNT, TIMES (II) THE DAILY AVERAGE
FEDERAL FUNDS RATE, AS QUOTED BY THE ISSUING BANK, DURING THE PERIOD FROM AND
INCLUDING THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS
IMMEDIATELY AVAILABLE TO THE ISSUING LENDER, TIMES (III) A FRACTION THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS THAT ELAPSE DURING SUCH PERIOD AND THE
DENOMINATOR OF WHICH IS 360. IF ANY SUCH AMOUNT REQUIRED TO BE PAID BY ANY L/C
PARTICIPANT PURSUANT TO SECTION 4.4(A) IS NOT IN FACT MADE AVAILABLE TO THE
ISSUING BANK SUCH L/C PARTICIPANT WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH
PAYMENT IS DUE, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER FROM SUCH
L/C PARTICIPANT, ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON CALCULATED FROM
SUCH DUE DATE AT THE RATE PER ANNUM APPLICABLE TO ALTERNATE BASE RATE LOANS
HEREUNDER. A CERTIFICATE OF THE ADMINISTRATIVE AGENT SUBMITTED TO ANY L/C
PARTICIPANT WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS SECTION SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


WHENEVER, AT ANY TIME AFTER THE ISSUING BANK HAS MADE PAYMENT UNDER ANY LETTER
OF CREDIT AND THE ADMINISTRATIVE AGENT HAS RECEIVED FROM ANY L/C PARTICIPANT ITS
PRO RATA SHARE OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 4.4(A), THE
ADMINISTRATIVE AGENT OR THE ISSUING BANK RECEIVES ANY PAYMENT RELATED TO SUCH
LETTER OF CREDIT (WHETHER DIRECTLY FROM THE BORROWERS OR OTHERWISE, INCLUDING
PROCEEDS OF COLLATERAL APPLIED THERETO BY THE ADMINISTRATIVE AGENT OR ISSUING
BANK), OR ANY PAYMENT OF INTEREST ON ACCOUNT THEREOF, THE ISSUING BANK WILL
DISTRIBUTE TO SUCH L/C PARTICIPANT ITS PRO RATA SHARE THEREOF; PROVIDED,
HOWEVER, THAT IN THE EVENT THAT ANY SUCH PAYMENT RECEIVED BY THE ISSUING BANK
SHALL BE REQUIRED TO BE RETURNED BY THE ISSUING BANK, SUCH L/C PARTICIPANT SHALL
RETURN TO THE ISSUING BANK THE PORTION THEREOF PREVIOUSLY DISTRIBUTED BY THE
ADMINISTRATIVE AGENT OR ISSUING BANK TO IT.


GENERAL PROVISIONS APPLICABLE TO LOANS


INTEREST RATES AND PAYMENT DATES.


EACH LIBOR LOAN SHALL BEAR INTEREST FOR EACH DAY AT A RATE PER ANNUM EQUAL TO
THE LIBOR RATE DETERMINED FOR SUCH DAY PLUS THE APPLICABLE MARGIN.


EACH ALTERNATE BASE RATE LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO
THE BASE RATE PLUS THE APPLICABLE MARGIN.


IF ALL OR A PORTION OF (I) ANY PRINCIPAL OF ANY LOAN, (II) ANY INTEREST PAYABLE
THEREON, (III) ANY COMMITMENT FEE OR (IV) ANY OTHER AMOUNT PAYABLE HEREUNDER
SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR
OTHERWISE), THE PRINCIPAL OF THE LOANS AND ANY SUCH OVERDUE INTEREST, COMMITMENT
FEE OR OTHER AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM WHICH IS (X) IN THE
CASE OF PRINCIPAL, THE RATE THAT WOULD OTHERWISE BE APPLICABLE

29


--------------------------------------------------------------------------------





THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION PLUS 2% OR (Y) IN
THE CASE OF ANY SUCH OVERDUE INTEREST, COMMITMENT FEE OR OTHER AMOUNT, THE RATE
DESCRIBED IN PARAGRAPH (B) OF THIS SECTION PLUS 2%, IN EACH CASE FROM THE DATE
OF SUCH NON-PAYMENT UNTIL SUCH OVERDUE PRINCIPAL, INTEREST, COMMITMENT FEE OR
OTHER AMOUNT IS PAID IN FULL (AS WELL AFTER AS BEFORE JUDGMENT).


INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE, PROVIDED
THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (D) OF THIS SECTION SHALL BE
PAYABLE FROM TIME TO TIME ON DEMAND.


CONVERSION.


IN THE EVENT THAT THE ADMINISTRATIVE AGENT SHALL HAVE REASONABLY DETERMINED
(WHICH DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWERS) THAT
ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE LIBOR RATE, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWERS (BY TELEPHONE OR
OTHERWISE) OF SUCH DETERMINATION.  IF THE ADMINISTRATIVE AGENT SHALL GIVE SUCH
NOTICE TO THE BORROWERS, THEN, AT THE REASONABLE DISCRETION OF THE
ADMINISTRATIVE AGENT, THE LIBOR RATE MAY BE TERMINATED AND THEREAFTER ALL LOANS
SHALL BE ALTERNATE BASE RATE LOANS.


IF BORROWERS FAIL TO TIMELY CONTINUE A LIBOR LOAN TRANCHE THAT IS EXPIRING, SUCH
TRANCHE SHALL BE CONVERTED TO AN ALTERNATE BASE RATE LOAN AND SHALL ACCRUE
INTEREST AT THE RATES APPLICABLE FOR ALTERNATE BASE RATE LOANS UNLESS AND UNTIL
BORROWERS SUBSEQUENTLY ELECT THAT SUCH LOANS BE LIBOR LOANS.


[RESERVED].


MANDATORY PREPAYMENTS.


IF ON ANY DATE ON WHICH A BORROWING BASE CERTIFICATE IS DELIVERED PURSUANT TO
SECTION 8.2(A), AN OVERADVANCE EXISTS, THE BORROWERS SHALL PREPAY THE REVOLVING
CREDIT LOANS AND/OR CASH COLLATERALIZE OR REPLACE LETTERS OF CREDIT IN AN AMOUNT
EQUAL TO THE AMOUNT OF SUCH EXCESS NO LATER THAN THE BUSINESS DAY IMMEDIATELY
FOLLOWING THE DATE OF DELIVERY OF SUCH BORROWING BASE CERTIFICATE.


IF ON ANY DATE THE AGGREGATE OUTSTANDING RC EXTENSIONS OF CREDIT EXCEEDS THE
REVOLVING CREDIT COMMITMENTS, THE BORROWER SHALL IMMEDIATELY PREPAY THE
REVOLVING CREDIT LOANS AND/OR CASH COLLATERALIZE OR REPLACE LETTERS OF CREDIT IN
AN AMOUNT EQUAL TO THE AMOUNT OF SUCH EXCESS NO LATER THAN THE NEXT BUSINESS
DAY.


COMPUTATION OF INTEREST AND FEES.


COMMITMENT FEES AND, WHENEVER IT IS CALCULATED ON THE BASIS OF THE PRIME RATE,
INTEREST SHALL BE CALCULATED ON THE BASIS OF A 365- (OR 366-, AS THE CASE MAY
BE) DAY YEAR FOR THE ACTUAL DAYS ELAPSED; AND, OTHERWISE, INTEREST SHALL BE
CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL DAYS ELAPSED. THE
ADMINISTRATIVE AGENT SHALL AS SOON AS PRACTICABLE NOTIFY THE BORROWER AND THE
LENDERS OF EACH DETERMINATION OF A LIBOR RATE. ANY CHANGE IN THE INTEREST RATE
ON A LOAN RESULTING FROM A CHANGE IN THE ALTERNATE BASE RATE OR THE EUROCURRENCY
RESERVE REQUIREMENTS SHALL BECOME EFFECTIVE AS OF THE OPENING OF BUSINESS ON THE
DAY ON WHICH SUCH CHANGE BECOMES EFFECTIVE. THE ADMINISTRATIVE AGENT SHALL AS
SOON AS PRACTICABLE NOTIFY THE

30


--------------------------------------------------------------------------------





BORROWER AND THE LENDERS OF THE EFFECTIVE DATE AND THE AMOUNT OF EACH SUCH
CHANGE IN INTEREST RATE.


EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT PURSUANT TO
ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON THE BORROWER
AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE ADMINISTRATIVE AGENT
SHALL, AT THE REQUEST OF A BORROWER, DELIVER TO SUCH BORROWER A STATEMENT
SHOWING THE QUOTATIONS USED BY ADMINISTRATIVE AGENT IN DETERMINING ANY INTEREST
RATE PURSUANT TO SECTION 5.1(A).


AGENT’S ADVANCES; SETTLEMENT; PRO RATA TREATMENT AND PAYMENTS.


THE ADMINISTRATIVE AGENT MAY (BUT SHALL BE UNDER NO OBLIGATION TO) MAKE
AVAILABLE TO THE BORROWERS ON ANY BORROWING DATE OR THE DATE OF A DEEMED
BORROWING AN AGENT’S ADVANCE IN THE AMOUNT OF THE BORROWING REQUESTED, PROVIDED
THAT THE CONDITIONS SET FORTH IN SECTION 7.2 HAVE BEEN SATISFIED, OR DEEMED TO
HAVE BEEN REQUESTED BY THE BORROWERS ON SUCH DATE, PROVIDED HOWEVER, THAT IN NO
EVENT SHALL ANY AGENT’S ADVANCE BE MADE IN EXCESS OF BORROWERS’ EXCESS
AVAILABILITY, WHICH AGENT’S ADVANCE SHALL BE SETTLED WITH THE LENDERS ON THE
RELATED SETTLEMENT DATE.  PRIOR TO 2:00 P.M. ON SUCH SETTLEMENT DATE, EACH
LENDER SHALL MAKE THE AMOUNT OF ITS REVOLVING CREDIT COMMITMENT PERCENTAGE OF
SUCH AGENT’S ADVANCE AVAILABLE TO THE ADMINISTRATIVE AGENT AT ITS OFFICE
SPECIFIED IN SECTION 12.6 IN FUNDS IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE
AGENT. SUCH AMOUNTS SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT, FIRST TO THE
REPAYMENT IN FULL OF THE OUTSTANDING PRINCIPAL AMOUNT OF ALL AGENT’S ADVANCES
MADE ON BEHALF OF THE LENDER DELIVERING SUCH AMOUNTS, IF ANY, AND SECOND TO THE
FUNDING OF ANY THEN UNFUNDED LOANS TO THE BORROWERS REQUIRED TO BE MADE BY SUCH
LENDER.  IF A LENDER HAS NOT MADE ANY PART OF ITS REVOLVING CREDIT COMMITMENT
PERCENTAGE OF ANY AGENT’S ADVANCE AVAILABLE TO THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 5.6(A), THE ADMINISTRATIVE AGENT
SHALL BE ENTITLED TO RETAIN FOR ITS OWN ACCOUNT, OUT OF PAYMENTS MADE BY THE
BORROWERS (WHETHER ON, BEFORE OR AFTER ANY SETTLEMENT DATE) AND OTHERWISE
PAYABLE TO SUCH LENDER HEREUNDER, THE OUTSTANDING PRINCIPAL AMOUNT OF ANY
AGENT’S ADVANCE MADE ON BEHALF OF SUCH LENDER PLUS INTEREST THEREON, AT THE RATE
PER ANNUM APPLICABLE TO THE LOANS IN RESPECT OF WHICH SUCH AGENT’S ADVANCE WAS
MADE FROM THE BORROWING DATE OR DATE OF A DEEMED BORROWING, AS THE CASE MAY BE,
TO THE DATE OF SUCH PAYMENT.  IF THE BORROWERS FAIL TO PAY IN FULL ANY AMOUNT
WHEN DUE AND THE RESULT OF SUCH FAILURE IS THAT THERE ARE INSUFFICIENT FUNDS
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE PAYMENT OF SUCH INTEREST THEN EACH
LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ON THE APPLICABLE SETTLEMENT DATE
ITS PRO RATA SHARE OF THE AMOUNT OF ANY DEFICIENCY AND SUCH AMOUNT SHALL
CONSTITUTE A REVOLVING CREDIT LOAN (WHETHER OR NOT, AFTER GIVING EFFECT TO SUCH
REVOLVING CREDIT LOAN, THE AGGREGATE OUTSTANDING AMOUNT OF THE REVOLVING CREDIT
LOANS SHALL EXCEED THE REVOLVER BORROWING BASE).  ANYTHING CONTAINED IN THIS
AGREEMENT OR OTHERWISE TO THE CONTRARY NOTWITHSTANDING, EACH LENDER’S OBLIGATION
TO MAKE ITS REVOLVING CREDIT COMMITMENT PERCENTAGE OF EACH BORROWING AVAILABLE
TO THE ADMINISTRATIVE AGENT AS PROVIDED IN THIS PARAGRAPH SHALL BE ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCES, INCLUDING, WITHOUT
LIMITATION, (A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT
WHICH SUCH LENDER MAY NOW OR HEREAFTER HAVE AGAINST THE ADMINISTRATIVE AGENT,
THE BORROWERS, ANY OTHER LOAN PARTY OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER, (B) THE OCCURRENCE OR CONTINUATION OF A DEFAULT OR AN EVENT OF
DEFAULT, (C) ANY MATERIAL ADVERSE CHANGE IN THE CONDITION OF THE BORROWERS OR
ANY OTHER LOAN PARTY, (D) ANY BREACH OR DEFAULT OF THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS BY ANY PERSON, OR (E) ANY OTHER CIRCUMSTANCE, HAPPENING OR
EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.  IF SUCH
AMOUNT IS

31


--------------------------------------------------------------------------------





NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON THE
RELATED SETTLEMENT DATE, SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT, ON
DEMAND, SUCH AMOUNT WITH INTEREST THEREON AT A RATE EQUAL TO THE DAILY AVERAGE
FEDERAL FUNDS EFFECTIVE RATE FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT
IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT.  A CERTIFICATE OF THE
ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS SECTION SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IF
SUCH LENDER’S REVOLVING CREDIT COMMITMENT PERCENTAGE OF SUCH BORROWING IS NOT
MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE BUSINESS
DAYS OF SUCH SETTLEMENT DATE, THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO
RECOVER SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE TO
ALTERNATE BASE RATE LOANS HEREUNDER, ON DEMAND, FROM THE BORROWERS.


EACH BORROWING BY THE BORROWERS FROM THE LENDERS HEREUNDER, EACH SETTLEMENT WITH
THE LENDERS OF AN AGENT’S ADVANCE, EACH PAYMENT BY THE BORROWERS ON ACCOUNT OF
ANY COMMITMENT FEE HEREUNDER AND ANY REDUCTION OF THE REVOLVING CREDIT
COMMITMENTS OF THE LENDERS SHALL BE MADE PRO RATA ACCORDING TO THE RESPECTIVE
REVOLVING CREDIT COMMITMENT PERCENTAGES OF THE LENDERS. ON EACH SETTLEMENT DATE,
EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWERS ON ACCOUNT OF
PRINCIPAL AND INTEREST ON THE REVOLVING CREDIT LOANS SHALL BE APPLIED PRO RATA
ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE REVOLVING
CREDIT LOANS THEN HELD BY THE LENDERS. ALL PAYMENTS (INCLUDING PREPAYMENTS) TO
BE MADE BY THE BORROWERS HEREUNDER, WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST,
FEES OR OTHERWISE, SHALL BE MADE WITHOUT SET-OFF OR COUNTERCLAIM AND SHALL BE
MADE PRIOR TO 12:00 NOON, NEW YORK CITY TIME, ON THE DUE DATE THEREOF TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ADMINISTRATIVE AGENT AND THE
LENDERS, AS APPLICABLE, AT THE ADMINISTRATIVE AGENT’S OFFICE SPECIFIED IN
SECTION 12.6, IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS. THE ADMINISTRATIVE
AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE LENDERS ON THE RELATED SETTLEMENT
DATE IN LIKE FUNDS AS RECEIVED. IF ANY PAYMENT HEREUNDER BECOMES DUE AND PAYABLE
ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY, AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST
THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION.  IF
ANY PAYMENT ON A LIBOR LOAN BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A
BUSINESS DAY, THE MATURITY THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO EXTEND SUCH PAYMENT
INTO ANOTHER CALENDAR MONTH IN WHICH EVENT SUCH PAYMENT SHALL BE MADE ON THE
IMMEDIATELY PRECEDING BUSINESS DAY.


NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE ADMINISTRATIVE AGENT SHALL
HAVE THE RIGHT IN ITS DISCRETION APPLIED IN GOOD FAITH TO DESIGNATE A DATE ON
WHICH (I) IN THE CASE OF THE SETTLEMENT OF AN AGENT’S ADVANCE, EACH LENDER SHALL
MAKE ITS REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE LOAN AVAILABLE TO THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE TERMS HEREOF, AND (II) IN THE CASE
OF A REPAYMENT, PREPAYMENT OR OTHER PAYMENT BY THE BORROWERS, THE ADMINISTRATIVE
AGENT SHALL DISTRIBUTE SUCH REPAYMENT, PREPAYMENT OR OTHER PAYMENT TO THE
LENDERS IN ACCORDANCE WITH THE TERMS HEREOF (EACH SUCH DATE, AN “ALTERNATE
SETTLEMENT DATE”), IN EACH SUCH CASE AS THE ADMINISTRATIVE AGENT DEEMS
APPROPRIATE (INCLUDING, WITHOUT LIMITATION, THE DATE OF ANY SUCH AGENT’S
ADVANCE, REPAYMENT, PREPAYMENT OR OTHER PAYMENT). IN SUCH EVENT, THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS IN WRITING OF SUCH ALTERNATE
SETTLEMENT DATE AS SOON AS PRACTICABLE AFTER SUCH DESIGNATION.


TAXES.


ALL PAYMENTS MADE BY THE BORROWERS UNDER THIS AGREEMENT AND ANY NOTES SHALL BE
MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT
OF, ANY

32


--------------------------------------------------------------------------------





PRESENT OR FUTURE INCOME, STAMP OR OTHER TAXES, LEVIES, IMPOSTS, DUTIES,
CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS, NOW OR HEREAFTER IMPOSED, LEVIED,
COLLECTED, WITHHELD OR ASSESSED BY ANY GOVERNMENTAL AUTHORITY, EXCLUDING NET
INCOME TAXES AND FRANCHISE TAXES (IMPOSED IN LIEU OF NET INCOME TAXES) IMPOSED
ON THE ADMINISTRATIVE AGENT OR ANY LENDER AS A RESULT OF A PRESENT OR FORMER
CONNECTION BETWEEN THE ADMINISTRATIVE AGENT OR SUCH LENDER AND THE JURISDICTION
OF THE GOVERNMENTAL AUTHORITY IMPOSING SUCH TAX OR ANY POLITICAL SUBDIVISION OR
TAXING AUTHORITY THEREOF OR THEREIN (OTHER THAN ANY SUCH CONNECTION ARISING
SOLELY FROM THE ADMINISTRATIVE AGENT OR SUCH LENDER HAVING EXECUTED, DELIVERED
OR PERFORMED ITS OBLIGATIONS OR RECEIVED A PAYMENT UNDER, OR ENFORCED, THIS
AGREEMENT OR ANY NOTE).  IF ANY SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS,
DUTIES, CHARGES, FEES DEDUCTIONS OR WITHHOLDINGS (“NON-EXCLUDED TAXES”) ARE
REQUIRED TO BE WITHHELD FROM ANY AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT OR
ANY LENDER HEREUNDER OR UNDER ANY NOTE, THE AMOUNTS SO PAYABLE TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER SHALL BE INCREASED TO THE EXTENT NECESSARY
TO YIELD TO THE ADMINISTRATIVE AGENT OR SUCH LENDER (AFTER PAYMENT OF ALL
NON-EXCLUDED TAXES) INTEREST OR ANY SUCH OTHER AMOUNTS PAYABLE HEREUNDER AT THE
RATES OR IN THE AMOUNTS SPECIFIED IN THIS AGREEMENT, PROVIDED, HOWEVER, THAT THE
BORROWERS SHALL NOT BE REQUIRED TO INCREASE ANY SUCH AMOUNTS PAYABLE TO ANY
LENDER THAT IS NOT ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR A
STATE THEREOF IF SUCH LENDER FAILS TO COMPLY WITH THE REQUIREMENTS OF CLAUSE (B)
OF THIS SECTION. WHENEVER ANY NON-EXCLUDED TAXES ARE PAYABLE BY THE BORROWERS,
AS PROMPTLY AS POSSIBLE THEREAFTER THE BORROWERS SHALL SEND TO THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH LENDER, AS
THE CASE MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT RECEIVED BY
THE BORROWERS SHOWING PAYMENT THEREOF. IF ANY BORROWER FAILS TO PAY ANY
NON-EXCLUDED TAXES WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY OR FAILS TO
REMIT TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR OTHER REQUIRED
DOCUMENTARY EVIDENCE, THE BORROWERS SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND
THE LENDERS FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY BECOME
PAYABLE BY THE ADMINISTRATIVE AGENT OR ANY LENDER AS A RESULT OF ANY SUCH
FAILURE. THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


EACH LENDER THAT IS NOT FORMED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR
A STATE THEREOF ( EACH A “NON-U.S. LENDER”) SHALL:

(I)  NOT MORE THAN TEN (10) BUSINESS DAYS AFTER THE CLOSING DATE, (A) DELIVER TO
THE ADMINISTRATIVE AGENT TWO DULY COMPLETED COPIES OF THE APPLICABLE UNITED
STATES INTERNAL REVENUE SERVICE FORM W-8, INCLUDING BUT NOT LIMITED TO UNITED
STATES INTERNAL REVENUE SERVICE FORM W-8BEN OR W-8ECI OR (II) THE CASE OF A
NON-U.S. LENDER CLAIMING EXEMPTION FROM THE WITHHOLDING OF UNITED STATES FEDERAL
INCOME TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT TO PAYMENTS
OF “PORTFOLIO INTEREST,” DELIVER TWO (2) DULY COMPLETED COPIES OF THE APPLICABLE
UNITED STATES INTERNAL REVENUE SERVICE FORM W-8, INCLUDING BUT NOT LIMITED TO A
UNITED STATES INTERNAL REVENUE SERVICE FORM W-8BEN AND A CERTIFICATE
REPRESENTING THAT SUCH LENDER IS NOT A “BANK” FOR PURPOSES OF SECTION 881(C) OF
THE CODE AND CERTIFYING THAT SUCH LENDER IS ENTITLED TO RECEIVE PAYMENTS UNDER
THIS AGREEMENT WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL
INCOME TAXES.  EACH NON-U.S. LENDER FURTHER UNDERTAKES TO DELIVER TO EACH OF THE
BORROWERS AND THE ADMINISTRATIVE AGENT (X) RENEWALS OR ADDITIONAL COPIES OF SUCH
FORM (OR ANY SUCCESSOR FORM) ON OR BEFORE THE DATE THAT SUCH FORM EXPIRES OR
BECOMES OBSOLETE, AND (Y) AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE
IN THE MOST RECENT FORMS SO DELIVERED BY IT, SUCH ADDITIONAL FORMS OR AMENDMENTS
THERETO AS MAY BE REASONABLY REQUESTED BY THE

33


--------------------------------------------------------------------------------




BORROWERS OR THE ADMINISTRATIVE AGENT.  ALL FORMS OR AMENDMENTS DESCRIBED IN THE
PRECEDING SENTENCE SHALL CERTIFY THAT SUCH LENDER IS ENTITLED TO RECEIVE
PAYMENTS UNDER THIS AGREEMENT WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED
STATES FEDERAL INCOME TAXES, UNLESS AN EVENT (INCLUDING WITHOUT LIMITATION ANY
CHANGE IN TREATY, LAW OR REGULATION) HAS OCCURRED PRIOR TO THE DATE ON WHICH ANY
SUCH DELIVERY WOULD OTHERWISE BE REQUIRED WHICH RENDERS ALL SUCH FORMS
INAPPLICABLE OR WHICH WOULD PREVENT SUCH LENDER FROM DULY COMPLETING AND
DELIVERING ANY SUCH FORM OR AMENDMENT WITH RESPECT TO IT AND SUCH LENDER ADVISES
THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT IS NOT CAPABLE OF RECEIVING
PAYMENTS WITHOUT ANY DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL INCOME
TAX.

(II)           FOR ANY PERIOD DURING WHICH A NON-U.S. LENDER HAS FAILED TO
PROVIDE THE BORROWERS WITH AN APPROPRIATE FORM PURSUANT TO CLAUSE (I) ABOVE
(UNLESS SUCH FAILURE IS DUE TO A CHANGE IN TREATY, LAW OR REGULATION, OR ANY
CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY, OCCURRING SUBSEQUENT TO THE DATE ON WHICH A FORM ORIGINALLY WAS
REQUIRED TO BE PROVIDED), SUCH NON-U.S. LENDER SHALL NOT BE ENTITLED TO THE
INCREASED PAYMENTS REFERRED TO IN THE SECOND SENTENCE OF THIS SECTION 5.7(A) OR
TO ANY OTHER INDEMNIFICATION UNDER THIS SECTION 5.7 WITH RESPECT TO TAXES
IMPOSED BY THE UNITED STATES; PROVIDED THAT, SHOULD A NON-U.S. LENDER WHICH IS
OTHERWISE EXEMPT FROM OR SUBJECT TO A REDUCED RATE OF WITHHOLDING TAX BECOME
SUBJECT TO TAXES BECAUSE OF ITS FAILURE TO DELIVER A FORM REQUIRED UNDER CLAUSE
(I) ABOVE, THE BORROWERS SHALL TAKE SUCH STEPS AS SUCH NON-U.S. LENDER SHALL
REASONABLY REQUEST (AT THE NON-U.S. LENDER’S EXPENSE) TO ASSIST SUCH NON-U.S.
LENDER TO RECOVER SUCH TAXES.

(III)         ANY LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT PURSUANT TO THE
LAW OF ANY RELEVANT JURISDICTION OR ANY TREATY SHALL DELIVER TO THE BORROWERS
(WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY
APPLICABLE LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT
A REDUCED RATE.

(IV)          IF THE U.S. INTERNAL REVENUE SERVICE OR ANY OTHER GOVERNMENTAL
AUTHORITY OF THE UNITED STATES OR ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION
THEREOF ASSERTS A CLAIM THAT THE ADMINISTRATIVE AGENT DID NOT PROPERLY WITHHOLD
TAX FROM AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER (BECAUSE THE
APPROPRIATE FORM WAS NOT DELIVERED OR PROPERLY COMPLETED, BECAUSE SUCH LENDER
FAILED TO NOTIFY THE ADMINISTRATIVE AGENT OF A CHANGE IN CIRCUMSTANCES WHICH
RENDERED ITS EXEMPTION FROM WITHHOLDING INEFFECTIVE, OR FOR ANY OTHER REASON),
SUCH LENDER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT FULLY FOR ALL AMOUNTS PAID,
DIRECTLY OR INDIRECTLY, BY THE ADMINISTRATIVE AGENT AS TAX, WITHHOLDING
THEREFOR, OR OTHERWISE, INCLUDING PENALTIES AND INTEREST, AND INCLUDING TAXES
IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT UNDER
THIS SUBSECTION, TOGETHER WITH ALL COSTS AND EXPENSES RELATED THERETO (INCLUDING
ATTORNEYS FEES AND TIME CHARGES OF ATTORNEYS FOR THE ADMINISTRATIVE AGENT, WHICH
ATTORNEYS MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT).  THE OBLIGATIONS OF THE
LENDERS UNDER THIS CLAUSE (IV) SHALL SURVIVE THE PAYMENT OF THE OBLIGATIONS AND
TERMINATION OF THIS AGREEMENT.

(V)          NOTWITHSTANDING THE ABOVE, IF ANY CHANGE IN TREATY, LAW OR
REGULATION HAS OCCURRED AFTER THE DATE SUCH PERSON BECOMES A LENDER HEREUNDER
WHICH RENDERS ALL SUCH FORMS (OR SUCCESSOR FORMS) INAPPLICABLE OR WHICH WOULD
PREVENT SUCH LENDER FROM DULY COMPLETING AND DELIVERING ANY SUCH FORM WITH
RESPECT TO IT AND SUCH LENDER SO ADVISES THE BORROWERS AND THE ADMINISTRATIVE
AGENT, THEN SUCH LENDER SHALL BE EXEMPT FROM SUCH REQUIREMENTS.  EACH PERSON
THAT SHALL BECOME A LENDER OR A PARTICIPANT OF A LENDER PURSUANT

34


--------------------------------------------------------------------------------




TO SECTION 12.11 SHALL, UPON THE EFFECTIVENESS OF THE RELATED TRANSFER, BE
REQUIRED TO PROVIDE ALL OF THE FORMS, CERTIFICATIONS AND STATEMENTS REQUIRED
PURSUANT TO THIS SUBSECTION (B); PROVIDED THAT IN THE CASE OF A PARTICIPANT OF A
LENDER, THE OBLIGATIONS OF SUCH PARTICIPANT OF A LENDER PURSUANT TO THIS
SUBSECTION (B) SHALL BE DETERMINED AS IF THE PARTICIPANT OF A LENDER WERE A
LENDER EXCEPT THAT SUCH PARTICIPANT OF A LENDER SHALL FURNISH ALL SUCH REQUIRED
FORMS, CERTIFICATIONS AND STATEMENTS TO THE LENDER FROM WHICH THE RELATED
PARTICIPATION SHALL HAVE BEEN PURCHASED.


[RESERVED].


CHANGES TO ADVANCE RATES, STANDARDS OF ELIGIBILITY AND RESERVES.

The Required Lenders shall be entitled to (a) reduce the advance rates, increase
the standards of eligibility and establish or increase any reserves under this
Agreement on thirty days’ prior written notice to the Borrowers in the event
that the most recent audit of accounts receivable and/or inventory of the
Borrowers and their Subsidiaries conducted pursuant to Section 8.11 was, in the
commercially reasonable judgment of the Required Lenders, materially different
from historical performance, and (b) with the prior written consent of the
Lenders, increase the advance rates, reduce the standards of eligibility and
reduce any reserves under this Agreement, in each case in its reasonable
judgment.


INCREASED COSTS.


IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY CHANGE IN ANY
REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR
APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ANY CORPORATION CONTROLLING
SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR
NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO
THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS
HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH CORPORATION COULD HAVE
ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION
SUCH LENDER’S OR SUCH CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY)
BY AN AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, THE
BORROWERS SHALL PROMPTLY PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS
WILL COMPENSATE SUCH LENDER OR SUCH CORPORATION FOR SUCH REDUCTION.


IF ANY LENDER BECOMES ENTITLED TO CLAIM ANY ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION, IT SHALL PROMPTLY NOTIFY THE BORROWERS (WITH A COPY TO THE
ADMINISTRATIVE AGENT) OF THE EVENT BY REASON OF WHICH IT HAS BECOME SO
ENTITLED.  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS
SECTION SUBMITTED BY SUCH LENDER TO THE BORROWERS (WITH A COPY TO THE
ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  THE
AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND
THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER. 
NOTWITHSTANDING THE PRECEDING PROVISIONS OF THIS SECTION, NO LENDER SHALL BE
ENTITLED TO RECEIVE ANY ADDITIONAL AMOUNT AS COMPENSATION FOR ANY SUCH REDUCTION
IN RETURN ON CAPITAL EXPERIENCED MORE THAN 180 DAYS PRIOR TO THE DATE THAT SUCH
LENDER NOTIFIED THE BORROWERS THEREOF.

35


--------------------------------------------------------------------------------





REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, each Loan Party hereby represents and warrants to the
Administrative Agent and each Lender that:


FINANCIAL CONDITION.


THE CONSOLIDATED BALANCE SHEET OF THE SMI AND ITS CONSOLIDATED SUBSIDIARIES AS
AT DECEMBER 31, 2005 AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND OF
CASH FLOWS FOR THE FISCAL YEAR ENDED ON SUCH DATE, REPORTED ON BY DELOITTE &
TOUCHE LLP, COPIES OF WHICH HAVE HERETOFORE BEEN FURNISHED TO EACH LENDER, ARE
COMPLETE AND CORRECT AND PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE
CONSOLIDATED FINANCIAL CONDITION OF SMI AND ITS CONSOLIDATED SUBSIDIARIES AS AT
SUCH DATE, AND THE CONSOLIDATED RESULTS OF THEIR OPERATIONS AND THEIR
CONSOLIDATED CASH FLOWS FOR THE FISCAL YEAR THEN ENDED. THE UNAUDITED
CONSOLIDATED BALANCE SHEET OF SMI AND ITS CONSOLIDATED SUBSIDIARIES AS AT JUNE
30, 2006 AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH
FLOWS FOR THE SIX-MONTH PERIOD ENDED ON SUCH DATE, CERTIFIED BY A RESPONSIBLE
OFFICER, COPIES OF WHICH HAVE HERETOFORE BEEN FURNISHED TO EACH LENDER, ARE
COMPLETE AND CORRECT AND PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE
CONSOLIDATED FINANCIAL CONDITION OF SMI AND ITS CONSOLIDATED SUBSIDIARIES AS AT
SUCH DATE, AND THE CONSOLIDATED RESULTS OF THEIR OPERATIONS AND THEIR
CONSOLIDATED CASH FLOWS FOR THE SIX-MONTH PERIOD THEN ENDED (SUBJECT TO NORMAL
YEAR-END AUDIT ADJUSTMENTS). ALL SUCH FINANCIAL STATEMENTS, INCLUDING THE
RELATED SCHEDULES AND NOTES THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP
APPLIED CONSISTENTLY THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS APPROVED BY SUCH
ACCOUNTANTS OR RESPONSIBLE OFFICER, AS THE CASE MAY BE, AND AS DISCLOSED
THEREIN).  NEITHER SMI NOR ANY OF ITS CONSOLIDATED SUBSIDIARIES HAD, AT THE DATE
OF THE MOST RECENT BALANCE SHEET REFERRED TO ABOVE, ANY MATERIAL GUARANTEE
OBLIGATION, CONTINGENT LIABILITY OR LIABILITY FOR TAXES, OR ANY LONG-TERM LEASE
OR UNUSUAL FORWARD OR LONG-TERM COMMITMENT, INCLUDING, WITHOUT LIMITATION, ANY
INTEREST RATE OR FOREIGN CURRENCY SWAP OR EXCHANGE TRANSACTION OR OTHER
FINANCIAL DERIVATIVE, WHICH IS NOT REFLECTED IN THE FOREGOING STATEMENTS OR IN
THE NOTES THERETO.  DURING THE PERIOD FROM JUNE 30, 2006 TO AND INCLUDING THE
CLOSING DATE THERE HAS BEEN NO SALE, TRANSFER OR OTHER DISPOSITION BY SMI OR ANY
OF ITS CONSOLIDATED SUBSIDIARIES OF ANY MATERIAL PART OF ITS BUSINESS OR
PROPERTY AND NO PURCHASE OR OTHER ACQUISITION OF ANY BUSINESS OR PROPERTY
(INCLUDING ANY CAPITAL STOCK OF ANY OTHER PERSON) MATERIAL IN RELATION TO THE
CONSOLIDATED FINANCIAL CONDITION OF SMI AND ITS CONSOLIDATED SUBSIDIARIES AT
JUNE 30, 2006.


NO CHANGE.


SINCE JUNE 30, 2006 THERE HAS BEEN NO DEVELOPMENT OR EVENT WHICH HAS HAD OR
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND (B) DURING
THE PERIOD FROM JUNE 30, 2006 TO AND INCLUDING THE CLOSING DATE NO DIVIDENDS OR
OTHER DISTRIBUTIONS HAVE BEEN DECLARED, PAID OR MADE UPON THE CAPITAL STOCK OF
THE BORROWERS NOR HAS ANY OF THE CAPITAL STOCK OF ANY BORROWER BEEN REDEEMED,
RETIRED, PURCHASED OR OTHERWISE ACQUIRED FOR VALUE BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES.


EXISTENCE; COMPLIANCE WITH LAW.

Each Loan Party (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction in which qualification and good
standing are necessary for each of them to conduct their respective businesses
and own their respective properties and

36


--------------------------------------------------------------------------------




where the failure to so qualify would have a Material Adverse Effect and (d) is
in compliance in all material respects with all Requirements of Law except to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.


POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS.

Each Loan Party has the power and authority, and the legal right, to execute and
deliver and to perform its obligations under the Loan Documents to which it is a
party. Each Borrower has the power and authority, and the legal right to borrow
hereunder and has taken all necessary corporate action to authorize the
borrowings on the terms and conditions of this Agreement and any Notes. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of the Loan Documents to which the
Borrower is a party. This Agreement has been, and each other Loan Document to
which it is a party will be, duly executed and delivered on behalf of each Loan
Party. This Agreement constitutes, and each other Loan Document to which it is a
party when executed and delivered will constitute (and the Notes when executed
and delivered for value will be), a legal, valid and binding obligation of each
Loan Party enforceable against each such Loan Party in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.


NO LEGAL BAR.

The execution and delivery and performance of the obligations of the Loan
Parties under, the Loan Documents to which each Loan Party is a party, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or Contractual Obligation of any Loan Party and will not
result in, or require, the creation or imposition of any Lien on any of its or
their respective properties or revenues pursuant to any such Requirement of Law
or Contractual Obligation (other than Liens created by the Security Documents in
favor of the Administrative Agent).


NO MATERIAL LITIGATION.

Except as disclosed on Schedule 6.6, no litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of any Loan Party, threatened by or against any Loan Party or against
any of its respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b)
which could have a Material Adverse Effect.


NO DEFAULT.

No Loan Party is in default in the payment of the principal of, or interest on,
any Indebtedness in excess of $500,000 in the aggregate or under any instrument
or agreement under or subject to which any Indebtedness in excess of $500,000 in
the aggregate has been issued and no event has occurred under the provisions of
any such instrument or agreement which with or without the lapse of time or the
giving of notice, or both, constitutes or would constitute an event of default
thereunder. No Loan Party is in default under or with respect to any of its
Contractual Obligations other than with respect to the payment of principal and
interest on any Indebtedness which involves a total of more than $500,000 in the
aggregate. No Default or Event of Default has occurred and is continuing.

37


--------------------------------------------------------------------------------





NO BURDENSOME RESTRICTIONS.

No Loan Party is party to any contract or agreement the performance of which
would materially adversely affect its respective businesses, assets, operations
or condition (financial or otherwise), as determined by the Administrative Agent
in its sole discretion, exercised in good faith. No Loan Party has agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of their respective properties, whether now owned or hereafter
acquired, to be subject to a Lien which is not a Permitted Encumbrance.


TAXES.

Each Loan Party has filed or caused to be filed all tax returns which, to the
knowledge of such Loan Party, are required to be filed and has paid all taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except only for any
such items (i) which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of such Loan Party and (ii) which in any single instance
and in the aggregate for all Loan Parties do not exceed $100,000, inclusive of
any interest and penalties that have been or may be asserted or claimed thereon.
The provisions for taxes on its books are adequate for all years not closed by
applicable statutes, and for its current fiscal year, and no Loan Party has
knowledge of any deficiency or additional assessment in connection therewith not
provided for on its books.


FEDERAL REGULATIONS.

No part of the proceeds of any Loans will be used for “purchasing” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U of the Board of Governors of the Federal Reserve System as
now and from time to time hereafter in effect, or for any purpose which
violates, or which would be inconsistent with, the provisions of the regulations
of such Board of Governors. If requested by any Lender or the Administrative
Agent, the Loan Parties will furnish to the Administrative Agent and each Lender
a statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1 referred to in said Regulation U.


ERISA.

Except as disclosed on Schedule 6.11 attached hereto and made a part hereof, no
Loan Party has any Plan.  No Loan Party has received any notice within the last
three months of the Closing Date to the effect that it is not in full compliance
with any of the requirements of ERISA, and its regulations and, in respect of a
Plan, (i) no Loan Party has engaged in any non-exempt Prohibited Transactions as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code as
amended, (ii) each Loan Party has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of its plans and no funding
requirements have been postponed or delayed, (iii) there exists no Reportable
Event, and (iv) no Loan Party has withdrawn, completely or partially, from any
Multiemployer Plans so as to incur liability under the Multi-Employer Pension
Plan Amendments Act of 1980 that could reasonably be expected to result in a
Material Adverse Effect.


INVESTMENT COMPANY ACT; OTHER REGULATIONS.

No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Loan Party is subject to regulation under any Federal or State
statute or regulation (other than

38


--------------------------------------------------------------------------------




Regulation X of the Board of Governors of the Federal Reserve System) which
limits its ability to incur Indebtedness.


SUBSIDIARIES.

On the Closing Date, no Loan Party has any Subsidiaries except to the extent set
forth on Schedule 6.13.


ACCURACY AND COMPLETENESS OF INFORMATION.

No representation or warranty made by any Loan Party, or in any financial
statement, report, certificate or any other document furnished in connection
herewith, contains any untrue statement of fact or omits to state any fact
necessary to make the statements herein or therein not misleading. There is no
fact known to any Loan Party or which reasonably should be known to it which it
has not disclosed to the Lender in writing with respect to any transactions
contemplated by this Agreement, which would have a Material Adverse Effect.


NO LABOR DISPUTES.

Other than as set forth on Schedule 6.15 hereto (as the same may be updated from
time to time) or disclosed in writing to the Administrative Agent after the
Closing Date (i) no Loan Party is involved in any labor dispute; there are no
strikes or walkouts; and (ii) there are no union organization of any of their
respective employees threatened, to the best of its knowledge, or in existence
that in respect of either subsection (i) or subsection (ii)  hereof could
reasonably be expected to have a Material Adverse Effect.


SOLVENCY.

After giving effect to this Agreement, each Loan Party is and will be, solvent,
able to pay its debts as they mature, has capital sufficient to carry on its
business and all businesses in which it is about to engage, and (i) as of the
Closing Date, the fair present saleable value of the assets of each Loan Party,
calculated on a going concern basis, is in excess of the amount of its
liabilities and (ii) subsequent to the Closing Date, the fair saleable value of
its assets (calculated on a going concern basis) will be in excess of the amount
of its liabilities.


INDEBTEDNESS.

As of the Closing Date, the aggregate accounts payable and/or accrued expenses
of it are not materially different from its Interim Balance Sheet, dated June
30, 2006, supplied to the Administrative Agent and the Lenders. Without limiting
the foregoing, (a) in the case of Conn-Selmer, it additionally represents that
as of the Closing Date the only Indebtedness which may become due from
Conn-Selmer (as well as from any other Loan Party) to a Dealer Note Purchase
Party or its assignees shall arise under or in connection with the Dealer Note
Purchase Agreement; and (b) in the case of SMI, it additionally represents that
as of the Closing Date, the only Indebtedness due or which may become due from
SMI (as well as from any other Loan Party) to the holders of the Senior Notes
are evidenced by the Senior Notes in an aggregate principal amount of
$175,000,000, which are in substantially the form heretofore provided to the
Administrative Agent. Except for the Indebtedness referred to in subsections (a)
and (b) immediately set forth above, Intercompany Indebtedness, Additional
Notes, Refinancings permitted pursuant to the terms of this Agreement, the
capital expenditures, Financing Leases and purchase money obligations permitted
under Section 9.2 of this Agreement and the Obligations to the Lenders arising
from time to time under this Agreement, no Loan Party has or shall have during
the term of this Agreement, any long term Indebtedness with a maturity of one
year or more.

39


--------------------------------------------------------------------------------





[RESERVED].


FIRST PRIORITY SECURITY INTEREST.

The UCC financing statements filed and upon the filing of any additional UCC
financing statements by the Administrative Agent, if any, as set forth in the
Security Agreement, the Administrative Agent, for the ratable benefit of the
Lenders (i) continues to have, in the case of filed UCC financing statements and
(ii) shall have, in the case of any UCC financing statements to be filed, a
perfected first priority security interest in all Collateral, subject only to
Permitted Encumbrances.


O.S.H.A. AND ENVIRONMENTAL COMPLIANCE.


EACH LOAN PARTY HAS DULY COMPLIED IN ALL MATERIAL RESPECTS WITH, AND ITS
FACILITIES, BUSINESS ASSETS, PROPERTY, LEASEHOLDS AND EQUIPMENT ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE PROVISIONS, OF THE FEDERAL
OCCUPATIONAL SAFETY AND HEALTH ACT, THE ENVIRONMENTAL PROTECTION ACT, RCRA AND
ALL OTHER ENVIRONMENTAL LAWS. THERE HAVE BEEN NO OUTSTANDING CITATIONS, NOTICES
OR ORDERS OF NON-COMPLIANCE ISSUED TO IT OR RELATING TO ITS BUSINESS, ASSETS,
PROPERTY, LEASEHOLDS OR EQUIPMENT UNDER ANY SUCH LAWS, RULES OR REGULATIONS.


EACH LOAN PARTY HAS BEEN ISSUED ALL REQUIRED FEDERAL, STATE AND LOCAL LICENSES,
CERTIFICATES OR PERMITS RELATING TO, AND IT AND ITS FACILITIES, BUSINESSES,
ASSETS, PROPERTY, LEASEHOLDS AND EQUIPMENT ARE IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH, ALL APPLICABLE ENVIRONMENTAL LAWS.


(I) EXCEPT AS SET FORTH ON SCHEDULE 6.20 HERETO, CONCERNING WHICH NO LITIGATION
IS OUTSTANDING AND NO LIENS AGAINST ANY LOAN PARTY OR ANY OF ITS ASSETS HAS BEEN
FILED, THERE ARE NO VISIBLE SIGNS OF RELEASES, SPILLS, DISCHARGES, LEAKS OR
DISPOSAL OF HAZARDOUS WASTE AT, UPON, UNDER OR WITHIN ANY REAL ESTATE; (II)
THERE ARE NO UNDERGROUND STORAGE TANKS OR POLYCHLORINATED BIPHENYLS ON THE REAL
ESTATE; (III) TO THEIR ACTUAL KNOWLEDGE, THE REAL ESTATE HAS NEVER BEEN USED AS
A TREATMENT, STORAGE OR DISPOSAL FACILITY OF HAZARDOUS WASTE; AND (IV) NO
HAZARDOUS SUBSTANCES ARE PRESENT ON THE REAL ESTATE, EXCEPTING SUCH QUANTITIES
AS ARE HANDLED IN ACCORDANCE WITH ALL APPLICABLE MANUFACTURER’S INSTRUCTIONS AND
GOVERNMENTAL REGULATIONS AND IN PROPER STORAGE CONTAINERS AND AS ARE NECESSARY
FOR THE OPERATION OF ITS COMMERCIAL BUSINESS.


EACH OF THE LOAN PARTIES HEREBY, JOINTLY AND SEVERALLY, INDEMNIFIES AND HOLDS
THE ADMINISTRATIVE AGENT AND EACH LENDER HARMLESS FROM AND AGAINST ANY
LIABILITY, LOSS, DAMAGE, SUIT, ACTION OR PROCEEDING PERTAINING TO HAZARDOUS
WASTES, INCLUDING, BUT NOT LIMITED TO, CLAIMS OF ANY FEDERAL, STATE OR MUNICIPAL
GOVERNMENT OR QUASI-GOVERNMENTAL AGENCY OR ANY THIRD PERSON, WHETHER ARISING
UNDER CERCLA, RCRA, OR ANY OTHER FEDERAL, SATE OR MUNICIPAL LAW OR REGULATION,
OR TORT, CONTRACT OR COMMON LAW, IN RESPECT OF ANY LOAN PARTY.

40


--------------------------------------------------------------------------------





ACCOUNTS.

All Accounts constitute a bona fide, enforceable and valid obligation
representing a bona fide indebtedness created by an absolute sale or lease and
delivery of goods in the ordinary course of business and upon stated terms of
the related Loan Party, or work, labor or services rendered by such Loan Party
and, as of the date each Account is created, the same shall be due and owing in
accordance with such Loan Party’s standard terms of sale.


DOCUMENTS.

The Administrative Agent has received complete copies in all material respects
of the Intercreditor Agreements, if any, (including all exhibits, schedules and
disclosure letters referred to therein or delivered pursuant thereto) and all
amendments thereto, waivers relating thereto and other side letters and
agreements affecting the terms thereof.  None of such documents and agreements
has been amended or supplemented, nor have any of the provisions thereof been
waived, in any material respect, except pursuant to a written agreement or
instrument which has heretofore been consented to by the Lenders. Each of this
Agreement and the Basic Documents has been duly executed and delivered by the
applicable Loan Party and is in full force and effect.


SECURITIES LAWS.

The execution and delivery of this Agreement and the other Basic Documents to
which any Loan Party is a party by it will not directly or indirectly violate or
result in a violation of Section 7 of the Securities Exchange Act of 1934, as
amended, or any regulations issued pursuant thereto.


SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

All representations and warranties of each Loan Party contained in this
Agreement and the other Basic Documents shall be true at the time of execution
of this Agreement and the other Basic Documents, and shall survive the
execution, delivery and acceptance thereof by the Lenders and the parties
thereto, the closing of the transactions described herein and therein or related
hereto or thereto. Each Loan Party and the Lenders expressly agrees that any
misrepresentation or breach of any representation or warranty whatsoever
contained in this Agreement or the other Basic Documents shall be deemed
material if it has a Material Adverse Effect, as determined by the
Administrative Agent in its reasonable discretion.


CONDITIONS PRECEDENT


CONDITIONS TO EFFECTIVENESS OF AGREEMENT.

The agreement of each Lender to make the Loans requested to be made by it and
the agreement of the Issuing Lender to issue the Letters of Credit shall not
become effective until all of the following conditions precedent are satisfied:


LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED:


(I)            THIS AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF EACH BORROWER, WITH A COUNTERPART FOR EACH INITIAL LENDER,


(II)           FOR THE ACCOUNT OF EACH LENDER, A REVOLVING CREDIT NOTE OF THE
BORROWERS CONFORMING TO THE REQUIREMENTS HEREOF AND EXECUTED BY A DULY
AUTHORIZED OFFICER OF EACH BORROWER,

41


--------------------------------------------------------------------------------





(III)          THE PLEDGE AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF THE PARTIES THERETO,


(IV)          THE GUARANTEE, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER
OF THE PARTIES THERETO, AND


(V)           THE SECURITY AGREEMENT, EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF THE PARTIES THERETO.


RELATED AGREEMENTS. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED TRUE AND
CORRECT COPIES, CERTIFIED AS TO AUTHENTICITY BY THE BORROWER, OF THE OTHER BASIC
DOCUMENTS AND SUCH OTHER DOCUMENTS OR INSTRUMENTS AS MAY BE REASONABLY REQUESTED
BY THE ADMINISTRATIVE AGENT, INCLUDING, WITHOUT LIMITATION, A COPY OF ANY DEBT
INSTRUMENT, SECURITY AGREEMENT OR OTHER MATERIAL CONTRACT TO WHICH THE ANY LOAN
PARTY MAY BE A PARTY.


SECRETARY’S CERTIFICATES. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE OF EACH LOAN PARTY, DATED THE CLOSING DATE, SUBSTANTIALLY IN THE
FORM OF EXHIBIT P, WITH APPROPRIATE INSERTIONS AND ATTACHMENTS, SATISFACTORY IN
FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT, EXECUTED BY THE PRESIDENT OR ANY
VICE PRESIDENT AND THE SECRETARY OR ANY ASSISTANT SECRETARY OF SUCH LOAN PARTY
WHICH CERTIFICATE SHALL ATTACH AND/OR ADDRESS THE FOLLOWING:


(VI)          CORPORATE PROCEEDINGS OF THE LOAN PARTIES.  A COPY OF THE
RESOLUTIONS, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, OF
THE BOARD OF DIRECTORS OF EACH LOAN PARTY AUTHORIZING (I) THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
IT IS A PARTY, (II) THE BORROWINGS CONTEMPLATED HEREUNDER AND (III) THE GRANTING
BY IT OF THE LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS, CERTIFIED BY THE
SECRETARY OR AN ASSISTANT SECRETARY OF SUCH LOAN PARTY AS OF THE CLOSING DATE,
WHICH CERTIFICATE SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND SHALL STATE THAT THE RESOLUTIONS THEREBY CERTIFIED HAVE
NOT BEEN AMENDED, MODIFIED, REVOKED OR RESCINDED;


(VII)         INCUMBENCY.  THE INCUMBENCY AND SIGNATURE OF THE OFFICERS OF SUCH
LOAN PARTY EXECUTING ANY LOAN DOCUMENT SATISFACTORY IN FORM AND SUBSTANCE TO THE
ADMINISTRATIVE AGENT, EXECUTED BY THE PRESIDENT OR ANY VICE PRESIDENT AND THE
SECRETARY OR ANY ASSISTANT SECRETARY OF SUCH LOAN PARTY;


(VIII)        CORPORATE DOCUMENTS.  TRUE AND COMPLETE COPIES OF ORGANIZATIONAL
DOCUMENTS OF EACH LOAN PARTY, CERTIFIED AS OF THE CLOSING DATE AS COMPLETE AND
CORRECT COPIES THEREOF BY THE SECRETARY OR AN ASSISTANT SECRETARY OF SUCH LOAN
PARTY; AND


(IX)           GOOD STANDING CERTIFICATES. CERTIFICATES DATED AS OF A RECENT
DATE FROM THE SECRETARY OF STATE OR OTHER APPROPRIATE AUTHORITY, EVIDENCING THE
GOOD STANDING OF EACH LOAN PARTY (I) IN THE JURISDICTION OF ITS ORGANIZATION AND
(II) IN EACH OTHER JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF
PROPERTY OR THE CONDUCT OF ITS BUSINESS REQUIRES IT TO QUALIFY AS A FOREIGN
PERSON EXCEPT, AS TO THIS SUB-CLAUSE (II), WHERE THE FAILURE TO SO QUALIFY WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT.

42


--------------------------------------------------------------------------------





BORROWING BASE CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
BORROWING BASE CERTIFICATE FOR EACH BORROWER AS OF AUGUST 31, 2006, WITH
APPROPRIATE INSERTIONS AND DATED THE CLOSING DATE, SATISFACTORY IN FORM AND
SUBSTANCE TO THE ADMINISTRATIVE AGENT, EXECUTED BY THE PRESIDENT OR ANY VICE
PRESIDENT OF THE BORROWER.


THIRD PARTY DOCUMENTATION AND ARRANGEMENTS. THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, WITH A COPY FOR EACH LENDER, COMPLETE AND ACCURATE COPIES OF ALL
MATERIAL AGREEMENTS, INSTRUMENTS AND OTHER DOCUMENTATION OF EACH OF THE LOAN
PARTIES AND SMI WITH OR CONCERNING ANY OF THEM WITH THE FOLLOWING PERSONS: THE
SENIOR NOTES TRUSTEE, THE SENIOR NOTES HOLDERS, OR ANY ARRANGEMENT WITH OR
CONCERNING ANY THIRD PARTIES WHICH SURVIVE THE CLOSING DATE, INCLUDING WITHOUT
LIMITATION ALL SCHEDULES AND EXHIBITS THERETO, INCLUDING WITHOUT LIMITATION WITH
OR CONCERNING ANY OF THE SENIOR NOTES HOLDERS, AND/OR THE SENIOR NOTES TRUSTEE,
AND THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL HAVE REVIEWED SUCH
DOCUMENTATION AND FOUND EACH AND ALL OF THE FOREGOING ITEMS ACCEPTABLE IN ITS
SOLE DISCRETION EXERCISED IN GOOD FAITH.  SHOULD THE ADMINISTRATIVE AGENT AT ANY
TIME AND FROM TIME TO TIME AFTER THE CLOSING DATE CONSIDER ANY AGREEMENT,
INSTRUMENT, OTHER DOCUMENT, OF ANY TYPE OR NATURE REFERRED TO ABOVE, AND/OR ANY
NOTICE(S) OR COMMUNICATION(S) IN RELATION THERETO, TO BE MATERIAL, THE RELEVANT
LOAN PARTY SHALL PROMPTLY PROVIDE A COPY THEREOF TO THE ADMINISTRATIVE AGENT, AT
THE ADMINISTRATIVE AGENT’S REQUEST.


FEES. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FEES TO BE RECEIVED ON
THE CLOSING DATE REFERRED TO IN THE FEE LETTER.


LEGAL OPINIONS. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, WITH A COUNTERPART
FOR EACH LENDER, THE FOLLOWING EXECUTED LEGAL OPINIONS:

(I)            THE EXECUTED LEGAL OPINION OF MILBANK, TWEED, HADLEY &
MCCLOY LLP, COUNSEL TO THE BORROWERS AND THE OTHER LOAN PARTIES, IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT; AND

(II)           THE EXECUTED LEGAL OPINION OF DENNIS HANSON, GENERAL COUNSEL TO
THE BORROWERS AND THE LOAN PARTIES, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE
TO ADMINISTRATIVE AGENT.


PLEDGED STOCK; STOCK POWERS; PLEDGED INTERESTS; PLEDGED NOTES. THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED:

(I)            THE CERTIFICATES REPRESENTING THE SHARES OR INTERESTS PLEDGED
PURSUANT TO THE PLEDGE AGREEMENT, TOGETHER WITH AN UNDATED STOCK POWER FOR EACH
SUCH CERTIFICATE EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE PLEDGOR
THEREOF,

(II)           THE NOTES, INCLUDING WITHOUT LIMITATION, ANY INSTRUMENTS
EVIDENCING INTERCOMPANY INDEBTEDNESS,  PLEDGED PURSUANT TO THE PLEDGE AGREEMENT,
EACH ENDORSED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE PLEDGOR THEREOF.

Each issuer referred to in the Pledge Agreement shall have delivered an
acknowledgement of and consent to such Pledge Agreement, executed by a duly
authorized officer of such issuer, in substantially the form appended to such
Pledge Agreement.


ACTIONS TO PERFECT LIENS. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE
IN FORM AND SUBSTANCE SATISFACTORY TO IT THAT ALL FILINGS, RECORDINGS,
REGISTRATIONS AND OTHER ACTIONS, INCLUDING, WITHOUT LIMITATION, THE FILING OF
DULY EXECUTED FINANCING STATEMENTS ON FORM UCC-1,

43


--------------------------------------------------------------------------------





NECESSARY OR, IN THE OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT
THE LIENS CREATED BY THE SECURITY DOCUMENTS SHALL HAVE BEEN COMPLETED.


LIEN SEARCHES. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE RESULTS OF A
RECENT SEARCH BY A PERSON SATISFACTORY TO THE ADMINISTRATIVE AGENT, OF THE
UNIFORM COMMERCIAL CODE, JUDGMENT AND TAX LIEN FILINGS WHICH MAY HAVE BEEN FILED
WITH RESPECT TO PERSONAL PROPERTY OF EACH LOAN PARTY, AND THE RESULTS OF SUCH
SEARCH SHALL BE SATISFACTORY TO THE ADMINISTRATIVE AGENT.


INSURANCE. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE IN FORM AND
SUBSTANCE SATISFACTORY TO IT THAT ALL OF THE REQUIREMENTS OF SECTION 5(J) OF THE
SECURITY AGREEMENT SHALL HAVE BEEN SATISFIED.


NO LITIGATION. (I)  NO LITIGATION, INVESTIGATION OR PROCEEDING BEFORE OR BY ANY
ARBITRATOR OR GOVERNMENT AUTHORITY SHALL BE CONTINUING OR THREATENED AGAINST THE
LOAN PARTIES OR AGAINST THE OFFICERS OR DIRECTORS OF THE LOAN PARTIES (A) IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER BASIC DOCUMENTS OR ANY OF THE OTHER
TRANSACTIONS CONTEMPLATED THEREBY AND WHICH, IN THE REASONABLE OPINION OF THE
ADMINISTRATIVE AGENT, IS DEEMED MATERIAL OR (B) WHICH, IF ADVERSELY DETERMINED,
WOULD, IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT, HAVE A MATERIAL
ADVERSE EFFECT ON THE BUSINESS, ASSETS, OPERATIONS OR CONDITION (FINANCIAL OR
OTHERWISE) OF ANY BORROWER OR THE LOAN PARTIES TAKEN AS A WHOLE; AND (II) NO
INJUNCTION, WRIT, RESTRAINING ORDER OR OTHER ORDER OF ANY NATURE MATERIALLY
ADVERSE TO ANY BORROWER OR THE LOAN PARTIES TAKEN AS A WHOLE OR TO THE CONDUCT
OF ITS OR THEIR BUSINESS OR INCONSISTENT WITH THE DUE CONSUMMATION OF THIS
AGREEMENT SHALL HAVE BEEN ISSUED BY ANY GOVERNMENTAL AUTHORITY.


CONDITIONS TO EACH LOAN.

The agreement of each Lender to make any Loan requested to be made by it on any
date (including, without limitation, its initial Loan) and the agreement of the
Issuing Lender to issue any Letter of Credit (including, without limitation, its
initial Letter of Credit) is subject to the satisfaction of the following
conditions precedent:


REPRESENTATIONS, WARRANTIES AND COVENANTS. EACH OF THE REPRESENTATIONS,
WARRANTIES AND COVENANTS MADE BY EACH OF THE LOAN PARTIES IN OR PURSUANT TO THE
LOAN DOCUMENTS AND EACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS
CONTAINED IN ANY CERTIFICATE, DOCUMENT OR FINANCIAL OR OTHER STATEMENT FURNISHED
AT ANY TIME UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY LOAN DOCUMENTS
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE AS IF
MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE OR ARE NO LONGER TRUE AND CORRECT
AS A RESULT OF AN ACTIVITY PERMITTED BY THIS AGREEMENT.


NO DEFAULT. NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
ON SUCH DATE OR AFTER GIVING EFFECT TO THE LOANS REQUESTED TO BE MADE ON SUCH
DATE; PROVIDED, HOWEVER, THAT THE REQUIRED LENDERS MAY AGREE TO CONTINUE TO MAKE
REVOLVING CREDIT LOANS NOTWITHSTANDING THE EXISTENCE OF A DEFAULT OR AN EVENT OF
DEFAULT.


MAXIMUM REVOLVING CREDIT LOANS, IN THE CASE OF REVOLVING CREDIT LOANS REQUESTED
TO BE MADE OR LETTERS OF CREDIT TO BE ISSUED, AFTER GIVING EFFECT THERETO, THE
AGGREGATE OUTSTANDING RC EXTENSIONS OF CREDIT SHALL NOT EXCEED THE REVOLVER
BORROWING BASE,

44


--------------------------------------------------------------------------------





BORROWING BASE. IN THE CASE OF ANY REVOLVING CREDIT LOANS REQUESTED TO BE MADE
OR LETTERS OF CREDIT TO BE ISSUED, THE ADMINISTRATIVE AGENT SHALL HAVE TIMELY
RECEIVED A BORROWING BASE CERTIFICATE (WITH ALL APPROPRIATE REPORTS) FOR THE
MOST RECENT PERIOD FOR WHICH SUCH BORROWING BASE CERTIFICATE (AND ALL REPORTS)
ARE REQUIRED TO BE DELIVERED, IN ACCORDANCE WITH SECTION 8.2(A).


ADDITIONAL MATTERS. ALL CORPORATE AND OTHER PROCEEDINGS, AND ALL DOCUMENTS,
INSTRUMENTS AND OTHER LEGAL MATTERS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE TRANSACTION
DOCUMENTS AND THE OTHER DOCUMENTS SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO
THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH
OTHER DOCUMENTS AND LEGAL OPINIONS IN RESPECT OF ANY ASPECT OR CONSEQUENCE OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AS IT SHALL REASONABLY REQUEST.

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date thereof that the conditions contained in
this Section 7.2 have been satisfied.


AFFIRMATIVE COVENANTS

Each of the Borrowers hereby agrees that, so long as any of the Commitments
remain in effect or any amount is owing to any Lender or the Administrative
Agent hereunder or under any other Loan Document, such Borrower shall (and in
the case of Sections 8.1, 8.4, 8.14, 8.15 and 8.19 each other Loan Party shall):


FINANCIAL STATEMENTS.

Furnish to the Administrative Agent:


AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN NINETY (90) DAYS AFTER THE END OF
EACH FISCAL YEAR OF SMI, A COPY OF THE CONSOLIDATED BALANCE SHEET OF SMI AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS AND OF CASH FLOWS FOR
SUCH YEAR, INCLUDING, BUT NOT LIMITED TO, STATEMENTS OF INCOME AND STOCKHOLDERS’
EQUITY AND CHANGES IN FINANCIAL POSITION OF SMI AND ITS CONSOLIDATED
SUBSIDIARIES FROM THE BEGINNING OF THE CURRENT FISCAL YEAR TO THE END OF SUCH
FISCAL YEAR AND THE BALANCE SHEET AS AT THE END OF SUCH FISCAL YEAR, ALL
PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A BASIS CONSISTENT WITH PRIOR
PRACTICES, AND IN REASONABLE DETAIL AND CERTIFIED WITHOUT ANY MATERIAL
QUALIFICATION BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM OF RECOGNIZED
STANDING SELECTED BY SMI AND SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE
LENDERS (THE “ACCOUNTANTS”).  THE REPORT OF SUCH ACCOUNTANTS SHALL BE
ACCOMPANIED BY A STATEMENT OF SUCH ACCOUNTANTS CERTIFYING THAT, IN MAKING THE
EXAMINATION UPON WHICH SUCH REPORT WAS BASED, EITHER NO INFORMATION CAME TO
THEIR ATTENTION WHICH TO THEIR KNOWLEDGE CONSTITUTED AN EVENT OF DEFAULT OR A
DEFAULT UNDER THIS AGREEMENT OR ANY RELATED AGREEMENT OR, IF SUCH INFORMATION
CAME TO THEIR ATTENTION, SPECIFYING ANY SUCH DEFAULT, AND SUCH REPORT SHALL ALSO
CONTAIN OR HAVE APPENDED THERETO THE FOLLOWING INFORMATION: (I) FIXED CHARGE
COVERAGE RATIO CALCULATIONS, (II) ALL PERMITTED ACQUISITIONS, (III) ALL CAPITAL
STOCK REPURCHASES, AND (IV) ALL DEBT REDEMPTIONS.  THE FINANCIAL STATEMENTS
SHALL BE ACCOMPANIED BY A CERTIFICATE OF SMI, SIGNED BY A RESPONSIBLE OFFICER,
CERTIFYING (A) THE ACCURACY OF SUCH FINANCIAL STATEMENTS AND (B) THAT THE LIST
OF INVESTMENTS ATTACHED TO SUCH CERTIFICATE IS A COMPLETE LIST AND THAT ALL SUCH
INVESTMENTS ARE PERMITTED UNDER THIS AGREEMENT AND STATING WHETHER A DEFAULT OR
AN EVENT OF DEFAULT HAS OCCURRED;

45


--------------------------------------------------------------------------------





AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN FORTY-FIVE (45) DAYS AFTER
THE END OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL YEAR OF SMI,
THE UNAUDITED BALANCE SHEET OF SMI AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE
END OF SUCH QUARTER AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME
AND RETAINED EARNINGS AND OF CASH FLOWS OF SMI AND ITS CONSOLIDATED SUBSIDIARIES
REFLECTING RESULTS OF OPERATIONS FROM THE BEGINNING OF THE FISCAL YEAR TO THE
END OF SUCH QUARTER AND FOR SUCH QUARTER, PREPARED ON A BASIS CONSISTENT WITH
PRIOR PRACTICES AND COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS, SUBJECT TO
NORMAL YEAR END ADJUSTMENTS;


AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN THIRTY (30) DAYS AFTER THE
END OF EACH CALENDAR MONTH (EXCEPT (I) IF SUCH CALENDAR MONTH IS THE END OF A
QUARTERLY PERIOD REFERENCED IN SECTION 8.1(B) ABOVE, NOT LATER THAN THE TIME
PERIOD PROVIDED FOR IN SUCH SECTION; OR (II) FOR THE MONTH OF DECEMBER (THE END
OF THE FISCAL YEAR), NOT LATER THAN THE TIME PERIOD PROVIDED FOR IN SECTION
8.1(A) ABOVE, PROVIDED THAT THE DRAFT REPORTS DESCRIBED BELOW FOR DECEMBER ARE
PROVIDED TO THE ADMINISTRATIVE AGENT, NOT LATER THAN FORTY-FIVE (45) DAYS AFTER
THE END OF SUCH MONTH), THE UNAUDITED BALANCE SHEETS OF SMI AND ITS CONSOLIDATED
SUBSIDIARIES AS AT THE END OF SUCH MONTH AND THE RELATED UNAUDITED STATEMENT OF
INCOME AND RETAINED EARNINGS AND OF CASH FLOWS OF SMI AND ITS CONSOLIDATED
SUBSIDIARIES REFLECTING RESULTS OF OPERATIONS FROM THE BEGINNING OF THE FISCAL
YEAR TO THE END OF SUCH MONTH AND FOR SUCH MONTH, PREPARED ON A BASIS CONSISTENT
WITH PRIOR PRACTICES AND COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS, SUBJECT
TO NORMAL YEAR END ADJUSTMENTS AND ON A CONSOLIDATED BASIS; AND


UPON THE ADMINISTRATIVE AGENT’S REQUEST PROMPTLY FURNISH ALL INTERNAL FINANCIAL
REPORTS, AND SUCH OTHER REPORTS AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO
TIME REASONABLY REQUEST, INCLUDING ANY REPORTS PREPARED FOR THE INTERNAL USE OF
ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, OR OTHERWISE MADE
AVAILABLE OR SENT TO ANY OF THEIR RESPECTIVE STOCKHOLDERS. WITHOUT LIMITING THE
FOREGOING, OR ANY OF THE ADMINISTRATIVE AGENT’S RIGHTS TO PURSUE ANY OF ITS
RIGHTS OR REMEDIES UNDER THIS AGREEMENT, SHOULD ANY COLLATERAL CERTIFICATION(S)
OR REPORTS (INCLUDING WITHOUT LIMITATION ACCOUNTS RECEIVABLE AND ACCOUNTS
PAYABLE AGINGS AND ACCOUNTS AND INVENTORY REPORTS, EACH TOGETHER WITH THE
RECONCILIATIONS REQUIRED UNDER SECTION 8.2) (COLLECTIVELY, THE “COLLATERAL
CERTIFICATIONS”) TO WHICH THE LENDER IS ENTITLED UNDER THIS AGREEMENT NOT BE
RECEIVED BY THE ADMINISTRATIVE AGENT WITHIN FIFTEEN (15) DAYS OF THE END OF ANY
MONTH, OR WITHIN FIFTEEN (15) DAYS OF THE DATE THAT ANY OTHER COLLATERAL
CERTIFICATION IS TO BE PROVIDED HEREUNDER, ANY AND ALL REVOLVING CREDIT LOANS
BASED UPON SUCH COLLATERAL UNDER THIS AGREEMENT SHALL THEN BE MADE ONLY IN THE
ADMINISTRATIVE AGENT’S SOLE DISCRETION EXERCISED IN GOOD FAITH, AND SAID
REVOLVING CREDIT LOANS WILL ONLY BE REINSTATED IN ACCORDANCE WITH THIS AGREEMENT
IN THE EVENT THE NECESSARY CERTIFICATION(S) IS (ARE) PROVIDED TO THE
ADMINISTRATIVE AGENT BY NO LATER THAN THE THIRTIETH (30TH) DAY FOLLOWING THE
DATE(S) SUCH CERTIFICATION(S) WAS (WERE) TO HAVE BEEN FURNISHED PURSUANT TO THIS
AGREEMENT. HOWEVER, SHOULD SUCH FAILURE CONTINUE FOLLOWING SAID THIRTIETH (30TH)
DAY, ANY AND ALL REVOLVING CREDIT LOANS BASED UPON ELIGIBLE INVENTORY SHALL THEN
NO LONGER BE INCLUDED UNDER THIS AGREEMENT WITHIN THE BORROWING BASE AND THE
MAXIMUM AMOUNT OF REVOLVING CREDIT LOANS SHALL BE REDUCED ACCORDINGLY.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

46


--------------------------------------------------------------------------------





CERTIFICATES; OTHER INFORMATION.

Furnish to the Administrative Agent:


WITHIN FIFTEEN (15) DAYS OF THE LAST BUSINESS DAY OF EACH FISCAL MONTH: (I) A
BORROWING BASE CERTIFICATE FOR EACH BORROWER, (II) AN AGING OF ACCOUNTS PAYABLE
AND ACCOUNTS RECEIVABLE AS OF THE LAST DAY OF THE PRIOR MONTH AND IN SUCH FORM
AND DETAIL AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST THAT IS CONSISTENT
WITH THE BORROWER’S ACCOUNTING PRACTICES AS IN EFFECT AS OF THE CLOSING DATE,
PROVIDED THAT SUCH ACCOUNTING PRACTICES REMAIN IN CONFORMANCE WITH GAAP,
TOGETHER WITH A REPORT RECONCILING ACCOUNTS TO SUCH BORROWERS’ GENERAL LEDGER,
THE LAST BORROWING BASE CERTIFICATE AND FINANCIAL STATEMENTS OF THE APPLICABLE
MONTH; AND (III) AN UPDATED LISTING OF ALL INVENTORY OF EACH BORROWER, INCLUDING
DETAILS OF ALL INVENTORY NOT IN BORROWER’S POSSESSION, TOGETHER WITH REPORT
RECONCILING INVENTORY TO SUCH BORROWER’S GENERAL LEDGER ON AN AGGREGATED BASIS
(VERSUS A LOCATION BY LOCATION BASIS), THE LAST BORROWING BASE CERTIFICATE AND
FINANCIAL STATEMENTS OF THE APPLICABLE MONTH.


PROMPTLY AFTER THE END OF EACH CALENDAR QUARTER AND TOGETHER WITH THE UNAUDITED
BALANCE SHEETS REQUIRED TO BE DELIVERED UNDER SECTION 8.1(B), A CERTIFICATE OF A
RESPONSIBLE OFFICER CERTIFYING THAT, (I) SUCH UNAUDITED BALANCE SHEETS ARE
ACCURATE AND COMPLETE, (II) AS AT THE END OF SUCH CALENDAR QUARTER, IF
APPLICABLE, IT WAS IN COMPLIANCE WITH ALL OF THE COVENANTS SET FORTH IN SECTION
9.1 HEREOF, AND (III) NO EVENT OF DEFAULT HAS OCCURRED UNDER THE SENIOR NOTES
INDENTURE AND (IV) THAT NO OTHER DEFAULT OR EVENT OF DEFAULT HAS OCCURRED, WHICH
CERTIFICATE SHALL BE IN THE FORM OF EXHIBIT S HERETO, AND SHALL BE ACCOMPANIED
BY A SCHEDULE WHICH SETS FORTH IN REASONABLE DETAIL (AS DETERMINED IN GOOD FAITH
BY THE ADMINISTRATIVE AGENT) THE FOLLOWING INFORMATION: (A) FIXED CHARGE
COVERAGE RATIO CALCULATIONS, (B) ALL PERMITTED ACQUISITIONS, (C) ALL CAPITAL
STOCK REPURCHASES, (D) ALL INVESTMENTS PERMITTED UNDER THIS AGREEMENT, AND  (E)
ALL DEBT REDEMPTIONS.


NO MORE THAN NINETY (90) DAYS AFTER THE BEGINNING OF EACH OF SMI AND ITS
CONSOLIDATED SUBSIDIARIES’ FISCAL YEARS BEGINNING WITH ITS NEXT FISCAL YEAR, A
QUARTER BY QUARTER PROJECTED OPERATING BUDGET AND CASH FLOW OF SMI AND ITS
CONSOLIDATED SUBSIDIARIES FOR SUCH FISCAL YEAR (INCLUDING AN INCOME STATEMENT
FOR EACH MONTH AND A BALANCE SHEET AS AT THE END OF THE LAST MONTH IN EACH
FISCAL QUARTER), TOGETHER WITH A SCHEDULE WHICH SETS FORTH EACH OF SMI AND ITS
CONSOLIDATED SUBSIDIARIES PROJECTED FIXED CHARGE COVERAGE RATIO CALCULATIONS FOR
EACH QUARTER, SUCH PROJECTIONS TO BE ACCOMPANIED BY A CERTIFICATE SIGNED BY A
RESPONSIBLE OFFICER TO THE EFFECT THAT SUCH PROJECTIONS HAVE BEEN PREPARED ON
THE BASIS OF SOUND FINANCIAL PLANNING PRACTICE CONSISTENT WITH PAST BUDGETS AND
FINANCIAL STATEMENTS AND THAT SUCH OFFICER HAS NO REASON TO QUESTION THE
REASONABLENESS OF ANY MATERIAL ASSUMPTIONS ON WHICH SUCH PROJECTIONS WERE
PREPARED;


IMMEDIATELY UPON LEARNING THEREOF, A REPORT OF ALL MATTERS MATERIALLY AFFECTING
THE VALUE, ENFORCEABILITY OR COLLECTABILITY OF ANY PORTION OF THE COLLATERAL IN
EXCESS OF $250,000; AFTER THE WITHDRAWAL BY THE ADMINISTRATIVE AGENT OF ITS
AUTHORITY TO DO SO, A LOAN PARTY SHALL NOT, WITHOUT THE ADMINISTRATIVE AGENT’S
PRIOR WRITTEN CONSENT, COMPROMISE OR ADJUST ANY ACCOUNTS (OR EXTEND THE TIME FOR
PAYMENT THEREOF) OR ACCEPT ANY RETURNS OF MERCHANDISE OR GRANT ANY ADDITIONAL
DISCOUNTS, ALLOWANCES OR CREDITS THEREON;


CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 8.1(A) AND (B), A CERTIFICATE OF SUCH LOAN PARTY SIGNED BY A RESPONSIBLE
OFFICER OF SUCH LOAN PARTY STATING SUCH LOAN PARTY IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL FEDERAL, STATE AND

47


--------------------------------------------------------------------------------





LOCAL LAWS RELATING TO ENVIRONMENTAL PROTECTION AND CONTROL AND OCCUPATIONAL
SAFETY AND HEALTH; TO THE EXTENT THAT SUCH LOAN PARTY IS NOT IN MATERIAL
COMPLIANCE WITH THE FOREGOING LAWS, THE CERTIFICATE SHALL SET FORTH WITH
SPECIFICITY ALL AREAS OF NON-COMPLIANCE AND THE PROPOSED ACTION IT WILL
IMPLEMENT IN ORDER TO ACHIEVE MATERIAL COMPLIANCE;


WRITTEN NOTIFICATION OF ANY LITIGATION IN EXCESS OF $250,000 AT ANY TIME PENDING
IN THE AGGREGATE, AFFECTING SUCH LOAN PARTY, WHETHER OR NOT THE CLAIM IS COVERED
BY INSURANCE, AND OF ANY SUIT OR ADMINISTRATIVE PROCEEDING, WHICH MAY ADVERSELY
AFFECT THE COLLATERAL OR SUCH LOAN PARTY’S BUSINESS, ASSETS, OPERATIONS,
CONDITION OR PROSPECTS (FINANCIAL OR OTHERWISE);


PROMPT WRITTEN NOTIFICATION OF THE OCCURRENCE OF (I) ANY DEFAULT OR EVENT OF
DEFAULT; (II) ANY EVENT, DEVELOPMENT OR CIRCUMSTANCE WHEREBY THE FINANCIAL
STATEMENTS MOST RECENTLY FURNISHED TO THE ADMINISTRATIVE AGENT FAIL IN ANY
MATERIAL RESPECT TO PRESENT FAIRLY, IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED, THE FINANCIAL CONDITION AND OPERATING RESULTS OF SUCH LOAN PARTY AS OF
THE DATE OF SUCH FINANCIAL STATEMENTS; (III) ANY ACCUMULATED RETIREMENT PLAN
FUNDING DEFICIENCY UNDER THE INTERNAL REVENUE CODE; (IV) EACH AND EVERY DEFAULT
OR EVENT OF DEFAULT BY SUCH LOAN PARTY WHICH HAS RESULTED IN ACCELERATION OF, OR
WHICH MIGHT RESULT IN THE ACCELERATION OF, THE MATURITY OF ANY INDEBTEDNESS IN
EXCESS OF $500,000 AND THE AMOUNT OF INDEBTEDNESS INVOLVED; AND (V) ANY OTHER
DEVELOPMENT IN THE BUSINESS OR AFFAIRS OF SUCH LOAN PARTY WHICH WOULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT IN EACH CASE DESCRIBING THE NATURE
THEREOF AND THE ACTION SUCH LOAN PARTY PROPOSES TO TAKE WITH RESPECT THERETO;


IMMEDIATE NOTIFICATION IF ANY OF ITS ACCOUNTS ARISE OUT OF CONTRACTS BETWEEN A
LOAN PARTY AND THE UNITED STATES, ANY STATE, OR ANY DEPARTMENT, AGENCY OR
INSTRUMENTALLY OF ANY OF THEM;


PROMPTLY UPON RECEIPT OF THE SAME FROM ANY OF THE FOLLOWING: A DEALER NOTE
PURCHASE PARTY, ITT, THE SENIOR NOTES TRUSTEE, OR ANY SENIOR NOTE HOLDER A COPY
OF ANY NOTICE OR OTHER COMMUNICATION PERTAINING TO THE OCCURRENCE OF AN EVENT OF
DEFAULT UNDER ANY AGREEMENT, INSTRUMENT OR DOCUMENT OF SUCH LOAN PARTY WITH OR
CONCERNING SUCH PERSON, OR PERTAINING TO THE OCCURRENCE OF ANY EVENT, WHICH WITH
THE GIVING OF NOTICE, THE PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE AN EVENT OF
DEFAULT UNDER ANY SUCH AGREEMENT, INSTRUMENT OR DOCUMENT;


SUCH ADDITIONAL INFORMATION AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST
(INCLUDING BUT NOT LIMITED TO, FINANCIAL PROJECTIONS, IN FORM AND CONTENT, AND
AT INTERVALS SATISFACTORY TO THE ADMINISTRATIVE AGENT) TO ENABLE THE
ADMINISTRATIVE AGENT AND EACH LENDER TO DETERMINE WHETHER THE TERMS,
REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS, PROVISIONS AND CONDITIONS OF
THIS AGREEMENT HAVE BEEN COMPLIED WITH BY THE LOAN PARTIES. WITHOUT THE
NECESSITY OF ANY REQUEST BY THE LENDER, EACH LOAN PARTY SHALL AUTOMATICALLY
PROVIDE TO EACH LENDER: (I) COPIES OF ALL ENVIRONMENTAL AUDITS AND REVIEWS, (II)
NOTICE, AT LEAST THIRTY (30) DAYS PRIOR TO SUCH LOAN PARTY’S OPENING OF ANY NEW
OFFICE OR PLACE OF BUSINESS, OR ANY PROPOSED NEW OR DIFFERENT LOCATION(S) OF
COLLATERAL (WHICH COLLATERAL SHALL ONLY BE REMOVED, EXCEPT WITH RESPECT TO
DISPOSITIONS OF COLLATERAL THAT ARE PERMITTED UNDER THE SECURITY AGREEMENT, FROM
SUCH LOCATION(S) WITH THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND
THE REQUIRED LENDERS, WHICH SHALL NOT BE UNREASONABLY WITHHELD, BUT WHICH SHALL
NOT BE CONSIDERED TO HAVE BEEN UNREASONABLY WITHHELD AS TO ANY MATTERS
PERTAINING TO CONTINUOUS PERFECTION OF ALL OF THE LIENS OF THE ADMINISTRATIVE
AGENT FOR THE RATABLE BENEFIT OF THE LENDERS), OR SUCH LOAN PARTY’S CLOSING OF
ANY EXISTING OFFICE OR PLACE OF BUSINESS, AND (III) PROMPTLY UPON SUCH LOAN
PARTY’S LEARNING

48


--------------------------------------------------------------------------------





THEREOF, NOTICE OF ANY LABOR DISPUTE TO WHICH SUCH LOAN PARTY MAY BECOME A
PARTY, ANY STRIKES OR WALKOUTS RELATING TO ANY OF ITS PLANTS OR OTHER
FACILITIES, AND THE EXPIRATION OF ANY LABOR CONTRACT TO WHICH IT IS A PARTY OR
BY WHICH IT IS BOUND;


PROMPTLY UPON BECOMING AWARE OF THE SAME, WRITTEN NOTICE OF ANY VIOLATION OF ANY
LAW, STATUTE, REGULATION OR ORDINANCE OF ANY GOVERNMENTAL ENTITY, OR OF ANY
AGENCY THEREOF, APPLICABLE TO IT WHICH MAY MATERIALLY ADVERSELY AFFECT THE
COLLATERAL OR THE BUSINESS, ASSETS, OPERATIONS OR CONDITION (FINANCIAL OR
OTHERWISE) OF ANY BORROWER OR THE LOAN PARTIES TAKEN AS A WHOLE AND WHICH
VIOLATION, IF IT WERE TO CONTINUE, INVOLVES OR COULD REASONABLY BE EXPECTED TO
INVOLVE IN EXCESS OF $250,000 IN THE AGGREGATE TO FINALLY AND FULLY SATISFY AND
RESOLVE. IN CALCULATING THE FOREGOING DOLLAR AMOUNT, THERE SHALL BE INCLUDED ANY
AND ALL AMOUNTS NECESSARY, IN THE SOLE JUDGMENT OF THE ADMINISTRATIVE AGENT,
EXERCISED IN GOOD FAITH, TO DISCHARGE THE PERTINENT VIOLATION, INCLUDING WITHOUT
LIMITATION ALL PRINCIPAL, INTEREST, PREMIUM, PENALTIES, ASSESSMENTS AND OTHER
CHARGES IMPOSED OR WHICH MIGHT BE SOUGHT OR IMPOSED AT ANY TIME IN CONNECTION
THEREWITH. NOTHING CONTAINED HEREIN, HOWEVER, IS OR SHALL BE DEEMED TO AUTHORIZE
ANY NON-PAYMENT OF TAXES WHEN DUE;


BY NO LATER THAN THE LAST BUSINESS DAY OF EACH MONTH, PROMPTLY FURNISH TO THE
ADMINISTRATIVE AGENT WITH A COPY TO EACH LENDER A REPORT LISTING THE AMOUNT OF
OUTSTANDING NOTES PURCHASED BY A DEALER NOTE PURCHASE PARTY, IF APPLICABLE,
DURING SUCH MONTH;


WRITTEN NOTIFICATION OF ANY INTENTION ON THE PART OF ANY BORROWER TO DISCHARGE
ITS PRESENT ACCOUNTANTS OR ANY WITHDRAWAL OR RESIGNATION BY SUCH INDEPENDENT
ACCOUNTANTS FROM THEIR ACTING IN SUCH CAPACITY; AND


WRITTEN NOTIFICATION OF ANY CHANGE IN BORROWER’S PRESIDENT, CHIEF EXECUTIVE
OFFICER, CHIEF FINANCIAL OFFICER (WITHOUT REGARD TO THE TITLE(S) ACTUALLY GIVEN
TO THE PERSONS DISCHARGING THE DUTIES CUSTOMARILY DISCHARGED BY OFFICERS WITH
THOSE TITLES).


PAYMENT OF INDEBTEDNESS.

Pay, discharge or otherwise satisfy at or before maturity (subject, where
applicable, to specified grace periods and, in the case of trade payables, to
normal payment practices) all of its obligations and liabilities of whatsoever
nature, except when the amount or validity thereof is currently being contested
in good faith by appropriate proceedings and it shall have provided for such
reserves: (a) prior to any Event of Default which is continuing, and provided
that the amount in controversy is $500,000 or less, as it may reasonably deem
proper or necessary; and (b) subsequent to any Event of Default which is
continuing, or in the event that the amount in controversy is $100,000 or more,
as the Administrative Agent may reasonably deem proper and necessary. The
foregoing exception shall not apply, however, with respect to any Indebtedness
to any of the following Persons: any Dealer Note Purchase Party, if applicable,
the Senior Notes Trustee, the Senior Note Holders, NYCIDA, and/or any Person who
such Borrower is obligated to cause to enter into an Intercreditor Agreement
with the Lender.


CONDUCT OF BUSINESS AND MAINTENANCE OF EXISTENCE AND ASSETS.


CONDUCT CONTINUOUSLY AND OPERATE ACTIVELY ITS BUSINESS ACCORDING TO GOOD
BUSINESS PRACTICES AND MAINTAIN ALL OF ITS PROPERTIES USEFUL OR NECESSARY IN ITS
BUSINESS IN GOOD WORKING ORDER AND CONDITION (REASONABLE WEAR AND TEAR EXCEPTED
AND EXCEPT FOR DISPOSITIONS OF COLLATERAL THAT ARE PERMITTED UNDER THE SECURITY
AGREEMENT), INCLUDING, WITHOUT LIMITATION, ALL

49


--------------------------------------------------------------------------------





LICENSES, PATENTS, COPYRIGHTS, TRADE NAMES, TRADE SECRETS AND TRADEMARKS; (B)
KEEP IN FULL FORCE AND EFFECT ITS EXISTENCE AND COMPLY IN ALL MATERIAL RESPECTS
WITH THE LAWS AND REGULATIONS GOVERNING THE CONDUCT OF ITS BUSINESS; (C) MAKE
ALL SUCH REPORTS AND PAY ALL SUCH FRANCHISE AND OTHER TAXES AND LICENSE FEES AND
DO ALL SUCH OTHER ACTS AND THINGS AS MAY BE LAWFULLY REQUIRED TO MAINTAIN ITS
RIGHTS, LICENSES, LEASES, POWERS AND FRANCHISES UNDER THE LAWS OF THE UNITED
STATES OR ANY POLITICAL SUBDIVISION THEREOF; (D) FILE ALL FEDERAL, STATE AND
LOCAL TAX RETURNS AND OTHER REPORTS SUCH LOAN PARTY IS REQUIRED BY LAW TO FILE,
MAINTAIN ADEQUATE RESERVES FOR THE PAYMENT OF ALL TAXES, ASSESSMENTS,
GOVERNMENTAL CHARGES, AND LEVIES IMPOSED UPON IT, ITS INCOME, OR ITS PROFITS, OR
UPON ANY PROPERTY BELONGING TO IT, AND PAY AND DISCHARGE ALL SUCH TAXES,
ASSESSMENTS, GOVERNMENTAL CHARGES AND LEVIES PRIOR TO THE DATE ON WHICH
PENALTIES ATTACH THERETO, EXCEPT WHERE THE SAME ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND PROVIDED THAT IN SUCH EVENT ADEQUATE
RESERVES HAVE BEEN ESTABLISHED WITH RESPECT TO EACH SUCH CLAIM BEING CONTESTED.
IF ANY TAX BY ANY GOVERNMENTAL AUTHORITY IS OR MAY BE IMPOSED ON OR AS A RESULT
OF ANY TRANSACTION BETWEEN IT AND ANY LENDER WHICH SUCH LENDER MAY BE REQUIRED
TO WITHHOLD OR PAY, OR IF ANY TAXES, ASSESSMENTS OR OTHER CHARGES REMAIN UNPAID
AFTER THE DATE FIXED FOR THEIR PAYMENT, OR IF ANY LIEN OTHER THAN A PERMITTED
ENCUMBRANCE SHALL BE CLAIMED WHICH, IN THE ADMINISTRATIVE AGENT’S REASONABLE
OPINION, MAY CREATE A VALID LIEN OR ENCUMBRANCE ON THE COLLATERAL, THE
ADMINISTRATIVE AGENT MAY WITHOUT NOTICE TO IT PAY THE TAX, ASSESSMENT, CHARGE OR
CLAIM, EXCEPTING ONLY SUCH TAXES AS ARE BEING CONTESTED BY IT IN GOOD FAITH AND
BY PROPER PROCEEDINGS, FUNDED WITH ADEQUATE RESERVES AS SET FORTH IN THIS
AGREEMENT AND THE LOAN PARTIES HEREBY JOINTLY AND SEVERALLY INDEMNIFY AND HOLD
THE ADMINISTRATIVE AGENT HARMLESS IN RESPECT OF ALL SUCH ITEMS. THE AMOUNT OF
ANY SUCH PAYMENT SHALL BE CHARGED TO THE LOAN ACCOUNT OF THE APPLICABLE BORROWER
AS A REVOLVING CREDIT LOAN AND, UNTIL IT SHALL FURNISH THE ADMINISTRATIVE AGENT
WITH AN INDEMNITY THEREFOR (OR SUPPLY THE ADMINISTRATIVE AGENT WITH EVIDENCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT DUE PROVISION FOR THE PAYMENT
THEREOF HAS BEEN MADE); (E) AT ALL TIMES MAKE PROMPT PAYMENT OF CONTRIBUTIONS
REQUIRED TO MEET THE MINIMUM FUNDING STANDARDS SET FORTH IN SECTIONS 302 AND 305
OF ERISA WITH RESPECT TO EACH PLAN; (II)  NOTIFY THE ADMINISTRATIVE AGENT AND
EACH LENDER AS SOON AS PRACTICABLE OF ANY REPORTABLE EVENT; AND (III) FURNISH TO
THE ADMINISTRATIVE AGENT AND EACH LENDER, PROMPTLY UPON THE ADMINISTRATIVE
AGENT’S REQUEST THEREFOR, SUCH ADDITIONAL INFORMATION CONCERNING ANY PLAN OR ANY
OTHER SUCH EMPLOYEE BENEFIT PLAN AS MAY BE REASONABLY REQUESTED.


PERFECTION OF SECURITY INTEREST/INTERCREDITOR AGREEMENTS.


TAKE ALL ACTION, THAT MAY BE NECESSARY OR DESIRABLE, OR THAT THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST, SO AS AT ALL TIME TO MAINTAIN THE VALIDITY,
PERFECTION, ENFORCEABILITY AND PRIORITY OF THE ADMINISTRATIVE AGENT’S SECURITY
INTEREST(S) IN THE COLLATERAL FOR THE RATABLE BENEFIT OF THE LENDERS OR TO
ENABLE THE ADMINISTRATIVE AGENT OR ANY LENDER TO PROTECT, EXERCISE OR ENFORCE
ITS RIGHTS HEREUNDER AND IN THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, (I)
IMMEDIATELY DISCHARGING LIENS OTHER THAN PERMITTED ENCUMBRANCES AND OTHER LIENS
NOT EXCEEDING IN ANY INSTANCE AND/OR IN THE AGGREGATE THE SUM OF $250,000 WHICH
ARE BEING CONTESTED BY A LOAN PARTY IN GOOD FAITH, BY APPROPRIATE PROCEEDINGS
AND FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED BY LOAN PARTY, EXCEPT ONLY
THAT SUCH LIENS, EVEN IF OTHERWISE PERMITTED AND BEING SO CONTESTED, SHALL BE
IMMEDIATELY DISCHARGED AT THE ADMINISTRATIVE AGENT’S REQUEST, AT ANY POINT IN
TIME THAT IN THE ADMINISTRATIVE AGENT’S SOLE DISCRETION, EXERCISED IN GOOD
FAITH, THE ADMINISTRATIVE AGENT DETERMINES THAT THE CONTINUED EXISTENCE THEREOF
DOES OR MIGHT INTERFERE WITH ANY OF THE ADMINISTRATIVE AGENT’S OR THE LENDERS’
RIGHTS, REMEDIES OR ENTITLEMENTS UNDER THIS AGREEMENT, OR THE ADMINISTRATIVE
AGENT’S OR ANY LENDER’S ABILITY TO REALIZE UPON ANY COLLATERAL

50


--------------------------------------------------------------------------------





IN WHICH FIRST PRIORITY LIENS HAVE BEEN GRANTED TO ADMINISTRATIVE AGENT FOR THE
RATABLE BENEFIT OF THE LENDERS UNDER THIS AGREEMENT, (II) OBTAINING LANDLORD OR
MORTGAGEE OR LIEN WAIVERS, (III) DELIVERING TO THE ADMINISTRATIVE AGENT,
ENDORSED OR ACCOMPANIED BY SUCH INSTRUMENTS OF ASSIGNMENT AS THE ADMINISTRATIVE
AGENT MAY SPECIFY, AND STAMPING OR MARKING, IN SUCH MANNER AS THE ADMINISTRATIVE
AGENT MAY SPECIFY, ANY AND ALL CHATTEL PAPER (EXCEPT FOR ANY DEALER NOTES
PURCHASED BY A DEALER NOTE PURCHASE PARTY IN AN AGGREGATE AMOUNT AT ANY TIME
OUTSTANDING NOT TO EXCEED $15,000,000), INSTRUMENTS, LETTERS OF CREDITS AND
ADVANCES THEREOF AND DOCUMENTS EVIDENCING OR FORMING A PART OF THE COLLATERAL,
(IV) ENTERING INTO WAREHOUSING, LOCKBOX AND OTHER CUSTODIAL ARRANGEMENTS
SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND (V) EXECUTING AND DELIVERING
INSTRUMENTS OF PLEDGE, MORTGAGES, NOTICES AND ASSIGNMENTS, IN EACH CASE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, RELATING TO
THE CREATION, VALIDITY, PERFECTION, MAINTENANCE OR CONTINUATION OF THE
ADMINISTRATIVE AGENT’S SECURITY INTEREST FOR THE RATABLE BENEFIT OF THE LENDERS
UNDER THE UNIFORM COMMERCIAL CODE OR OTHER APPLICABLE LAW.  WITHOUT LIMITING ANY
OF THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER, INCLUDING THOSE UNDER
THIS AGREEMENT, IF LANDLORD WAIVERS OR WAREHOUSE WAIVERS SATISFACTORY TO THE
ADMINISTRATIVE AGENT CANNOT BE OBTAINED WITHIN 120 DAYS FOLLOWING THE CLOSING
DATE, THE ADMINISTRATIVE AGENT SHALL HAVE THE ADDITIONAL RIGHT TO ESTABLISH A
RESERVE UNTIL SUCH TIME, IF ANY, AS SAID WAIVERS ARE OBTAINED, OF SIX MONTHS
RENT, IN EACH CASE, FOR EACH COLLATERAL LOCATION FOR WHICH ANY SUCH WAIVER HAS
NOT BEEN PROVIDED BY A BORROWER TO THE ADMINISTRATIVE AGENT.


WITHOUT LIMITING THE FOREGOING, ENTER INTO SUCH INTERCREDITOR AGREEMENTS AS THE
ADMINISTRATIVE AGENT MAY AT ANY TIME AND FROM TIME TO TIME REQUIRE, WITH ANY
PERSON(S) WHO HAS (HAVE) OR WHO THE ADMINISTRATIVE AGENT, IN ITS SOLE DISCRETION
EXERCISED IN GOOD FAITH, BELIEVES MAY HAVE OR MAY ASSERT ANY CLAIMS IN RELATION
TO ANY OF THE COLLATERAL, OR WHO MAY IMPEDE OR INTERFERE WITH, OR BE IN A
POSITION TO IMPEDE OR INTERFERE WITH, ANY OF THE ADMINISTRATIVE AGENT’S OR
LENDER’S RIGHTS OR REMEDIES UNDER OR IN CONNECTION WITH THIS AGREEMENT AND/OR
ANY OF THE OTHER BASIC DOCUMENTS, OR THE ADMINISTRATIVE AGENT’S OR ANY LENDER’S
ABILITY TO DEAL WITH THE COLLATERAL IN THE MANNER PERMITTED UNDER THIS
AGREEMENT.


EXECUTE ANY AND ALL OTHER INSTRUMENTS OR DOCUMENTS AND TAKE SUCH OTHER ACTION AS
MAY BE REQUIRED TO PERFECT THE ADMINISTRATIVE AGENT’S SECURITY INTEREST IN THE
COLLATERAL FOR THE RATABLE BENEFIT OF THE LENDERS.  EACH OF THE LOAN PARTIES
HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO FILE ALL FINANCING STATEMENTS AND
CONTINUATION FINANCING STATEMENTS AS ARE NECESSARY IN THE ADMINISTRATIVE AGENT’S
SOLE DISCRETION TO PERFECT AND MAINTAIN A FIRST PRIORITY SECURITY INTEREST IN
ALL OF THE COLLATERAL.


IF REQUESTED BY THE ADMINISTRATIVE AGENT, (I) CAUSE ALL DEALER NOTES ENTERED
INTO BEFORE OR AFTER THE CLOSING DATE TO BE EXECUTED BY THE MAKER THEREOF AND
(II) DELIVER EACH SUCH NOTE TO A COLLATERAL AGENT ACCEPTABLE TO THE
ADMINISTRATIVE AGENT IN ITS SOLE AND ABSOLUTE DISCRETION UNDER DOCUMENTATION IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT IN ITS SOLE AND
ABSOLUTE DISCRETION.


CAUSE (I) ALL INTERCOMPANY INDEBTEDNESS TO BE SUBORDINATE IN ALL RESPECTS TO THE
OBLIGATIONS OWING TO THE LENDERS AND THE ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT AND (II) ALL NOTES, NEGOTIABLE INSTRUMENTS OR OTHER WRITTEN
INSTRUMENTS THAT EVIDENCE INTERCOMPANY INDEBTEDNESS TO BE ENDORSED TO INDICATE
SUCH SUBORDINATION AND (III) COPIES OF ALL DOCUMENTS AND INSTRUMENTS EVIDENCING
INTERCOMPANY INDEBTEDNESS TO BE PROMPTLY DELIVERED TO THE ADMINISTRATIVE AGENT.

51


--------------------------------------------------------------------------------





ALL REASONABLE CHARGES, EXPENSES AND FEES THE ADMINISTRATIVE AGENT MAY INCUR IN
DOING ANY OF THE FOREGOING, AND ANY LOCAL TAXES RELATING THERETO, SHALL BE
CHARGED TO THE BORROWERS’ ACCOUNT AND ADDED TO THE OBLIGATIONS, OR AT THE
ADMINISTRATIVE AGENT’S OPTION, SHALL BE PAID TO THE ADMINISTRATIVE AGENT
IMMEDIATELY UPON DEMAND; PROVIDED, HOWEVER, AND NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT IF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT OR ANY LOAN DOCUMENT RESULTS IN THE IMPOSITION OR
ASSESSMENT OF ANY RECORDING, STAMP OR SIMILAR TAX OR ASSESSMENT IN CONNECTION
WITH STEINWAY HALL THAT WOULD NOT OTHERWISE HAVE BEEN IMPOSED OR ASSESSED BUT
FOR THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE LOAN PARTIES SHALL HAVE NO
OBLIGATION TO PAY SUCH RECORDING OR SIMILAR TAX AND ANY ADVERSE EFFECT ON THE
COLLATERAL SUBJECT TO THE STEINWAY HALL MORTGAGE RESULTING FROM ANY SUCH FAILURE
TO PAY THE SAME SHALL NOT CONSTITUTE A DEFAULT OR ANY EVENT OF DEFAULT
HEREUNDER. IN THE EVENT THAT WAIVERS (OTHER THAN LANDLORD WAIVERS, WHICH ARE
GOVERNED ABOVE) CANNOT BE OBTAINED BY THE CLOSING DATE, OR WITHIN A REASONABLE
PERIOD OF TIME THEREAFTER AS DETERMINED IN THE SOLE DISCRETION EXERCISED IN GOOD
FAITH OF THE ADMINISTRATIVE AGENT EXERCISED IN GOOD FAITH, THEN THE
ADMINISTRATIVE AGENT MAY HOLD SUCH ADDITIONAL RESERVES AS IT MAY DEEM NECESSARY
OR DESIRABLE IN ORDER TO SAFEGUARD THE INTEREST OF THE LENDERS IN THE COLLATERAL
LOCATED AT SUCH PREMISES.


COLLATERAL.

Safeguard and protect all Collateral for the Lenders’ general account. 
Notwithstanding anything to the contrary in this Section 8.6, the Lenders agree
that the Administrative Agent shall, at any time, on written request of the
Borrowers release the Steinway Hall Mortgage and the Steinway Hall ALR or assign
the mortgagee’s interest in the Steinway Hall Mortgage and the Steinway Hall ALR
encumbering Steinway Hall to any person identified by Borrowers, provided that,
such assignment shall be without recourse and without representation or
warranty, express or implied.


DEFENSE OF LENDERS’ INTERESTS.

Defend each and all of the Lenders’ interests in the Collateral against any and
all Persons whatsoever. At any time following an Event of Default or demand by
the Administrative Agent for payment of any Obligations in accordance with this
Agreement, the Administrative Agent shall have the right to take possession of
the indicia of the Collateral and the Collateral in whatever physical form
contained, including without limitation: labels, stationery, documents,
instruments and advertising materials. If the Administrative Agent exercises
such right to take possession of the Collateral, (i) each of the Loan Parties
shall, upon demand, assemble such indicia or such Collateral in accordance with
the Administrative Agent’s instructions and make such indicia available to the
Administrative Agent at a place reasonably convenient to the Administrative
Agent, and (ii) each of the Loan Parties shall, and the Administrative Agent
may, at its option, instruct all suppliers, carriers, forwarders, warehouses or
others receiving or holding cash, checks, Inventory, documents or instruments in
which the Administrative Agent holds a paramount security interest to deliver
the same to the Administrative Agent and/or subject to the Administrative
Agent’s order and if they shall come into a Loan Party’s possession, they, and
each of them, shall be held by such Loan Party in trust for the benefit of the
Administrative Agent, and such Loan Party will immediately deliver them to the
Administrative Agent in their original form together with any necessary
endorsement. In addition, with respect to all Collateral, the Administrative
Agent and each Lender shall be entitled to all of the rights and remedies set
forth herein, in any of the Security Documents or as provided by the Uniform
Commercial Code or other applicable law.


BOOKS AND RECORDS.


KEEP PROPER BOOKS OF RECORD AND ACCOUNT, IN WHICH FULL, TRUE AND CORRECT ENTRIES
SHALL BE MADE OF ALL DEALINGS OR TRANSACTIONS OF OR IN RELATION TO ITS BUSINESS
AND AFFAIRS; (II) SET UP

52


--------------------------------------------------------------------------------



ON ITS BOOKS ACCRUALS WITH RESPECT TO ALL TAXES, ASSESSMENTS, CHARGES, LEVIES
AND CLAIMS; AND (III) SET UP ON ITS BOOKS, FROM ITS EARNINGS, ALLOWANCES AGAINST
DOUBTFUL ACCOUNTS, ADVANCES AND INVESTMENTS AND ALL OTHER PROPER ACCRUALS
(INCLUDING WITHOUT LIMITATION BY REASON OF ENUMERATION, ACCRUALS FOR PREMIUMS,
IF ANY, DUE ON REQUIRED PAYMENTS AND ACCRUALS FOR DEPRECIATION, OBSOLESCENCE, OR
AMORTIZATION OF PROPERTIES), WHICH ALLOWANCES SHALL BE ESTABLISHED OUT OF SUCH
EARNINGS, ON A REASONABLY CURRENT BASIS AND SHALL BE SET ASIDE FROM SUCH
EARNINGS IN CONNECTION WITH ITS BUSINESS. ALL DETERMINATIONS PURSUANT TO THIS
SUBSECTION SHALL BE MADE IN ACCORDANCE WITH, OR AS REQUIRED BY, GAAP
CONSISTENTLY APPLIED IN THE OPINION OF SUCH INDEPENDENT PUBLIC ACCOUNTANT AS
SHALL THEN BE REGULARLY ENGAGED BY SUCH LOAN PARTY.


MAINTAIN AN INVENTORY REPORTING SYSTEM THAT PROVIDES ACCURATE CURRENT STOCK,
COST AND SALES RECORDS OF INVENTORY, THAT ACCURATELY AND SUFFICIENTLY ITEMIZES
AND DESCRIBES THE KINDS, TYPES AND QUANTITIES OF INVENTORY AND THE COST AND
SELLING PRICE THEREOF, THAT SHOWS ALL ADDITIONS, SALES, CLAIMS, RETURNS, AND
ALLOWANCES WITH RESPECT TO THE INVENTORY.  THE ADMINISTRATIVE AGENT HEREBY
CONFIRMS AND ACKNOWLEDGES, THAT AS OF THE DATE OF THIS AGREEMENT, THAT THE LOAN
PARTIES’ CURRENT INVENTORY REPORTING SYSTEMS SATISFY ALL OF THE REQUIREMENTS
UNDER THIS SECTION 8.8(B).


KEEP REPORTS AND RECORDS ON THE CONCERT AND ARTIST BANK PIANOS, THAT ACCURATELY
AND SUFFICIENTLY ITEMIZES AND DESCRIBES THE LOCATION, THE TYPES AND QUANTITIES
OF SUCH PIANOS, THE VALUE OF THE SAME AND IF APPLICABLE, THE SELLING PRICE
THEREOF.


FINANCIAL DISCLOSURE.

Irrevocably authorize and direct all accountants and auditors employed by any of
them at any time during the term of this Agreement to exhibit and deliver to the
Administrative Agent and each Lender copies of such Party’s financial
statements, trial balances or other accounting records of any sort in the
accountant’s or auditor’s possession, including without limitation all
management letters and consultant reports, and to disclose to the Lender any
information such accountants may have concerning their respective financial
status and business operations.  Each of the Loan Parties hereby agrees to use
its best efforts to cause their accountants and auditors to enter into written
agreements with the Administrative Agent in order to implement this provision,
which must be in form and substance acceptable to the Administrative Agent in
the Administrative Agent’s reasonable discretion; in the event of the failure of
such Loan Party’s accountants to so finalize any such agreements, such Loan
Party agrees: (i) to then take such further action, as the Lender may from time
to time reasonably request, in order to obtain such agreements, including
without limitation retaining another accounting firm, and/or (ii) that the
Administrative Agent shall be authorized to assist such Loan Party in locating
and retaining other accountants for such Loan Party, who will enter into such
agreements, to which retention such Loan Party agrees not to unreasonably
withhold its consent and which retention shall also be at the sole cost and
expense of such Loan Party (as long as reasonable) and for which the
Administrative Agent shall have no liability whatsoever. Each of the Loan
Parties also hereby authorizes, and shall cause SMI and each of its respective
Subsidiaries to authorize, all federal, state and municipal authorities to
furnish to the Administrative Agent and each Lender copies of reports or
examinations relating to any of them, whether made by such Loan Party or
otherwise.


COMPLIANCE WITH LAWS.

Comply with all acts, rules, regulations and orders of any legislative,
administrative or judicial body or official applicable to the Collateral or any
part thereof or to the operation of such Loan

53


--------------------------------------------------------------------------------




Party’s business, the non-compliance with which would have a material adverse
effect on the Collateral, or the operations, business or condition (financial or
otherwise) of such Loan Party.


INSPECTION OF PREMISES; AUDITS AND EXAMINATIONS

(a)           Upon reasonable prior notice (except that upon the occurrence and
during the continuation of an Event of Default, no such notice shall be
required) grant to the Administrative Agent and the Lenders, and their
respective representatives, access to and the right to audit, check, inspect and
make abstracts and copies from the books, records, audits, correspondence and
all other papers relating to the Collateral of each Loan Party and the operation
of their respective businesses.  Provided, however, the Administrative Agent
will not conduct such inspection, audit or examination, unless Loans and/or and
any other Obligations are outstanding and in no event more than once in any six
month period, unless an Event of Default has occurred and is continuing.  The
Administrative Agent, any Lender and any of their agents may enter upon any of
their respective premises including, without limitation, any premises where
Collateral is located, with reasonable prior notice (except that upon the
occurrence and during the continuation of an Event of Default, no such notice
shall be required), at any time during business hours (or after business hours
upon the occurrence and during the continuation of an Event of Default) and for
the purpose of inspecting, conducting on-site audits and examinations of
Borrower’s Collateral and any and all records pertaining thereto and the
operation of any of such businesses.  Notwithstanding anything to the contrary
herein, the Lenders hereby agree that the Administrative Agent may, in its
reasonable discretion waive one, but no more than one, of the two annual audits
provided under this Section 8.11 , provided that the following conditions have
been met (i) no Event of Default has occurred and is continuing; (ii) the
Borrower’s Excess Availability is at least $50,000,000 and (iii) the amount of
all Outstanding RC Extensions of Credit is less than or equal to $30,000,000.


PAYMENT OF TAXES.

If any Non-Excluded Taxes by any governmental authority is or may be imposed on
or as a result of any transaction between a Loan Party and the Administrative
Agent or any Lender where the Administrative Agent or any Lender may be required
to withhold or pay or if any Non-Excluded Taxes remain unpaid after the date
fixed for their payment, or if any claim shall be made which, in the
Administrative Agent’s opinion, would possibly create a valid Lien or claim on
the Collateral, the Administrative Agent may without notice to the Borrowers pay
such Non-Excluded Taxes, and each of the Loan Parties hereby indemnify and hold
the Administrative Agent harmless in respect thereof. The amount of any payment
by the Administrative Agent under this Section 8.12 shall be charged to any of
Borrowers’ account(s) as a Revolving Credit Loan and added to the Obligations
and, until the Borrowers shall furnish Administrative Agent with an indemnity
therefor (or supply the Administrative Agent with evidence satisfactory to the
Administrative Agent that due provision for the payment thereof has been made),
the Administrative Agent may hold without interest any balance standing to a
Borrower’s credit to the extent necessary to cover such charges and the
Administrative Agent shall retain its security interest for the ratable benefit
of the Lenders in any and all Collateral held by it.

54


--------------------------------------------------------------------------------





PAYMENT OF LEASEHOLD OBLIGATIONS.

Pay, when and as due, its rental obligations under all leases under which it is
a tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at the
Administrative Agent’s request, will provide evidence of having done so.


GOVERNMENT RECEIVABLES.

Take all steps deemed necessary or desirable, in the Administrative Agent’s
reasonable judgment, to protect the Lenders’ interest in the Collateral under
the Federal Assignment of Claims Act or other applicable state or local statutes
or ordinances and deliver to the Administrative Agent for the ratable benefit of
the Lenders appropriately endorsed, any instrument or chattel paper connected
with any Account arising out of contracts between it and the United States, any
state or locality, or any department, agency or instrumentality of any of them.


GUARANTEES/GENERAL SECURITY AGREEMENTS.

Cause each of its future Subsidiaries that is not an “Unrestricted Subsidiary”
(as defined in the Senior Notes Indenture) and that, under the terms of the
Senior Notes Indenture, is required to become a “Guarantor” thereunder, to
execute and deliver to the Administrative Agent and each Lender an instrument
pursuant to which such Subsidiary shall become a Loan Party hereunder and bound
hereby to the extent set forth in Section 22 of the Security Agreement and a
separate Guarantee and such Security Documents as shall be necessary or
advisable, in the opinion of the Administrative Agent, for such Subsidiary to
grant Liens on substantially all of its property in favor of the Administrative
Agent for the ratable benefit of the Lenders. The Administrative Agent and each
Lender shall also be entitled to such incumbency certificates, certified copies
of charter documents and resolutions and such legal opinions and other documents
and instruments as shall be consistent with those delivered pursuant to Section
7.2 hereof.


PURPOSE OF LOANS.

To the extent available under this Agreement, use the proceeds of the Loans to
repay the Term Loan, to pay transactional and legal expenses associated
herewith, for working capital and other legally permitted business purposes,
including without limitation the Refinancing of Indebtedness in the manner
contemplated by Section 9.11 hereof.


ADDITIONAL NOTES AND REFINANCING DOCUMENTS.

Upon the consummation of any of the following, promptly deliver to the
Administrative Agent copies of all documentation relating to (i) the issuance of
Additional Notes; or (ii) the Refinancing of any of the Additional Notes, Senior
Notes or Intercompany Indebtedness, as the case may be.


ENVIRONMENTAL LAWS.


COMPLY WITH AND USE COMMERCIALLY REASONABLE EFFORTS TO ENSURE COMPLIANCE BY ALL
TENANTS AND SUBTENANTS, IF ANY, WITH, ALL APPLICABLE ENVIRONMENTAL LAWS AND
OBTAIN AND COMPLY IN ALL MATERIAL RESPECTS WITH AND MAINTAIN, AND USE
COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT ALL TENANTS AND SUBTENANTS OBTAIN
AND COMPLY IN ALL MATERIAL RESPECTS WITH AND MAINTAIN, ANY AND ALL LICENSES,
APPROVALS, NOTIFICATIONS, REGISTRATIONS OR PERMITS REQUIRED BY APPLICABLE
ENVIRONMENTAL LAWS EXCEPT TO THE EXTENT THAT FAILURE TO DO SO COULD NOT BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

55


--------------------------------------------------------------------------------





CONDUCT AND COMPLETE ALL INVESTIGATIONS, STUDIES, SAMPLING AND TESTING, AND ALL
REMEDIAL, REMOVAL AND OTHER ACTIONS REQUIRED UNDER ENVIRONMENTAL LAWS AND
PROMPTLY COMPLY IN ALL MATERIAL RESPECTS WITH ALL LAWFUL ORDERS AND DIRECTIVES
OF ALL GOVERNMENTAL AUTHORITIES REGARDING ENVIRONMENTAL LAWS EXCEPT TO THE
EXTENT THAT THE SAME ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND THE PENDENCY OF SUCH PROCEEDINGS COULD NOT BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


ADDITIONAL ASSURANCES.

Take such further actions, to refrain from taking further actions and to execute
and deliver to the Administrative Agent and each Lender, upon request, such
instruments, documents and agreements, as the Administrative Agent may, at any
time and from time to time reasonably request, in order to carry out the intent,
purposes, terms or conditions of this Agreement and the other Basic Documents.


NEGATIVE COVENANTS

Each Loan Party hereby agrees that, so long as any of the Commitments remain in
effect or any amount is owing to any Lender or the Administrative Agent
hereunder or under any other Loan Document, it shall not:


FIXED CHARGE COVERAGE.

Upon the occurrence of a Trigger Event and continuing until such time that (i)
if the Trigger Event is based on Excess Availability, the Borrowers maintain
Excess Availability of at least $20,000,000 for thirty (30) consecutive days or
(ii) if the Trigger Event is based on an Event of Default, such Event of Default
is waived or cured, if applicable, permit a Fixed Charge Coverage Ratio of less
than 1.10 to 1 for each period of four consecutive fiscal quarters ending on the
last day of each fiscal quarter of SMI.


LIMITATION ON INDEBTEDNESS.

Create, incur, assume or suffer to exist any Indebtedness (exclusive of trade
debt and accrued expenses incurred in the ordinary course of business), except:


INDEBTEDNESS OF THE BORROWERS UNDER THIS AGREEMENT;


INTERCOMPANY INDEBTEDNESS AND ANY REFINANCING OF THE SAME, PROVIDED, THAT THE
SAME SHALL BE SUBORDINATED TO THE OBLIGATIONS AND BE EVIDENCED BY A WRITTEN
INSTRUMENT WHICH HAS BEEN MARKED WITH A LEGEND REFLECTING SUCH SUBORDINATION AND
PLEDGE, A COPY OF WHICH HAS BEEN DELIVERED TO THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE LENDERS;


INDEBTEDNESS OF THE BORROWERS AND ANY OF THEIR SUBSIDIARIES INCURRED TO IN
CONNECTION WITH CAPITAL EXPENDITURES;


INDEBTEDNESS OR OTHER OBLIGATIONS TO A DEALER NOTE PURCHASE PARTY PURSUANT TO
THE DEALER NOTE PURCHASE AGREEMENT NOT TO EXCEED $15,000,000 IN THE AGGREGATE;


INDEBTEDNESS OF ANY LOAN PARTY TO ANY DIRECT OR INDIRECT SUBSIDIARY OF SMI IN
EXISTENCE ON THE DATE HEREOF AS IDENTIFIED ON SCHEDULE 9.2 HERETO AND SUBJECT TO
ADMINISTRATIVE AGENT’S PRIOR CONSENT, ANY REFINANCING OF THE SAME;

56


--------------------------------------------------------------------------------





THE SENIOR NOTES AND ANY GUARANTEES OF THE SENIOR NOTES AND ANY REFINANCINGS OF
THE SAME WITH SENIOR NOTES OR SUBORDINATED NOTES THAT ARE OBLIGATIONS OF SMI
PROVIDED THAT SUCH NOTES ARE ON SUCH CUSTOMARY TERMS AND CONDITIONS AS ARE THEN
AVAILABLE IN THE MARKET FOR ISSUERS OF SIMILAR CREDIT PROFILE;


THE ADDITIONAL NOTES AND ANY GUARANTEES OF THE ADDITIONAL NOTES AND ANY
REFINANCINGS OF THE SAME WITH UNSECURED NOTES OR SUBORDINATED SECURED NOTES (AND
IF SUCH NOTES ARE SUBORDINATED SECURED NOTES, SUBJECT TO AN INTERCREDITOR
AGREEMENT, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT) THAT ARE OBLIGATIONS OF THE LOAN PARTIES PROVIDED THAT SUCH NOTES ARE ON
SUCH CUSTOMARY TERMS AND CONDITIONS AS ARE THEN AVAILABLE IN THE MARKET FOR
ISSUERS OF SIMILAR CREDIT PROFILE;


ANY OTHER INDEBTEDNESS OF ANY LOAN PARTY WHICH IS ABSOLUTELY AND UNCONDITIONALLY
SUBORDINATED IN PAYMENT TO THE LOANS TO THE LENDERS; PROVIDED THAT THE TERMS AND
CONDITIONS THEREOF ARE ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND EACH LENDER IN
ITS SOLE DISCRETION EXERCISED IN GOOD FAITH; AND


PENSION LIABILITIES OF THE LOAN PARTIES THAT DO NOT RESULT IN THE
REPRESENTATIONS AND WARRANTIES IN SECTION 6.11 BEING INCORRECT IN ANY MATERIAL
RESPECT.

For the avoidance of doubt, notwithstanding anything to the contrary set forth
in this Agreement or any Loan Document, the Loan Parties may issue, guarantee,
or Refinance the Senior Notes, any Additional Notes and any Intercompany
Indebtedness without the consent of the Administrative Agent or any of the
Lenders, provided, that any such Refinancing complies with the applicable
requirements set forth in the definition of “Senior Notes,” “Additional Notes,”
or “Intercompany Indebtedness,” as the case may be.


LIMITATION ON LIENS.


CREATE OR SUFFER TO EXIST ANY LIENS OR CLAIMS UPON OR AGAINST ANY OF ITS
PROPERTY OR ASSETS NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT PERMITTED
ENCUMBRANCES. WITHOUT LIMITING THE FOREGOING, NO ADDITIONAL LIENS ON ANY OF SUCH
PROPERTY AND/OR ASSETS OF IT, SMI OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, SHALL
BE OFFERED OR GRANTED TO ANY OF THE FOLLOWING PERSONS: THE SENIOR NOTES TRUSTEE,
THE SENIOR NOTE HOLDERS AND/OR ANY PERSONS WHO UNDER THIS AGREEMENT THE LENDERS
ARE ENTITLED TO HAVE SUCH BORROWER CAUSE TO ENTER INTO AN INTERCREDITOR
AGREEMENT WITH THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS, UNLESS
AND UNTIL THE LENDERS ARE OFFERED AND GRANTED A FIRST AND PARAMOUNT LIEN IN THE
IDENTICAL PROPERTY AND/OR ASSETS INTENDED TO BE OFFERED OR GRANTED TO SUCH OTHER
PERSONS, AS ADDITIONAL COLLATERAL FOR ALL OF THE LOANS AND AN INTERCREDITOR
AGREEMENT WITH ANY SUCH PERSON(S) IS IN PLACE, IN FORM AND SUBSTANCE ACCEPTABLE
TO THE ADMINISTRATIVE AGENT, IN ITS SOLE DISCRETION, EXERCISED IN GOOD FAITH.


ENTER INTO ANY TRANSACTION WHICH MATERIALLY AND ADVERSELY AFFECTS THE COLLATERAL
OR ITS ABILITY TO REPAY THE LOANS.


LIMITATION ON GUARANTEE OBLIGATIONS.


BE OR BECOME LIABLE IN RESPECT OF ANY GUARANTEE OBLIGATION EXCEPT (I) GUARANTEE
OBLIGATIONS IN CONNECTION WITH THE SENIOR NOTES, (II) GUARANTEE OBLIGATIONS IN
CONNECTION WITH THE ADDITIONAL NOTES, (III) ITT GUARANTEES FROM TIME TO TIME
OUTSTANDING HAVING A MAXIMUM LIABILITY AT ANY ONE TIME OUTSTANDING NOT TO EXCEED
$2,000,000 AND (IV) OTHER GUARANTEE OBLIGATIONS (A) THAT COULD OTHERWISE HAVE
BEEN INCURRED IN THE ORDINARY COURSE OF BUSINESS BUT

57


--------------------------------------------------------------------------------





FOR THE PROVISIONS OF THIS SECTION 9.4(A), AND (B) FOR WHICH WRITTEN CONSENT
FROM THE ADMINISTRATIVE AGENT HAS BEEN OBTAINED, WHICH CONSENT WILL NOT BE
UNREASONABLY WITHHELD.


WITHOUT LIMITING THE FOREGOING, NO ADDITIONAL GUARANTEES FROM IT, SMI, OR ANY OF
THEIR RESPECTIVE PRESENT OR FUTURE SUBSIDIARIES, SHALL BE OFFERED OR GRANTED TO
ANY OF THE FOLLOWING: ANY DEALER NOTE PURCHASE PARTY, THE SENIOR NOTES TRUSTEE,
THE SENIOR NOTES HOLDERS AND/OR ANY PERSON WHO UNDER THIS AGREEMENT THE LENDERS
ARE ENTITLED TO HAVE SUCH LOAN PARTY CAUSE TO ENTER INTO AN INTERCREDITOR
AGREEMENT WITH THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE LENDERS,
UNLESS AND UNTIL THE LENDERS ARE ADDITIONALLY OFFERED A GUARANTY FROM THE SAME
PARTY AND THE GUARANTY IS EXECUTED AND DELIVERED IN FAVOR OF THE ADMINISTRATIVE
AGENT FOR THE BENEFIT OF THE LENDERS FROM SUCH PARTY(IES), FOR ALL OF THE
OBLIGATIONS, WHICH GUARANTY MUST BE IN FORM AND SUBSTANCE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, IN ITS SOLE DISCRETION, EXERCISED IN GOOD FAITH.  IN NO
EVENT SHALL A LOAN PARTY BECOME LIABLE FOR A GUARANTEE OBLIGATION IN RESPECT OF
A NON-GUARANTOR SUBSIDIARY.


LIMITATION ON FUNDAMENTAL CHANGES.

Except in connection with a Permitted Acquisition, in respect of clauses (a)
through (c) and clause (e) below,


ENTER INTO ANY MERGER, CONSOLIDATION OR OTHER REORGANIZATION WITH OR INTO ANY
OTHER PERSON, (B) ACQUIRE ALL OR A SUBSTANTIAL PORTION OF THE ASSETS OR STOCK OF
ANY PERSON, (C) PERMIT ANY OTHER PERSON TO CONSOLIDATE WITH OR MERGE WITH IT,
(D) CHANGE ITS JURISDICTION OF INCORPORATION, OR (E) OTHERWISE ENGAGE IN ANY
OTHER MATERIAL CHANGES IN OR TO ITS CORPORATE STRUCTURE OR IDENTITY.


LIMITATION ON LEASES.

Enter as lessee into any lease arrangement for real or personal property (unless
capitalized) if after giving effect thereto, aggregate annual rental payments
for all leased property would exceed $6,000,000 plus any and all amounts due in
connection with land and building lease obligations in connection with Steinway
Hall, in any one fiscal year, but no lease payments may be made by a Loan Party
to a Loan Party or to a Non-Guarantor Subsidiary.


LIMITATION ON DIVIDENDS.

Declare, pay or make any dividend or distribution on any shares of its Capital
Stock (other than dividends or distributions payable in its Capital Stock, or
split-ups or reclassifications of its Capital Stock or dividends paid by a Loan
Party to a Loan Party), provided however, that the preceding limitations shall
not apply at any time to any transaction permitted by Section 9.9(c) hereof.


[RESERVED].


LIMITATION ON INVESTMENTS; ACQUISITIONS.

Make any acquisition of any Proposed Acquisition Target or Investments, except,
provided however, that if no Event of Default shall have occurred and be
continuing it may:


MAKE PERMITTED ACQUISITIONS.


MAKE INVESTMENTS (X) IN CONNECTION WITH PERMITTED ACQUISITIONS OF THE TYPE
DEFINED IN SECTION (B) OF THE DEFINITION OF PERMITTED ACQUISITIONS, AND (Y) IN
AGGREGATE AMOUNT NOT TO EXCEED (A) $50,000,000 LESS (B) THE AMOUNT OF ALL
PERMITTED ACQUISITIONS (OF THE TYPE

58


--------------------------------------------------------------------------------





DEFINED IN SUBSECTION (A) OF THE DEFINITION OF PERMITTED ACQUISITIONS) MADE
PURSUANT TO SECTION 9.9(A) HEREOF, PROVIDED, THAT WITH RESPECT TO SUB-PARAGRAPH
(Y) ABOVE,  THAT NO SINGLE INVESTMENT SHALL EXCEED $15,000,000; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL A LOAN PARTY MAKE ANY INVESTMENT IN ANY
NON-GUARANTOR SUBSIDIARY WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT EXCEPT
FOR (I) INVESTMENTS PERMITTED UNDER SECTION 9.10 OR (II) INVESTMENTS IN THE FORM
OF TERM LOANS OR CAPITAL CONTRIBUTIONS IN AN AGGREGATE AMOUNT NOT TO EXCEED (X)
THE ALLOWED INVESTMENT AMOUNT (DEFINED BELOW) LESS (Y) THE AMOUNT OF INVESTMENTS
MADE PURSUANT TO SECTION 9.9(C).


REDEEM, REPURCHASE, RETIRE OR OTHERWISE ACQUIRE OR DISTRIBUTE DIVIDENDS IN
RESPECT OF THE STOCK OF ANY LOAN PARTY IN AN AGGREGATE AMOUNT NOT TO EXCEED (A)
$25,000,000 PLUS (B) FIFTY PERCENT (50%) OF THE CUMULATIVE CONSOLIDATED SMI NET
INCOME EARNED AFTER JANUARY 1, 2006 THROUGH THE TERMINATION DATE (THE “ALLOWED
INVESTMENT AMOUNT”); PROVIDED THAT, IMMEDIATELY AFTER GIVING EFFECT TO ANY SUCH
TRANSACTION, EXCESS AVAILABILITY SHALL NOT BE LESS THAN $25,000,000.


MAKE INVESTMENTS IN (I) BANK CERTIFICATES OF DEPOSIT AND SAVINGS ACCOUNTS, (II)
OBLIGATIONS OF THE UNITED STATES, (III) PRIME COMMERCIAL PAPER MATURING WITHIN
NINETY (90) DAYS OF THE ACQUISITION BY ANY LOAN PARTY AND (IV) DEPOSITS MADE IN
CONNECTION WITH PERMITTED ENCUMBRANCES.


LOANS.

Make or suffer to exist advances, loans or extensions of credit or capital
contributions (“Loans”) to any Non-Guarantor Subsidiary at any time (except for
Loans existing on the date hereof and disclosed on Schedule 9.10 or allowed
pursuant to Section 9.9(b)), or to any other Person which exceed $1,000,000 in
the aggregate at any one time, other than (a) Intercompany Indebtedness, (b)
Loans consisting of Indebtedness of employees evidenced by promissory notes
incurred in connection with the acquisition of Capital Stock of SMI (c) non-cash
allocations of fees and expenses to Non-Guarantor Subsidiaries of Steinway in
the ordinary course of business, (d) the Dealer Notes, and (e) Steinway Dealer
Loans, provided, that, immediately after giving effect to any such Loan, Excess
Availability shall not be less than $25,000,000.


LIMITATION ON OPTIONAL PAYMENTS AND MODIFICATIONS OF DEBT INSTRUMENTS.


AT ANY TIME, WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT OR
THE REQUIRED LENDERS, DIRECTLY, OR INDIRECTLY: (A) PAY, PREPAY, OR REDEEM (OR
PROVIDE ANY ESCROW FOR THE REDEMPTION OF) ANY INDEBTEDNESS (OTHER THAN TO THE
LENDERS) OR OTHERWISE, DIRECTLY OR INDIRECTLY, TAKE ANY STEP OR ACTION WHICH
CAUSES, RESULTS IN OR OTHERWISE RESULTS IN OR MAY RESULT IN THE PAYMENT,
PREPAYMENT, RETIREMENT, REDEMPTION OR OTHER ACQUISITION OF ANY SUCH INDEBTEDNESS
PRIOR TO THE END OF THE TERM OF THIS AGREEMENT INCLUDING, WITHOUT LIMITATION,
ANY SINKING FUND OR ANY EQUIVALENT FUNDING ARRANGEMENT, WHETHER OF PRINCIPAL,
PREMIUM, INTEREST OR OTHERWISE; OR (B) GRANT ANY RIGHT TO ANY PARTY TO WHOM ANY
SUCH INDEBTEDNESS IS OWING, THROUGH THE END OF THE TERM OF THIS AGREEMENT, WHICH
WOULD BEFORE OR AFTER ANY DEFAULT OR EVENT OF DEFAULT, ENTITLE ANY SUCH PERSON
TO CALL FOR OR RECEIVE, A PAYMENT THEREON, OR A PREPAYMENT OR AN ACCELERATION
THEREOF, OTHER THAN IN ACCORDANCE WITH SUCH AMORTIZATION SCHEDULES PREVIOUSLY
DELIVERED BY CONN-SELMER TO THE ADMINISTRATIVE AGENT. THE ABOVE LIMITATIONS
SHALL NOT, HOWEVER, PRECLUDE (I) A LOAN PARTY, TO THE EXTENT MADE IN THE
ORDINARY COURSE OF SUCH LOAN PARTY’S BUSINESS AND PRIOR TO THE OCCURRENCE OF A
DEFAULT OR AN EVENT OF DEFAULT WHICH IS CONTINUING, FROM MAKING NORMAL INTEREST
AND AMORTIZATION PAYMENTS ON ANY OF SUCH INDEBTEDNESS WHEN DUE, BUT ONLY TO THE
LIMITED EXTENT SET FORTH IN THE AMORTIZATION SCHEDULES HERETOFORE EXECUTED AND
DELIVERED BY CONN-SELMER TO THE ADMINISTRATIVE AGENT, (II) THE REPURCHASE OR
REDEMPTION BY SMI OF NOT MORE THAN $15,000,000

59


--------------------------------------------------------------------------------





AGGREGATE PRINCIPAL AMOUNT OF SENIOR NOTES IN ANY CALENDAR YEAR, PROVIDED THAT
(A) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
RESULT THEREFROM AND (B) IMMEDIATELY AFTER GIVING EFFECT TO ANY SUCH REPURCHASE
OR REDEMPTION, EXCESS AVAILABILITY SHALL NOT BE LESS THAN $25,000,000, OR (III)
THE REFINANCING OF THE SENIOR NOTES, ADDITIONAL NOTES OR INTERCOMPANY
INDEBTEDNESS IN ACCORDANCE WITH SECTION 9.2 HEREOF.  EXCEPT AS EXPRESSLY
PERMITTED ABOVE, SUBSEQUENT TO THE OCCURRENCE OF A DEFAULT OR AN EVENT OF
DEFAULT WHICH IS CONTINUING, HOWEVER, SUCH LOAN PARTY SHALL NOT PAY, PREPAY, OR
REDEEM ANY INDEBTEDNESS (OTHER THAN TO THE LENDERS) OR OTHERWISE, DIRECTLY OR
INDIRECTLY, TAKE ANY STEP OR ACTION WHICH CAUSES, RESULTS IN OR OTHERWISE
RESULTS IN OR MAY RESULT IN THE PAYMENT, PREPAYMENT, RETIREMENT, REDEMPTION OR
OTHER ACQUISITION OF ANY SUCH INDEBTEDNESS PRIOR TO THE END OF THE TERM OF THIS
AGREEMENT, WHETHER OF PRINCIPAL, PREMIUM, INTEREST OR OTHERWISE, INCLUDING
WITHOUT LIMITATION OF ANY AMOUNTS THAT OTHERWISE WOULD HAVE CONSTITUTED NORMAL
INTEREST AMORTIZATION PAYMENTS IN ACCORDANCE WITH THE AMORTIZATION SCHEDULES
HERETOFORE EXECUTED AND DELIVERED BY CONN-SELMER TO THE ADMINISTRATIVE AGENT.


SMI WILL NOT EFFECT A LEGAL OR COVENANT DEFEASANCE PURSUANT TO ARTICLE 8 OF THE
SENIOR NOTES INDENTURE WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT.


[RESERVED].


LIMITATION ON TRANSACTIONS WITH AFFILIATES.

Except as expressly permitted hereunder, directly or indirectly purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
or otherwise deal with, any Affiliate, except transactions in the ordinary
course of business, on an arms-length basis on terms no less favorable than
terms which would have been obtainable from a Person other than an Affiliate,
which have been disclosed in writing to the Administrative Agents. 
Notwithstanding the foregoing, this Section 9.13 shall not apply to any
employment or management contract between any Loan Party and Dana Messina or
Kyle Kirkland.


FISCAL YEAR AND ACCOUNTING CHANGES.

(a)           Change its fiscal year from December 31 of each year, or (b) make
any change in (i) accounting treatment and reporting practices except as
permitted by GAAP or (ii) tax reporting treatment except as permitted by law.


LIMITATION ON NEGATIVE PLEDGE CLAUSES.

Enter into with any Person any agreement, other than (a) this Agreement, (b) the
Senior Notes Documents, (c) documents related to any Additional Notes and (d)
any industrial revenue bonds, purchase money mortgages or Financing Leases
permitted by this Agreement (in which cases, any prohibition or limitation shall
only be effective against the assets financed thereby), which prohibits or
limits the ability of the Borrower or any of its Subsidiaries to create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired.


NATURE OR LOCATION(S) OF BUSINESS.

Substantially change the nature of the business in which it is presently
engaged, enter into any new business, or except as specifically permitted
herein, purchase or invest, directly or indirectly, in any assets or property
other than in the ordinary course of business, which assets or property are
useful in, necessary for and are to be used in its business as presently
conducted. It

60


--------------------------------------------------------------------------------




shall not transfer its executive offices, or open new manufacturing plants, or
transfer existing manufacturing plants, or maintain warehouses or records with
respect to Accounts or Inventory, at any locations other than those at which the
same are presently kept or maintained, as set forth on Schedule 9.16 hereto,
except with Administrative Agent’s prior written consent and after the delivery
to the Administrative Agent of financing statements, if required by the
Administrative Agent, in form satisfactory to the Administrative Agent.


PARTNERSHIP, ETC.

Enter into any partnership, joint venture or similar arrangement except pursuant
to terms that could not be reasonably expected to have a Material Adverse
Effect.


[RESERVED].


PLEDGE OF CREDIT.

Now or hereafter pledge the Lenders’ credit on any purchases or for any purpose.


AMENDMENTS TO DOCUMENTS.

At any time, without the prior written consent of the Administrative Agent,
amend, modify or change the terms of, or in any material respect waive or
relinquish any rights to or causes of action under or arising out of, any Senior
Notes Document or other Basic Document, except in accordance with the
Refinancing of the Senior Notes in accordance with Section 9.2(f) or otherwise
in accordance with the definition of Senior Notes.


LIMITATIONS APPLICABLE TO SMI.

Make any material change in the nature or conduct of the business as of the
Closing Date of SMI and its Subsidiaries taken as a whole.


GOVERNING DOCUMENTS.

Amend its certificate of incorporation (except to increase the number of
authorized shares of common stock), partnership agreement or other Governing
Documents, without the prior written consent of the Required Lenders, which
shall’ not be unreasonably withheld or delayed.


LIMITATION ON SECURITIES ISSUANCES BY SUBSIDIARIES.

(A) Permit any Subsidiary to issue any shares of Capital Stock that are not
“certificated securities” (as defined in § 8-102 of the Uniform Commercial Code
as in effect in the State of New York on the date hereof) and are not pledged to
the Administrative Agent pursuant to a Pledge Agreement or (B) issue or permit
any Subsidiary to issue any shares of preferred stock.


DISPOSITION OF COLLATERAL.

Make any disposition of Collateral, nor cause any other Loan Party to make any
disposition thereof, whether by sale, lease or otherwise except only: (a) for
the sale of Inventory in the ordinary course of business; and (b) that without
the Administrative Agent’s prior written consent, the Loan Parties may make
disposition of other assets, not exceeding, however, up to $1,000,000 in the
aggregate in any fiscal year (and (a) and (b) are herein referred to
individually and collectively as “Permitted Collateral Dispositions”). All Net
Proceeds arising as a result of dispositions of Collateral made in accordance
with this Section 9.24 must be applied in accordance with Section 12.4 hereof.

Notwithstanding anything to the contrary in this Section 9.24, the Borrowers may
(i) sell Steinway Hall without the prior written consent of the Administrative
Agent and (ii) retain and

61


--------------------------------------------------------------------------------




use all proceeds received by Borrowers in connection with such sale in its
business operations or as otherwise permitted by this Agreement.


EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:


BORROWERS SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN WHEN DUE AND IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT; OR BORROWERS SHALL FAIL TO PAY ANY INTEREST ON
ANY LOAN, OR ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS OR THE FEE LETTER, OR FAILURE BY A GUARANTOR TO PERFORM ITS
OBLIGATIONS UNDER THE GUARANTEE; OR


ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY A LOAN PARTY HEREIN OR IN
ANY OF THE OTHER BASIC DOCUMENTS OR WHICH IS CONTAINED IN ANY CERTIFICATE,
DOCUMENT OR FINANCIAL OR OTHER STATEMENT FURNISHED BY IT AT ANY TIME UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY SUCH OTHER BASIC DOCUMENTS SHALL PROVE TO
HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE
OR DEEMED MADE OR FURNISHED; OR


FAILURE BY A LOAN PARTY TO (I) FURNISH FINANCIAL INFORMATION WHEN DUE AND AT
REASONABLE TIMES DURING BUSINESS HOURS WHEN REQUESTED BY THE ADMINISTRATIVE
AGENT UPON PRIOR NOTICE PURSUANT TO THE TERMS OF THIS AGREEMENT, OR (II) PERMIT
THE INSPECTION OF ITS BOOKS OR RECORDS; OR


ISSUANCE OF A NOTICE OF LIEN, CLAIM, LEVY ASSESSMENT, INJUNCTION OR ATTACHMENT
AGAINST A MATERIAL PORTION OF THE PROPERTY OF ANY BORROWER OR THE LOAN PARTIES
TAKEN AS A WHOLE, WHICH HAS NOT BEEN FULLY BONDED OR REMOVED WITHIN FORTY-FIVE
(45) DAYS AFTER THE SAME HAS OCCURRED, PROVIDED THAT THE APPLICABLE LOAN PARTY
HAS INDICATED TO THE ADMINISTRATIVE AGENT THAT THE SAME IS TO BE FULLY BONDED OR
REMOVED AND SUCH LOAN PARTY IS DILIGENTLY PROCEEDING DURING SAID FORTY-FIVE (45)
DAY PERIOD TO FULLY BOND OR REMOVE THE SAME; OR


FAILURE BY ANY LOAN PARTY TO COMPLY WITH ANY AGREEMENT CONTAINED IN SECTION 9 OF
THIS AGREEMENT; OR


FAILURE OR NEGLECT OF A LOAN PARTY, TO PERFORM, KEEP OR OBSERVE ANY TERM,
PROVISION, CONDITION, COVENANT HEREIN CONTAINED, OR CONTAINED IN ANY OTHER
AGREEMENT OR ARRANGEMENT NOW OR HEREAFTER ENTERED INTO BETWEEN ANY OF THEM AND
THE ADMINISTRATIVE AGENT AND THE LENDERS, WHICH FAILURE CONTINUES FOR THIRTY
(30) DAYS AFTER NOTICE FROM THE ADMINISTRATIVE AGENT TO THE APPLICABLE LOAN
PARTY OF SUCH BREACH; PROVIDED HOWEVER, THAT: (I) NO SUCH NOTICE FROM THE
ADMINISTRATIVE AGENT TO SUCH LOAN PARTY OR ANY OTHER SUCH PERSON SHALL BE
NECESSARY IN THE EVENT SUCH LOAN PARTY IS OTHERWISE AWARE OF SUCH FAILURE OR
NON-COMPLIANCE; (II) SUCH GRACE PERIOD SHALL NOT APPLY AND AN EVENT OF DEFAULT
SHALL EXIST PROMPTLY UPON SUCH BREACH, IF: (X) SUCH BREACH IS AN EVENT OR
CIRCUMSTANCE SET FORTH IN SUBPARAGRAPHS (G) THROUGH (P), INCLUSIVE, BELOW, (Y)
FOLLOWING RECEIPT OF SUCH NOTICE FROM THE ADMINISTRATIVE AGENT, SUCH LOAN PARTY
DOES NOT IMMEDIATELY NOTIFY THE ADMINISTRATIVE AGENT IN WRITING THAT IT INTENDS
TO REMEDY OR RECTIFY, OR ALTERNATIVELY, SUCH LOAN PARTY, IS INCAPABLE OF
REMEDYING OR RECTIFYING, SUCH FAILURE OR NON-COMPLIANCE BY THE END OF SUCH
THIRTY (30) DAY GRACE PERIOD, AND (Z) SUCH LOAN PARTY, DOES NOT DILIGENTLY
PROCEED DURING SUCH THIRTY (30) DAY GRACE PERIOD TO REMEDY OR RECTIFY SUCH
FAILURE OR NON-COMPLIANCE; OR


ANY JUDGMENT IS RENDERED OR JUDGMENT LIENS FILED AGAINST ONE OR MORE LOAN
PARTIES, FOR AN AMOUNT IN EXCESS OF $500,000 WHICH WITHIN FORTY-FIVE (45) DAYS
OF SUCH RENDERING

62


--------------------------------------------------------------------------------





OR FILING IS NOT EITHER SATISFIED, STAYED OR DISCHARGED OF RECORD (EXCLUDING ANY
SUCH JUDGMENT OR LIEN WHICH IS TO BE FULLY PAID THROUGH INSURANCE COVERAGES,
SUCH THAT THE APPLICABLE LOAN PARTY OR LOAN PARTIES, AS THE CASE MAY BE, SHALL
NOT BE OUT-OF-POCKET FOR PAYMENT OF SUCH JUDGMENT OR LIEN, EXCEPT ONLY FOR ANY
DEDUCTIBLE AMOUNT NOT TO EXCEED $100,000 IN THE AGGREGATE, PROVIDED THAT THE
INSURANCE COMPANY HAS CONFIRMED THE FOREGOING TO THE ADMINISTRATIVE AGENT, IN
WRITING AND IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT, AND THAT NO ASPECT(S) OF THE RELEVANT POLICY(IES) IS (ARE) OTHERWISE
BEING CONTESTED BY THE INSURER, SUCH THAT THE AGGREGATE TOTAL LIABILITY OF SUCH
LOAN PARTY OR LOAN PARTIES, AS THE CASE MAY BE, IN CONNECTION THEREWITH IS OR IS
NOT LIKELY TO EXCEED A TOTAL OF $500,000); OR


ANY LOAN PARTY SHALL (I) APPLY FOR OR CONSENT TO THE APPOINTMENT OF, OR THE
TAKING OF POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE OR LIQUIDATOR OF ITSELF
OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, (II) ADMIT IN WRITING ITS
INABILITY, OR BE GENERALLY UNABLE, TO PAY ITS DEBTS AS THEY BECOME DUE OR CEASE
OPERATIONS OF ITS PRESENT BUSINESS, (III) MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, (IV) COMMENCE A VOLUNTARY CASE UNDER ANY STATE OR FEDERAL
BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN EFFECT), (V) HAVE A PETITION IN
BANKRUPTCY UNDER ANY STATE OR FEDERAL BANKRUPTCY LAW FILED AGAINST IT OR BE
ADJUDICATED A BANKRUPT OR INSOLVENT, (VI) FILE A PETITION SEEKING TO TAKE
ADVANTAGE OF ANY OTHER LAW PROVIDING FOR THE RELIEF OF DEBTORS, (VII) ACQUIESCE
TO, OR FAIL TO HAVE DISMISSED, WITHIN SIXTY (60) DAYS, ANY PETITION FILED
AGAINST IT IN ANY INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS, (VIII) DISSOLVE,
TERMINATE ITS EXISTENCE, CEASE TO CONDUCT ITS BUSINESS AS NOW CONDUCTED, SUSPEND
BUSINESS, SELL ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, (IX) CALL A MEETING OF
CREDITORS, OR (X) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING; OR


SHOULD ANY PERSON WHO THE LENDERS ARE ENTITLED TO HAVE THE LOAN PARTIES CAUSE TO
ENTER INTO AN INTERCREDITOR AGREEMENT WITH THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE LENDERS, AT ANY TIME BREACH THEIR RESPECTIVE OBLIGATIONS
THEREUNDER TO THE LENDERS, CHALLENGE ANY INTERCREDITOR AGREEMENT WITH THE
ADMINISTRATIVE AGENT, TAKE ANY ACTION` WITH A VIEW TOWARDS CHALLENGING THE
VALIDITY OR EFFECTIVENESS OF ANY SUCH INTERCREDITOR AGREEMENT OR ANY TERM OR
PROVISION THEREOF, OR SEEKING TO MODIFY OR INVALIDATE ANY TERM OR PROVISION
THEREOF, OR OTHERWISE NOT BE IN FULL COMPLIANCE WITH THEIR RESPECTIVE
RESPONSIBILITIES AND/OR UNDERTAKINGS TO OR WITH THE ADMINISTRATIVE AGENT
THEREUNDER, OR


ANY OF ADMINISTRATIVE AGENT’S LIEN IN ACCOUNTS, INVENTORY AND/OR GENERAL
INTANGIBLES AND/OR IN THE COLLATERAL PLEDGED BY THE LOAN PARTIES FOR THE RATABLE
BENEFIT OF THE LENDERS, WHICH AT ALL TIMES IS TO CONSTITUTE A FIRST AND
PARAMOUNT LIEN IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF
THE LENDERS, FOR ANY REASON CEASES TO BE OR IS NOT A VALID AND PERFECTED LIEN
HAVING A FIRST PRIORITY INTEREST; OR


A DEFAULT OF THE OBLIGATIONS OF ANY LOAN PARTY UNDER ANY OTHER AGREEMENT,
INSTRUMENT OR ARRANGEMENT TO WHICH ANY OF THEM ARE A PARTY, OR BY WHICH ANY OF
THEM OR THEIR RESPECTIVE ASSETS MAY BE BOUND, WHICH MATERIALLY ADVERSELY AFFECTS
ANY OF THE RESPECTIVE CONDITIONS OR AFFAIRS (FINANCIAL OR OTHERWISE) OF ANY
BORROWER OR THE LOAN PARTIES TAKEN AS A WHOLE; WITHOUT LIMITING THE FOREGOING,
IN ANY INSTANCE WHERE THE AMOUNT IN CONTROVERSY OR THE OBLIGATIONS IN DEFAULT,
WHICH HAVE BEEN ACCELERATED, OR WHICH ARE CAPABLE OF BEING ACCELERATED, UNDER
SUCH OTHER AGREEMENT EXCEED A TOTAL OF $500,000 IN THE AGGREGATE, IT SHALL
CONCLUSIVELY BE PRESUMED THAT SUCH AN ADVERSE CONSEQUENCE RESULTS FROM ANY SUCH
DEFAULT; OR


TERMINATION (EXCEPT IN ACCORDANCE WITH THE TERMS THEREOF IN THE ABSENCE OF ANY
DEFAULT THEREUNDER) OR BREACH OF ANY OF THE BASIC DOCUMENTS, OR ANY GUARANTEE OR
SIMILAR

63


--------------------------------------------------------------------------------





AGREEMENT EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT OR THE LENDERS IN
CONNECTION WITH THE LOANS, OR IF ANY GUARANTOR ATTEMPTS TO TERMINATE, CHALLENGES
THE VALIDITY OF, OR ITS LIABILITY UNDER, ANY SUCH GUARANTY OR SIMILAR AGREEMENT;
OR


ANY CHANGE IN CONTROL; OR


ANY MATERIAL PROVISION OF THIS AGREEMENT OR OF ANY OF THE OTHER BASIC DOCUMENTS
SHALL, FOR ANY REASON, CEASE TO BE VALID AND BINDING ON ANY LOAN PARTY, OR IF
ANY OF THEM SHALL SO CLAIM IN WRITING TO THE ADMINISTRATIVE AGENT OR TO ANY
LENDER; OR


EACH AND ALL OF THE EVENTS OF DEFAULT, AS NOW OR HEREAFTER CONSTITUTED, OF ANY
LOAN PARTY UNDER ANY AGREEMENT, INSTRUMENT OR DOCUMENT WITH OR CONCERNING ANY OF
THE FOLLOWING PERSONS: THE SENIOR NOTES TRUSTEE, THE SENIOR NOTES HOLDERS,
NYCIDA, ITT OR ANY PERSON(S) WITH WHOM THE LENDERS HAVE THE RIGHT, IN ACCORDANCE
WITH THIS AGREEMENT TO REQUIRE THE LOAN PARTIES TO ENTER INTO AN INTERCREDITOR
AGREEMENT, WHICH EVENTS OF DEFAULT HAVE NOT BEEN CURED DURING ANY APPLICABLE
GRACE PERIOD, SHALL ALSO CONSTITUTE AN EVENT OF DEFAULT UNDER THIS AGREEMENT,
WHETHER OR NOT ANY SUCH PERSON(S) HAS (HAVE) DECLARED AN EVENT OF DEFAULT,
OTHERWISE TAKEN ANY ENFORCEMENT OR OTHER ACTION WITH RESPECT THERETO, OR ANY
SUCH PERSON(S) HAS (HAVE) WAIVED THE EVENT OF DEFAULT OR EXTENDED THE RELEVANT
GRACE PERIOD, EXCEPT IF ANY SUCH WAIVER EXTENDS OR CURES SUCH EVENT OF DEFAULT
THROUGH THE END OF THE TERM OF THIS AGREEMENT, THIS SHALL NOT CONSTITUTE AN
EVENT OF DEFAULT HEREUNDER; OR


ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST ANY BORROWER OR ANY OF
ITS SUBSIDIARIES INVOLVING IN THE AGGREGATE A LIABILITY (NOT PAID OR FULLY
COVERED BY INSURANCE) OF $500,000 OR MORE, AND ALL SUCH JUDGMENTS OR DECREES
SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL WITHIN
60 DAYS FROM THE ENTRY THEREOF; OR


(I) FOR ANY REASON ANY OF THE SECURITY DOCUMENTS SHALL CEASE, TO BE IN FULL
FORCE AND EFFECT, OR THE BORROWER OR ANY OTHER LOAN PARTY WHICH IS A PARTY TO
ANY OF THE SECURITY DOCUMENTS SHALL SO ASSERT OR (II) THE LIEN CREATED BY ANY OF
THE SECURITY DOCUMENTS SHALL CEASE TO BE ENFORCEABLE AND OF THE SAME EFFECT AND
PRIORITY PURPORTED TO BE CREATED THEREBY;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (h) of this Section with respect to any Loan Party, automatically the
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrowers declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrowers,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement (including, without limitation, all amounts
of L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit have presented the documents required thereunder) to be due
and payable forthwith, whereupon the same shall immediately become due and
payable.

All Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to the preceding paragraph, the
Borrowers shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. The Borrowers hereby grant to the

64


--------------------------------------------------------------------------------




Administrative Agent, for the benefit of the L/C Participants, a security
interest in such cash collateral to secure all Obligations. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations of the Borrowers
hereunder and under the Notes. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations have been
satisfied, and all other Obligations of the Borrowers under this Agreement and
under the Notes have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrowers.

The Borrowers shall execute and deliver to the Administrative Agent, for the
account of the L/C Participants, such further documents and instruments as the
Administrative Agent may request to evidence the creation and perfection of the
within security interest in such cash collateral account.

Without limiting any of the Lenders’ other rights and remedies hereunder,
including without limitation those following the occurrence of any Event of
Default, if any material adverse change occurs in the condition, affairs, or
prospects (financial or otherwise) of any Loan Party, including without
limitation any such change which in the Administrative Agent’s opinion impairs
the Collateral or the ability of any Borrower or the Loan Parties taken as a
whole to perform the obligations under the Loan Documents to the Administrative
Agent and the Lenders under or in connection with this Agreement or the other
Basic Documents, then until such material adverse change shall finally cease to
exist, the Lenders in such an event shall also have the right to cease making
any Revolving Credit Loans to the Borrowers under or in relation to this
Agreement and there shall be no obligations of the Lenders in this respect and
all of such obligations shall be considered to be of no force and effect for so
long as any such material adverse change may continue to exist.


THE ADMINISTRATIVE AGENT


APPOINTMENT.

Each Lender hereby irrevocably designates and appoints GMAC/CF as the
Administrative Agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.


DELEGATION OF DUTIES.

The Administrative Agent may execute any of its duties under this Agreement and
the other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.


EXCULPATORY PROVISIONS.

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or

65


--------------------------------------------------------------------------------




such Person under or in connection with this Agreement or any other Loan
Document (except for its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower to perform its obligations hereunder
or thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrowers.


RELIANCE BY ADMINISTRATIVE AGENT.

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any Note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrowers or any other Loan Party), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Lenders or the Required Lenders, as applicable in accordance with the terms of
this Agreement, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.


NOTICE OF DEFAULT.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.


NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any

66


--------------------------------------------------------------------------------




representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including any review of the affairs of the Borrowers or any
other Loan Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrowers and the other Loan Parties and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrowers. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder or under the
other Loan Documents, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrowers or any other Loan
Party which may come into the possession of the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates.


INDEMNIFICATION.

The Lenders agree to indemnify the Administrative Agent in its capacity as such
(to the extent not reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so), ratably according to their respective
Credit Exposure Percentages in effect on the date on which indemnification is
sought, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the Administrative
Agent’s gross negligence or willful misconduct. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder.


ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY.

The Administrative Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrowers and the
other Loan Parties as though the Administrative Agent were not the
Administrative Agent hereunder and under the other Loan Documents. With respect
to the Loans made by it, the Administrative Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not the Administrative Agent, and the terms
“Lender” and “Lenders” shall include the Administrative Agent in its individual
capacity.

67


--------------------------------------------------------------------------------





SUCCESSOR ADMINISTRATIVE AGENT.

The Administrative Agent may resign as Administrative Agent upon 10 days’ notice
to the Lenders. If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor Administrative Agent for the
Lenders, which successor Administrative Agent shall be approved by the
Borrowers, whereupon such successor Administrative Agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor Administrative Agent effective
upon such appointment and approval, and the former Administrative Agent’s
rights, powers and duties as Administrative Agent shall be terminated, without
any other or further act or deed on the part of such former Administrative Agent
or any of the parties to this Agreement or any holders of the Loans. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 11 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.


MISCELLANEOUS


AMENDMENTS AND WAIVERS.

Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 12.1.  The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Loan Parties written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) reduce the amount or
extend the scheduled date of maturity of any Loan or of any installment thereof,
or reduce the stated rate of any interest or fee payable hereunder or extend the
scheduled date of any payment thereof or increase the aggregate amount or extend
the expiration date of any Lender’s Commitments, in each case without the
consent of each Lender affected thereby, or (ii) amend, modify or waive any
provision of this Section 12.1 or any provision of this Agreement or any other
Loan Document that requires the consent of all of the Lenders or reduce the
percentage specified in the definition of Required Lenders, or consent to the
assignment or transfer by the Loan Parties of any of its rights and obligations
under this Agreement and the other Loan Documents or release all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from their obligations under the Guarantees, in each case without the
written consent of all the Lenders, or (iii) amend, modify or waive any
provision of Section 11 without the written consent of the then Administrative
Agent.  Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Loan Parties,
the Lenders, the Administrative Agent and all future holders of the Loans. In
the case of any waiver, the Loan Parties, the Lenders and the Administrative
Agent shall be restored to their former positions and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereto.

68


--------------------------------------------------------------------------------





TERM.

This Agreement shall inure to the benefit of and shall be binding upon the
respective successors and permitted assigns of each of the Loan Parties, the
Administrative Agent, and each Lender. Furthermore, this Agreement shall
continue in full force and effect until September  30, 2011 (the “Termination
Date”) unless renewed in accordance with this Section 12.2. This Agreement may
be renewed by mutual agreement of the parties hereto for an unlimited number of
one year periods after the Termination Date (each a “Renewal Period”), provided
that the parties agree in writing to such renewal (i) with respect to the first
Renewal Period, at least sixty days prior to the Termination Date and (ii) with
respect to any subsequent Renewal Period, at least sixty days prior to the
Business Day preceding the anniversary of the Termination Date. The Loan Parties
may terminate this Agreement at any time prior to the Termination Date upon
sixty days’ prior written notice to the Administrative Agent and each Lender and
upon payment in full of all obligations owing to the Administrative Agent and
the Lenders hereunder, provided, however, if Borrowers voluntarily terminate
this Agreement prior to the first anniversary of the Closing Date, Borrowers
must also pay the Early Termination Fee pursuant to Section 3.5(b).


[RESERVED].


APPLICATION OF PAYMENTS.

(a)           Until such time as a Default or Event of Default shall have
occurred and be continuing, all proceeds of Collateral, may be applied by the
Administrative Agent as follows:

FIRST TO THE PAYMENT OF ALL REASONABLE AND INVOICED COSTS AND EXPENSES OF THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE COLLECTION OF SUCH PAYMENTS OR THE
SALE OF ANY COLLATERAL OR OTHERWISE IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS, INCLUDING ALL COURT COSTS AND THE FEES AND EXPENSES OF
ITS AGENTS AND LEGAL COUNSEL, THE REPAYMENT OF ALL ADVANCES MADE BY THE LENDERS
ON BEHALF OF THE BORROWERS IN CONNECTION WITH THE PRESERVATION OF ANY COLLATERAL
OR ANY EXERCISE OF REMEDIES UNDER THE LOAN DOCUMENTS AND ANY OTHER COSTS OR
EXPENSES INCURRED IN CONNECTION WITH THE EXERCISE OF ANY RIGHT OR REMEDY
HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS;

SECOND, TO THE PAYMENT IN FULL OF ANY AND ALL AGENT’S ADVANCES.

THIRD, THE PAYMENT IN FULL OF ANY INTEREST ACCRUED AND UNPAID ON THE LOANS.

FOURTH, TO THE PAYMENT IN FULL OF ANY OUTSTANDING REVOLVING CREDIT LOANS AND, IF
REQUIRED BY SECTION 10, TO CASH COLLATERALIZE ANY LETTERS OF CREDIT;

FIFTH, TO THE PAYMENT IN FULL OF ALL OTHER OBLIGATIONS THEN DUE AND PAYABLE;

SIXTH, TO THE BORROWERS, THEIR SUCCESSORS OR ASSIGNS, OR AS A COURT OF COMPETENT
JURISDICTION MAY OTHERWISE DIRECT.


UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT OR EVENT OF DEFAULT,
THE ADMINISTRATIVE AGENT AT THE DIRECTION OF THE REQUIRED LENDERS SHALL HAVE THE
CONTINUING AND EXCLUSIVE RIGHT TO APPLY OR REVERSE AND REAPPLY ANY AND ALL
PROCEEDS OF COLLATERAL TO ANY PORTION OF THE LOANS.


TO THE EXTENT THAT A LOAN PARTY MAKES A PAYMENT OR THE ADMINISTRATIVE AGENT
RECEIVES ANY PAYMENT OR PROCEEDS OF THE COLLATERAL FOR A LOAN PARTY’S BENEFIT,
WHICH IS SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL,
SET ASIDE OR REQUIRED TO BE REPAID TO A TRUSTEE, DEBTOR IN POSSESSION, RECEIVER,
CUSTODIAN OR ANY OTHER PARTY UNDER ANY BANKRUPTCY LAW, COMMON LAW OR EQUITABLE
CAUSE, THEN, TO SUCH EXTENT, THE LOANS OR PART THEREOF INTENDED TO BE SATISFIED
SHALL BE REVIVED AND CONTINUE AS IF SUCH PAYMENT OR PROCEEDS HAD NOT BEEN
RECEIVED BY THE ADMINISTRATIVE AGENT.

69


--------------------------------------------------------------------------------





LIMITATION ON GUARANTEE.

Notwithstanding any other provision of this Agreement, the amount guaranteed by
each Guarantor in accordance with the provisions of this Agreement and under the
Guarantee shall be limited to the extent, if any, required so that its
obligations under this Agreement or the Guarantee shall not be subject to
avoidance under Section 548 of the Federal Bankruptcy Code or to being set aside
or annulled under any applicable state law relating to fraud on creditors. In
determining the limitations, if any, on the amount of a guarantor’s obligations
hereunder or under the Guarantee pursuant to the preceding sentence, any rights
of subrogation or contribution which such guarantor may have under this
Agreement, the Guarantee or applicable law shall be taken into account.


NOTICES.

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile transmission) and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made (a) in the case of delivery by hand, when delivered, (b) in the case of
delivery by mail, five business days after being deposited in the mails, postage
prepaid, (c) in the case of delivery by facsimile transmission, when sent and
receipt has been electronically confirmed or (d) in the case of overnight
courier, the next business day after timely delivery to such courier, addressed
as follows in the case of the Loan Parties and the Administrative Agent, and as
set forth in Schedule I in the case of the other parties hereto, or to such
other address as may be hereafter notified by the respective parties hereto:

The Borrowers:

Conn-Selmer, Inc..

 

c/o Steinway Musical Instruments, Inc.

 

800 South Street

 

Suite 305

 

Waltham, MA 02453

 

Attention: Dennis Hanson

 

Fax: (781) 894-9803

 

 

 

Steinway, Inc.

 

c/o Steinway Musical Instruments, Inc.

 

800 South Street

 

Suite 305

 

Waltham, MA 02453

 

Attention: Dennis Hanson

 

Fax: (781) 894-9803

 

 

 

Boston Piano Company, Inc.

 

c/o Steinway Musical Instruments, Inc.

 

800 South Street

 

Suite 305

 

Waltham, MA 02453

 

Attention: Dennis Hanson

 

Fax: (781) 894-9803

 

 

With a copy to:

Milbank, Tweed, Hadley & McCloy, LLP

 

601 South Figueroa Street, 30th Fl.

 

Los Angeles, CA 90017

 

Attention: Neil Wertlieb

 

Fax: (213) 629-5063

 

70


--------------------------------------------------------------------------------




 

The Guarantors:

As set forth on Schedule I hereto

 

 

The Administrative Agent:

GMAC Commercial Credit LLC

 

1290 Avenue of the Americas

 

New York, New York, 10104

 

Attention: David Duffy

 

Fax: (212) 884-7313

 

 

With a copy to:

Honigman Miller Schwartz and Cohn LLP

 

2290 First National Building

 

660 Woodward Avenue

 

Detroit, MI 48226-3506

 

Attention: Donald F. Baty, Jr. or

 

Marcia Bennett Boyce

 

Fax: (313) 465-7315

 

Notwithstanding the foregoing, any notice or communication to the Administrative
Agent or the Lenders under this Agreement that is sent by means other than U.S.
mail, shall also be mailed in the ordinary course to the Administrative Agent
and the Lenders by regular U.S. Mail.


NO WAIVER; CUMULATIVE REMEDIES.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. None of the
undertakings, agreements, warranties, covenants and representations of each of
the Loan Parties contained in this Agreement or the other Basic Documents and no
Event of Default by any or all of the Loan Parties under this Agreement or the
other Basic Documents shall be deemed to have been suspended or waived by the
Administrative Agent and/or the Lenders, as applicable, unless such suspension
or waiver is by an instrument in writing specifying such suspension or waiver
and is signed by a duly authorized representative of the Administrative Agent
and/or the Lenders, as applicable and directed to the Loan Parties. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law,


PAYMENT OF EXPENSES AND TAXES.


EACH BORROWER HEREBY JOINTLY AND SEVERALLY AGREES (I) TO PAY OR REIMBURSE THE
ADMINISTRATIVE AGENT FOR ALL REASONABLE COSTS, AND EXPENSES, INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS FEES PAID OR INCURRED BY THE ADMINISTRATIVE
AGENT (A) IN THE PREPARATION, ENTERING INTO, MODIFICATION, AMENDMENT,
ENFORCEMENT AND/OR CLOSING OF THIS AGREEMENT AND THE OTHER BASIC DOCUMENTS, (B)
ANY AMENDMENT OR MODIFICATION OF THIS AGREEMENT OR THE OTHER BASIC DOCUMENTS OR
ANY CONSENTS OR WAIVERS HEREUNDER, (C) ANY SALE OR ATTEMPTED SALE OF ANY
INTEREST HEREIN TO AN ASSIGNEE (EXCLUDING, HOWEVER, ANY POINTS OR OTHER FEES
PAID BY THE LENDER TO ANY SUCH ASSIGNEE WHICH SHALL BE AT THE LENDER’S SOLE COST
AND EXPENSE), (D) IN THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER BASIC
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND CONSULTATIONS
WITH COUNSEL IN CONNECTION THEREWITH (E) IN INSTITUTING, MAINTAINING,
PRESERVING, ENFORCING AND FORECLOSING ON THE ADMINISTRATIVE AGENTS’ SECURITY
INTEREST OR LIEN IN ANY OF THE COLLATERAL FOR THE RATABLE BENEFIT OF THE
LENDERS, WHETHER THROUGH JUDICIAL PROCEEDINGS OR OTHERWISE, (F) AS TO ANY
ATTEMPT TO (X) MONITOR E.G., ANY FIELD EXAMINATION OR COLLATERAL ANALYSIS),
INSPECT, OR VERIFY OR (Y) PROTECT OR COLLECT OR (Z), SELL, LIQUIDATE OR
OTHERWISE DISPOSE OF THE COLLATERAL AND (G) IN CONNECTION WITH ANY ADVICE GIVEN
TO THE

71


--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT WITH RESPECT TO ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND ALL RELATED AGREEMENTS; AND (II) TO PAY OR REIMBURSE THE LENDERS
AND THE ADMINISTRATIVE AGENT FOR ALL REASONABLE COSTS, AND EXPENSES, INCLUDING
WITHOUT LIMITATION REASONABLE ATTORNEYS FEES PAID OR INCURRED BY THE LENDERS AND
THE ADMINISTRATIVE AGENT IN CONNECTION WITH ANY ENFORCEMENT OR COLLECTION
PROCEEDINGS, WHETHER IN ANY ACTION, SUIT OR LITIGATION, ANY BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP, FORECLOSURE, WINDING UP OR LIQUIDATION PROCEEDINGS OR
OTHER SIMILAR PROCEEDING AFFECTING CREDITORS’ RIGHTS GENERALLY WORKOUT
RESTRUCTURING OR OTHER NEGOTIATIONS OR PROCEEDINGS (WHETHER OR NOT THE WORKOUT,
RESTRUCTURING OR TRANSACTION CONTEMPLATED THEREBY IS CONSUMMATED). ALL AMOUNTS
PAYABLE BY THE BORROWERS PURSUANT TO THIS SECTION 12 MAY BE CHARGED TO THE
BORROWERS’ ACCOUNTS WHEN INCURRED BY THE ADMINISTRATIVE AGENT AND/OR THE LENDERS
AS APPLICABLE AND SHALL BE PART OF THE OBLIGATIONS.


IN ANY SUCH EVENT DESCRIBED IN SECTION 12.8(A), THE REASONABLE ATTORNEYS’ FEES
ARISING FROM SUCH SERVICES AND ALL REASONABLY INCURRED EXPENSES, COSTS, CHARGES
AND OTHER FEES OF SUCH COUNSEL, OF THE ADMINISTRATIVE AGENT OR ANY LENDER OR
RELATING TO ANY OF THE EVENTS OR ACTIONS DESCRIBED IN THIS SECTION SHALL BE
PAYABLE, ON DEMAND, BY THE BORROWERS TO THE LENDERS AND SHALL BE ADDITIONAL
OBLIGATIONS HEREUNDER SECURED BY THE COLLATERAL. WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, SUCH EXPENSES, COSTS, CHARGES AND FEES MAY INCLUDE
ACCOUNTANTS’ FEES, APPRAISERS’ FEES, COSTS AND EXPENSES; COURT COSTS AND
EXPENSES; PHOTOCOPYING AND DUPLICATING EXPENSES; COURT REPORTER FEES, COSTS AND
EXPENSES; LONG DISTANCE TELEPHONE CHARGES; AIR EXPRESS CHARGES; SECRETARIAL
OVER-TIME CHARGES; AND EXPENSES FOR TRAVEL, LODGING AND FOOD PAID OR INCURRED IN
CONNECTION WITH THE PERFORMANCE OF SUCH LEGAL SERVICES.


ADDITIONALLY, IF ANY TAXES OR FEES OR COST (INCLUDING BUT NOT LIMITED TO THE
COST OF ANY SEARCHES, FILING FEES AND RECORDING FEES) SHALL BE PAYABLE ON
ACCOUNT OF THE EXECUTION OR DELIVERY OF THIS AGREEMENT, OR THE EXECUTION,
DELIVERY, ISSUANCE OR RECORDING OF ANY OF THE OTHER BASIC DOCUMENTS, OR THE
CREATION OF ANY OF THE LOAN HEREUNDER, BY REASON OF ANY EXISTING OR HEREAFTER
ENACTED FEDERAL OR STATE STATUTE, THE BORROWERS WILL PAY ALL SUCH TAXES, (EXCEPT
FOR ANY INCOME TAXES PAYABLE BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR
MEASURED BY ANY COMPENSATION RECEIVED BY THE ADMINISTRATIVE AGENT OR ANY LENDER
UNDER THIS AGREEMENT) INCLUDING, BUT NOT LIMITED TO, ANY INTEREST AND/OR PENALTY
THEREON, AND WILL INDEMNIFY AND HOLD THE ADMINISTRATIVE AGENT AND EACH LENDER
HARMLESS FROM AND AGAINST LIABILITY IN CONNECTION THEREWITH.


THE PROVISIONS OF THE PROVISO SET FORTH IN THE LAST PARAGRAPH OF SECTION 8.5
SHALL OVERRIDE ANY INCONSISTENT OR CONTRARY PROVISIONS OF THIS SECTION 12.8.

72


--------------------------------------------------------------------------------





ADDITIONAL INDEMNITY.

Each of the Loan Parties shall indemnify the Administrative Agent and each
Lender (an “Indemnified Party”) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever (including, without
limitation, fees and disbursements of counsel) which may be imposed on, incurred
by, or asserted against the Indemnified Party in any litigation, proceeding or
investigation instituted or conducted by any governmental agency or
instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement, whether or not the Indemnified Party is a party thereto, except to
the extent that any of the foregoing arises out of gross negligence or willful
misconduct by such Indemnified Party. This indemnity shall survive termination
of this Agreement.


SUCCESSORS AND ASSIGNS; PARTICIPATIONS AND ASSIGNMENTS.


THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE LOAN
PARTIES, THE LENDERS, THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS, EXCEPT THAT NONE OF THE LOAN PARTIES MAY ASSIGN OR TRANSFER ANY OF
ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT
OF EACH LENDER.


ANY LENDER MAY, IN THE ORDINARY COURSE OF ITS COMMERCIAL BANKING BUSINESS AND IN
ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME SELL (I) PRIOR TO ANY DEFAULT OR
EVENT OF DEFAULT TO ANY ELIGIBLE PERSON AND (II) UPON THE OCCURRENCE OR DURING
THE CONTINUATION OF ANY DEFAULT OR EVENT OF DEFAULT TO ANY PERSON (EACH SUCH
ELIGIBLE PERSON AND PERSON, AS APPLICABLE, A “PARTICIPANT”) PARTICIPATING
INTERESTS IN ANY LOAN OWING TO SUCH LENDER, ANY COMMITMENT OF SUCH LENDER OR ANY
OTHER INTEREST OF SUCH LENDER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS. IN
THE EVENT OF ANY SUCH SALE BY A LENDER OF A PARTICIPATING INTEREST TO A
PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT TO THE OTHER PARTIES
TO THIS AGREEMENT SHALL REMAIN UNCHANGED, SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE FOR THE PERFORMANCE THEREOF, SUCH LENDER SHALL REMAIN THE HOLDER OF
ANY SUCH LOAN FOR ALL PURPOSES UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, THE LOAN PARTIES AND THE ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND SUCH LENDER
SHALL PROVIDE NOTICE TO THE LOAN PARTIES OF SUCH SALE AS SOON AS PRACTICABLE
THEREAFTER. EACH LOAN PARTY AGREES THAT IF AMOUNTS OUTSTANDING UNDER THIS
AGREEMENT ARE DUE OR UNPAID, OR SHALL HAVE BEEN DECLARED OR SHALL HAVE BECOME
DUE AND PAYABLE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH PARTICIPANT
SHALL, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BE DEEMED TO HAVE THE
RIGHT OF SETOFF IN RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS OWING UNDER
THIS AGREEMENT TO THE SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST
WERE OWING DIRECTLY TO IT AS A LENDER UNDER THIS AGREEMENT, PROVIDED THAT, IN
PURCHASING SUCH PARTICIPATING INTEREST, SUCH PARTICIPANT SHALL BE DEEMED TO HAVE
AGREED TO SHARE WITH THE LENDERS THE PROCEEDS THEREOF AS PROVIDED IN SECTION
12.11(A) AS FULLY AS IF IT WERE A LENDER HEREUNDER.  EACH BORROWER ALSO AGREES
THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTION 5.7 WITH
RESPECT TO ITS PARTICIPATION IN THE COMMITMENTS AND THE LOANS OUTSTANDING FROM
TIME TO TIME AS IF IT WAS A LENDER; PROVIDED THAT, IN THE CASE OF SECTION 5.7,
SUCH PARTICIPANT SHALL HAVE COMPLIED WITH THE REQUIREMENTS OF SAID SECTION AND
PROVIDED, FURTHER, THAT NO PARTICIPANT SHALL BE ENTITLED TO RECEIVE ANY GREATER
AMOUNT PURSUANT TO ANY SUCH SECTION THAN THE TRANSFEROR LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE IN RESPECT OF THE AMOUNT OF THE PARTICIPATION TRANSFERRED BY
SUCH TRANSFEROR LENDER TO SUCH PARTICIPANT HAD NO SUCH TRANSFER OCCURRED.

73


--------------------------------------------------------------------------------





ANY LENDER MAY, IN THE ORDINARY COURSE OF ITS COMMERCIAL BANKING BUSINESS AND IN
ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME AND FROM TIME TO TIME ASSIGN TO ANY
LENDER OR ANY AFFILIATE THEREOF OR, WITH THE CONSENT OF (I) THE ADMINISTRATIVE
AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD) AND (II) IF NO DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING THE BORROWERS (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD), TO AN ADDITIONAL BANK OR FINANCIAL
INSTITUTION (AN “ASSIGNEE”) ALL OR ANY PART OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS PURSUANT TO AN ASSIGNMENT AND
ACCEPTANCE, SUBSTANTIALLY IN THE FORM OF EXHIBIT U, WITH APPROPRIATE COMPLETIONS
(AN “ASSIGNMENT AND ACCEPTANCE”), EXECUTED BY SUCH ASSIGNEE, SUCH ASSIGNING
LENDER (AND, IN THE CASE OF AN ASSIGNEE THAT IS NOT THEN A LENDER OR AN
AFFILIATE THEREOF, BY THE ADMINISTRATIVE AGENT) AND DELIVERED TO THE
ADMINISTRATIVE AGENT FOR ITS ACCEPTANCE AND RECORDING IN THE REGISTER. UPON SUCH
EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING, FROM AND AFTER THE EFFECTIVE DATE
DETERMINED PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, (X) THE ASSIGNEE
THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT PROVIDED IN SUCH
ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER HEREUNDER
WITH COMMITMENTS AS SET FORTH THEREIN, AND (Y) THE ASSIGNING LENDER THEREUNDER
SHALL, TO THE EXTENT PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED
FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH ASSIGNING LENDER SHALL CEASE TO BE A
PARTY HERETO).


THE ADMINISTRATIVE AGENT, ON BEHALF OF THE LOAN PARTIES, SHALL MAINTAIN AT THE
ADDRESS OF THE ADMINISTRATIVE AGENT REFERRED TO IN SECTION 12.6 A COPY OF EACH
ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER (THE “REGISTER”) FOR
THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS AND THE COMMITMENTS
OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO, EACH LENDER FROM TIME TO TIME.
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, IN THE ABSENCE OF MANIFEST
ERROR, AND THE LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY (AND,
IN THE CASE OF ANY LOAN OR OTHER OBLIGATION HEREUNDER NOT EVIDENCED BY A NOTE,
SHALL) TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS THE OWNER OF
A LOAN OR OTHER OBLIGATION HEREUNDER AS THE OWNER THEREOF FOR ALL PURPOSES OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, NOTWITHSTANDING ANY NOTICE TO THE
CONTRARY. ANY ASSIGNMENT OF ANY LOAN OR OTHER OBLIGATION HEREUNDER NOT EVIDENCED
BY A NOTE SHALL BE EFFECTIVE ONLY UPON APPROPRIATE ENTRIES WITH RESPECT THERETO
BEING MADE IN THE REGISTER. THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY
THE LOAN PARTIES OR ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.


UPON ITS RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN ASSIGNING LENDER
AND AN ASSIGNEE (AND, IN THE CASE OF AN ASSIGNEE THAT IS NOT THEN A LENDER OR AN
AFFILIATE THEREOF, BY THE BORROWERS AND THE ADMINISTRATIVE AGENT) TOGETHER WITH
PAYMENT TO THE ADMINISTRATIVE AGENT OF A REGISTRATION AND PROCESSING FEE OF
$3,500, THE ADMINISTRATIVE AGENT SHALL (I) PROMPTLY ACCEPT SUCH ASSIGNMENT AND
ACCEPTANCE AND (II) ON THE EFFECTIVE DATE DETERMINED PURSUANT THERETO RECORD THE
INFORMATION CONTAINED THEREIN IN THE REGISTER AND GIVE NOTICE OF SUCH ACCEPTANCE
AND RECORDATION TO THE LENDERS AND THE BORROWERS.


THE BORROWERS AUTHORIZE EACH LENDER TO DISCLOSE TO ANY PARTICIPANT OR ASSIGNEE
(EACH, A “TRANSFEREE”) AND ANY PROSPECTIVE TRANSFEREE, SUBJECT TO THE PROVISIONS
OF SECTION 12.19, ANY AND ALL FINANCIAL INFORMATION IN SUCH LENDER’S POSSESSION
CONCERNING THE LOAN PARTIES AND THEIR AFFILIATES WHICH HAS BEEN DELIVERED TO
SUCH LENDER BY OR ON BEHALF OF THE BORROWERS PURSUANT TO THIS AGREEMENT OR WHICH
HAS BEEN DELIVERED TO SUCH LENDER BY OR ON BEHALF OF THE

74


--------------------------------------------------------------------------------





BORROWERS IN CONNECTION WITH SUCH LENDER’S CREDIT EVALUATION OF THE BORROWERS
AND ITS AFFILIATES PRIOR TO BECOMING A PARTY TO THIS AGREEMENT.


FOR AVOIDANCE OF DOUBT, THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE THAT THE
PROVISIONS OF THIS SECTION CONCERNING ASSIGNMENTS OF LOANS AND NOTES RELATE ONLY
TO ABSOLUTE ASSIGNMENTS AND THAT SUCH PROVISIONS DO NOT PROHIBIT ASSIGNMENTS
CREATING SECURITY INTERESTS, INCLUDING, WITHOUT LIMITATION, ANY PLEDGE OR
ASSIGNMENT BY A LENDER OF ANY LOAN OR NOTE TO ANY FEDERAL RESERVE BANK IN
ACCORDANCE WITH APPLICABLE LAW.


ADJUSTMENTS; SET-OFF.


IF ANY LENDER SHALL AT ANY TIME RECEIVE ANY PAYMENT OF ALL OR PART OF ITS LOANS,
OR INTEREST THEREON, OR RECEIVE ANY COLLATERAL IN RESPECT THEREOF (WHETHER
VOLUNTARILY OR INVOLUNTARILY, BY SET-OFF, PURSUANT TO EVENTS OR PROCEEDINGS OF
THE NATURE REFERRED TO IN SECTION 10(H), OR OTHERWISE), IN A GREATER PROPORTION
THAN ANY SUCH PAYMENT TO OR COLLATERAL RECEIVED BY ANY OTHER LENDER, IF ANY, IN
RESPECT OF SUCH OTHER LENDER’S LOANS, OR INTEREST THEREON, SUCH BENEFITED LENDER
SHALL PURCHASE FOR CASH FROM THE OTHER LENDERS A PARTICIPATING INTEREST IN SUCH
PORTION OF EACH SUCH OTHER LENDER’S LOAN, OR SHALL PROVIDE SUCH OTHER LENDERS
WITH THE BENEFITS OF ANY SUCH COLLATERAL, OR THE PROCEEDS THEREOF, AS SHALL BE
NECESSARY TO CAUSE SUCH BENEFITED LENDER TO SHARE THE EXCESS PAYMENT OR BENEFITS
OF SUCH COLLATERAL OR PROCEEDS RATABLY WITH EACH OF THE LENDERS; PROVIDED,
HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT OR BENEFITS IS
THEREAFTER RECOVERED FROM SUCH BENEFITED LENDER, SUCH PURCHASE SHALL BE
RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED, TO THE EXTENT OF SUCH
RECOVERY, BUT WITHOUT INTEREST. THE BORROWERS AGREE THAT EACH LENDER SO
PURCHASING A PORTION OF ANOTHER LENDER’S LOAN MAY EXERCISE ALL RIGHTS OF PAYMENT
(INCLUDING, WITHOUT LIMITATION, RIGHTS OF SET-OFF) WITH RESPECT TO SUCH PORTION
AS FULLY AS IF SUCH LENDER WERE THE DIRECT HOLDER OF SUCH PORTION.


IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY LAW, EACH
LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWERS, ANY SUCH
NOTICE BEING EXPRESSLY WAIVED BY THE BORROWERS TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY THE BORROWERS
HEREUNDER (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) TO
SET-OFF AND APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS
(GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND
ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER
DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME
HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE
CREDIT OR THE ACCOUNT OF THE BORROWERS.  EACH LENDER AGREES PROMPTLY TO NOTIFY
THE BORROWERS AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SET-OFF AND
APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE
SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION,

75


--------------------------------------------------------------------------------





COUNTERPARTS.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile transmission of
signature pages hereto), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrowers and the
Administrative Agent.


SEVERABILITY.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


AMENDMENT AND RESTATEMENT; INTEGRATION.


ACKNOWLEDGMENT OF EXISTING LOAN INDEBTEDNESS.  THE BORROWERS ACKNOWLEDGE THAT AS
OF SEPTEMBER 29, 2006, THE BORROWERS WERE INDEBTED TO LENDERS (EXCLUSIVE OF
CONTINGENT REIMBURSEMENT OBLIGATIONS AND ACCRUED, BUT UNPAID INTEREST) IN THE
AMOUNT OF $8,103,559.07 (AFTER TAKING INTO ACCOUNT THE FUNDS HELD BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE BORROWERS) PLUS FEES AND COSTS
PROVIDED FOR IN THE EXISTING LOAN DOCUMENTS (THE “EXISTING LOAN INDEBTEDNESS”). 
THE BORROWERS FURTHER ACKNOWLEDGE THAT THE EXISTING LOAN INDEBTEDNESS IS OWING
TO LENDERS WITHOUT SETOFF, RECOUPMENT, DEFENSE, DEDUCTION, COUNTERCLAIM, CREDIT,
ALLOWANCE OR ADJUSTMENT, WHETHER IN LAW OR EQUITY, OF ANY NATURE OR KIND.


ACKNOWLEDGMENT AND RELEASE.  EACH LOAN PARTY ACKNOWLEDGES AND AGREES THAT THE
ADMINISTRATIVE AGENT AND EACH LENDER FULLY PERFORMED ALL OF THEIR OBLIGATIONS
UNDER THE EXISTING CREDIT AGREEMENT AND THE EXISTING LOAN DOCUMENTS.  EACH LOAN
PARTY ALSO ACKNOWLEDGES AND AGREES THAT THE ACTIONS TAKEN BY THE ADMINISTRATIVE
AGENT AND EACH LENDER TO DATE IN FURTHERANCE OF THE FOREGOING AGREEMENTS AND ALL
OTHER LOAN AND SECURITY DOCUMENTS ARE REASONABLE AND APPROPRIATE UNDER THE
CIRCUMSTANCES AND ARE WITHIN THEIR RIGHTS UNDER SUCH AGREEMENTS AND APPLICABLE
LAW.  NOTWITHSTANDING THE FOREGOING, IN CONSIDERATION OF THE AGREEMENTS AND
UNDERSTANDINGS HEREIN, EACH LOAN PARTY AND THEIR RESPECTIVE EMPLOYEES, AGENTS,
OFFICERS, DIRECTORS, AFFILIATES, SUBSIDIARIES, SHAREHOLDERS, ATTORNEYS,
ASSOCIATES, EXECUTORS, HEIRS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, “ASSOCIATES”), HEREBY RELEASE, DISCHARGE, FOREVER ACQUIT AND
COVENANT NOT TO SUE THE ADMINISTRATIVE AGENT AND EACH LENDER AND EACH OF THEIR
ASSOCIATES FROM ALL CLAIMS BASED ON FACTS IN EXISTENCE AS OF THE CLOSING DATE
RELATED TO THE EXISTING CREDIT AGREEMENT OR THE EXISTING LOAN DOCUMENTS, OR THE
BUSINESS RELATIONSHIP AMONG THE LOAN PARTIES, THE ADMINISTRATIVE AGENT OR ANY
LENDER, WHETHER OR NOT ANY SUCH CLAIM IS KNOWN OR UNKNOWN.


EFFECT OF RESTATEMENT.  THE PARTIES ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT
AMENDS, MODIFIES AND RESTATES THE EXISTING INDEBTEDNESS TO LENDER UNDER THE
EXISTING CREDIT AGREEMENT; PROVIDED THAT THE EXECUTION AND DELIVERY OF THIS
AGREEMENT DOES NOT CONSTITUTE (A) A NOVATION OR (B) A WAIVER OR RELEASE OF ANY
INDEBTEDNESS OR OTHER MONETARY OBLIGATIONS OWING TO LENDER UNDER THE EXISTING
CREDIT AGREEMENT.  ON THE DATE OF THIS AGREEMENT, ALL EXISTING INDEBTEDNESS
SHALL CONSTITUTE OBLIGATIONS HEREUNDER AND ALL OUTSTANDING LOANS ADVANCED UNDER
THE EXISTING CREDIT AGREEMENT WILL BE DEEMED LOANS ADVANCED UNDER THIS
AGREEMENT.  THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT (A) THE LIENS AND
SECURITY INTERESTS GRANTED UNDER THE SECURITY DOCUMENTS (AS DEFINED UNDER THE
EXISTING CREDIT AGREEMENT) ARE CONTINUING AND IN FULL

76


--------------------------------------------------------------------------------





FORCE AND EFFECT AND, UPON THE AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT
AGREEMENT AND (B) ANY SECURITY DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT
AGREEMENT) BEING AMENDED AND RESTATED PURSUANT TO THE LOAN DOCUMENTS AND SUCH
LIENS AND SECURITY INTERESTS SECURE AND CONTINUE TO SECURE THE PAYMENT OF THE
OBLIGATIONS OF THE LOAN PARTIES UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND THAT THE OUTSTANDING AMOUNT OF TERM LOAN, $14,621,246.70, IS
HEREBY REPAID IN FULL WITH THE REVOLVING CREDIT LOANS MADE BY LENDERS FOR
BORROWERS’ ACCOUNT UNDER THIS AGREEMENT.


THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE AGREEMENT OF THE
BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS WITH RESPECT TO THE SUBJECT
MATTER HEREOF, AND THERE ARE NO PROMISES, UNDERTAKINGS, REPRESENTATIONS OR
WARRANTIES BY THE ADMINISTRATIVE AGENT OR ANY LENDER RELATIVE TO SUBJECT MATTER
HEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER LOAN
DOCUMENTS.


GOVERNING LAW.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAW PRINCIPLES).


SUBMISSION TO JURISDICTION; WAIVERS.

Each Loan Party hereby irrevocably and unconditionally:


SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF;


CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;


AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED
BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE BORROWERS AT ITS ADDRESS SET
FORTH IN SECTION 12.6 OR AT SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT
SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;


AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY
OTHER JURISDICTION; AND


WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS SECTION
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES;


ACKNOWLEDGEMENTS.

Each Loan Party hereby acknowledges that:

77


--------------------------------------------------------------------------------





IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;


NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER HAS ANY FIDUCIARY RELATIONSHIP
WITH OR DUTY TO THE LOAN PARTIES ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE
BORROWERS AND THE OTHER LOAN PARTIES, ON ONE HAND, AND ADMINISTRATIVE AGENT AND
LENDERS, ON THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT
OF DEBTOR AND CREDITOR; AND


NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS OR OTHERWISE
EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE LENDERS OR
AMONG THE LOAN PARTIES AND THE LENDERS.


WAIVERS OF JURY TRIAL.

THE LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.


CONFIDENTIALITY.

Each Lender agrees to keep confidential all non-public information provided to
it by the Borrowers pursuant to this Agreement that is designated by a Loan
Party in writing as confidential; provided that nothing herein shall prevent any
Lender from disclosing any such information (i) to the Administrative Agent or
any other Lender, (ii) to any Transferee which agrees to comply with the
provisions of this Section 12.19, (iii) to its employees, directors, agents,
attorneys, accountants and other professional advisors, (iv) upon the request or
demand of any examiner or other Governmental Authority having jurisdiction over
such Lender, (v) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law, or
(vii) in connection with the exercise of any remedy hereunder.

[Signature Pages Follow]

78


--------------------------------------------------------------------------------


 

CONN-SELMER, INC., Borrower

 

 

 

By:

/s/ Dennis M. Hanson

 

 

 

 

Name:

Dennis M. Hanson

 

 

 

 

 

Title:

EVP

 

 

 

 

 

 

STEINWAY, INC., Borrower

 

 

 

By:

/s/ Dennis M. Hanson

 

 

 

 

Name:

Dennis M. Hanson

 

 

 

 

 

Title:

EVP

 

 

 

 

 

 

BOSTON PIANO COMPANY, INC.,

 

Borrower

 

 

 

By:

/s/ Dennis M. Hanson

 

 

 

 

Name:

Dennis M. Hanson

 

 

 

 

 

Title:

EVP

 

 

 

 

 

 

GMAC COMMERCIAL FINANCE LLC, as

 

Administrative Agent and Lender

 

 

 

By:

/s/ David Duffy

 

 

 

 

Name:

David Duffy

 

 

 

 

 

Title:

Director

 

 

[Third Amended and Restated Credit Agreement Signature Page]


--------------------------------------------------------------------------------




 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

By:

/s/ Christopher O’Halloran

 

 

 

 

Name:

Christopher O’Halloran

 

 

 

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------




 

THE BANK OF NEW YORK, as Lender

 

 

 

By:

/s/ Anthony Creanza

 

 

 

 

Name:

Anthony Creanza

 

 

 

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------




 

TD BANKNORTH, N.A., as Lender

 

 

 

By:

/s/ Matthew Leighton

 

 

 

 

Name:

Matthew Leighton

 

 

 

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------




 

LASALLE BUSINESS CREDIT, LLC, as

 

Lender

 

 

 

By:

/s/ Ernest J. Abati

 

 

 

 

Name:

Ernest J. Abati

 

 

 

 

 

Title:

First Vice President

 

 


--------------------------------------------------------------------------------




 

ISRAEL DISCOUNT BANK OF NEW

 

YORK, as Lender

 

 

 

By:

/s/ Ronald J. Bongiovanni

 

 

 

 

Name:

Ronald J. Bongiovanni

 

 

 

 

 

Title:

Senior Vice President I

 

 

 

 

 

 

By:

/s/ James M. Morton

 

 

 

 

Name:

James M. Morton

 

 

 

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------




 

SCHEDULE I

GUARANTORS

STEINWAY MUSICAL INSTRUMENTS,

 

INC., as Guarantor

 

 

 

By:

/s/ Dennis M. Hanson

 

 

 

 

Name:

Dennis M. Hanson

 

 

 

 

 

Title:

SR. EVP

 

 

 

 

 

 

THE STEINWAY PIANO COMPANY,

 

INC., as Guarantor

 

 

 

By:

/s/ Dennis M. Hanson

 

 

 

 

Name:

Dennis M. Hanson

 

 

 

 

 

Title:

EVP

 

 

 

 

 

 

S&B RETAIL, INC., as Guarantor

 

 

 

By:

/s/ Dennis M. Hanson

 

 

 

 

Name:

Dennis M. Hanson

 

 

 

 

 

Title:

EVP

 

 

 

 

THE O.S. KELLY COMPANY, as

 

Guarantor

 

 

 

By:

/s/ Dennis M. Hanson

 

 

 

 

Name:

Dennis M. Hanson

 

 

 

 

 

Title:

EVP

 

 


--------------------------------------------------------------------------------




SCHEDULE 1.1

PERMITTED ENCUMBRANCES

1.               Workers’ Compensation deposits

2.               Textron Financial

3.               NYCIDA


--------------------------------------------------------------------------------




SCHEDULE 2.1

LENDER COMMITMENTS

Lender

 

Commitment

 

 

 

 

 

GMAC Commercial Finance LLC

 

$

30,664,000

 

Bank of America, N.A.

 

$

26,000,000

 

The Bank of New York

 

$

15,800,000

 

TD Banknorth, N.A.

 

$

15,800,000

 

LaSalle Businesses Credit, LLC

 

$

12,100,000

 

Israel Discount Bank of New York

 

$

9,636,000

 

Total Commitments:

 

$

110,000,000

 

 


--------------------------------------------------------------------------------




SCHEDULE 4.5

COLLATERAL LOCATIONS

ATTACHED.


--------------------------------------------------------------------------------




SCHEDULE 6.6

MATERIAL LITIGATION

In the ordinary course of business, the Company is party to various legal
actions that management believes are routine in nature and incidental to the
operation of the business.  While the outcome of such actions cannot be
predicted with certainty, the Company believes that, based on its experience in
dealing with these matters, their ultimate resolution will not have a material
adverse impact on the Company’s business, financial condition or results of
operations or prospects.

Current Litigation

1.                                       Ames True Temper, Inc., vs.
Conn-Selmer, Inc., Steinway Musical Instruments, Inc., John M. Stoner, Jr., and
Judy A. Schuchart on December 22, 2005.

2.             Daniel Rivera and Texas Band and Orchestra, LLC, vs. Con-Selmer,
Inc. on

September 9, 2005.

3.             Patricia Bazin vs. Leblanc SNC on October 11, 2005.

4.             Yevgeniya Solovey vs. Steinway Musical Instruments, Inc., on June
7, 2006.


--------------------------------------------------------------------------------




SCHEDULE 6.11

ERISA

Plan Name

 

Type
of
Plan

 

 

 

1.       The Steinway Musical Pension Plan

 

DPB

 

 

 

2.       Savings Plan for Employees of Steinway
Musical Instruments, Inc. and Subsidiaries

 

DCP

 

 

 

3.       Conn-Selmer Salaired Employees 401(K) &
Profit Sharing Plan

 

DCP

 

 

 

4.       Conn-Selmer, Inc. Eastlake Employees
401(K) Profit Sharing Plan and Trust

 

DCP

 

 

 

5.       Conn-Selmer, Inc. Union Employees’ 401(K)
Savings Plan

 

DCP

 

 

 

6.       O.S. Kelly Co. Employee Profit Sharing
Plan and Trust

 

DCP

 

 

 

7.       O.S. Kelly Bargaining Unit Employees
Savings and Retirement Plan

 

DCP

 

 

 

8.       Leblanc, Inc. 401(k) Savings Plan

 

DCP

 


--------------------------------------------------------------------------------




SCHEDULE 6.13

SUBSIDIARIES

ATTACHED


--------------------------------------------------------------------------------




SCHEDULE 6.15

LABOR  CONTRACTS TO EXPIRE

1.                                       Working Agreement between Conn-Selmer,
Inc., and United Automobile, Aerospace and Agriculture Implement Workers of
America, Local No. 615 expiring March 31,2007.

2.                                       Working Agreement between Vincent Bach
Division of Conn-Selmer, Inc and United Automobile, Aerospace and Agricultural
Implement Workers of America Local No. 634 expired April 1, 2006 (Union members
currently on strike)

3.                                       Agreement between Conn-Selmer, Inc. and
U.A.W. Local 2359 expiring February 16, 2008.

4.                                       Agreement between Steinway, Inc. d/b/a
Steinway & Sons and Local 102 F.W. AFL-CIO expiring December 31, 2006

5.                                       Labor Contract Agreement between Musser
Division and Carpenter Local 1027 Mill-Cabinet-Industrial Division affiliate of
Chicago Regional Council of Carpenters of the United Brotherhood of Carpenters
and Jointers of America expiring November 16, 2007.

6.                                       Labor Contract Agreement between Frank
Holton Company and Local No. M94 of the International Brotherhood of
Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers expiring July
20, 2008.

7.                                       Agreement between OS Kelly and the
International Brotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths,
Forgers and Helpers expiring November 8 2007.


--------------------------------------------------------------------------------




SCHEDULE 6.20

ENVIRONMENTAL MATTERS

For environmental matters:

·                  See “Commitments and Contingent Liabilities” in the Quarterly
Report of Steinway Musical Instruments, Inc. filed with the Securities and
Exchange Commission for the quarter ended June 30, 2006.

·                  See “Item 3. Legal Proceedings — Environmental Matters” in
the Annual Report of Steinway Musical Instruments, Inc. filed with the
Securities and Exchange Commission for the year ended December 30, 2005


--------------------------------------------------------------------------------




SCHEDULE 9.2

EXISTING INDEBTEDNESS TO SUBSIDIARIES

1.               Promissory Note of Conn-Selmer, Inc., dated September 1, 2006
in an aggregate principal amount of $92,000,000.00.

2.               Revolving Promissory Note of Steinway, Inc., dated September 1,
2006 in an aggregate principal amount of $28,624,000.00.

3.               Promissory Note of Steinway, Inc. dated September 1, 2006, in
an aggregate principal amount of $80,000,000.00.

4.               Intercompany Revolving Notes between the Borrowers.


--------------------------------------------------------------------------------




SCHEDULE 9.10

INVESTMENTS IN NON-GUARANTOR SUBSIDIARIES

1.               Conn-Selmer-Leblanc SNC Inter-company Loan in an aggregate
principal amount of $1,818,870.

2.               Conn-Selmer-Leblanc SNC Inter-company Loan in an aggregate
principal amount of $2,797,044.

3.               Conn-Selmer-Vincent Bach International Inter-company Loan in an
aggregate principal amount of $567,000.


--------------------------------------------------------------------------------




SCHEDULE 9.16

LOCATION OF BUSINESS

SEE SCHEDULE 4.5


--------------------------------------------------------------------------------




EXHIBIT A

ACCOUNTANT’S LETTER

[BORROWERS’ LETTERHEAD]

[Date]

Deloitte & Touche

[Accountant Address]

Re:                               GMAC Commercial Finance LLC (together with its
agents and affiliates, in its capacity as administrative agent to the Lenders,
the “Administrative Agent”)

Ladies and Gentlemen:

As you know, Deloitte & Touche LLP (“Accountant”) provides Conn-Selmer, Inc.,
Steinway, Inc. and Boston Piano Company, Inc. (“Borrowers”) with various
accounting services including, without limitation, auditing Borrowers’ financial
statements (the “Accounting Services”).  Borrowers are entering into that
certain Third Amended and Restated Credit Agreement with the Administrative
Agent and the lenders party thereto (“Lenders”) (as the same may be amended,
restated modified or supplemented from time to time, the “Credit Agreement”) and
other related agreements (collectively, the “Loan Documents”).  This letter is
the authorization for Accountant and its employees and agents to discuss with
the Administrative Agent various aspects of the Accounting Services, our
business and financial affairs and to respond to questions relating thereto
directly to the Administrative Agent as and when requested. If and when such
requests are made, please advise us of the nature of the request and your
response thereto.

The instructions given by this letter shall be irrevocable until the Loan
Documents are terminated and the Borrowers have repaid all of the Obligations
owing to the Lenders under the Loan Documents.

 

Very truly yours,

 

 

 

STEINWAY, INC.

 

CONN-SELMER, INC.

 

BOSTON PIANO COMPANY, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Acknowledged and agreed:

 

 

 

DELOITTE & TOUCHE

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 


--------------------------------------------------------------------------------